 
Exhibit 10.2

[image0.jpg]
SECOND
AMENDED AND RESTATED CREDIT AGREEMENT
by and among


WELLS FARGO BANK, NATIONAL ASSOCIATION,


as Administrative Agent,


THE LENDERS THAT ARE PARTIES HERETO


as the Lenders,


and


ASURE SOFTWARE, INC.
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS


1.  DEFINITIONS AND CONSTRUCTION.
1
1.1.
Definitions
1
1.2.
Accounting Terms
1
1.3.
Code
2
1.4.
Construction
2
1.5.
Time References
3
1.6.
Schedules and Exhibits
3
   
2.  LOANS AND TERMS OF PAYMENT.
3
2.1.
Revolving Loans.
3
2.2.
Term Loans
4
2.3.
Borrowing Procedures and Settlements.
6
2.4.
Payments; Reductions of Commitments; Prepayments.
13
2.5.
Promise to Pay; Promissory Notes
20
2.6.
Interest Rates and Letter of Credit Fee: Rates, Payments, and Calculations.
Rates, Payments, and Calculations.
20
2.7.
Crediting Payments
22
2.8.
Designated Account
22
2.9.
Maintenance of Loan Account; Statements of Obligations
23
2.10.
Fees.
23
2.11.
Letters of Credit.
24
2.12.
LIBOR Option.
31
2.13.
Capital Requirements
34
2.14.
Accordion
35
   
3.  CONDITIONS; TERM OF AGREEMENT
37
3.1.
Conditions Precedent to the Initial Extension of Credit
37
3.2.
Conditions Precedent to all Extensions of Credit
37
3.3.
Maturity
38
3.4.
Effect of Maturity
38
3.5.
Early Termination by Borrower
38
3.6.
Conditions Subsequent
38
   
4.  REPRESENTATIONS AND WARRANTIES.
39
4.1.
Due Organization and Qualification; Subsidiaries
39
4.2.
Due Authorization; No Conflict.
40
4.3.
Governmental Consents
40
4.4.
Binding Obligations; Perfected Liens.
40
4.5.
Title to Assets; No Encumbrances
41
4.6.
Litigation.
41
4.7.
Compliance with Laws
41
4.8.
No Material Adverse Effect
41
4.9.
Solvency.
42
4.10.
Employee Benefits
42

 

--------------------------------------------------------------------------------

 
4.11.
Environmental Condition
42
4.12.
Complete Disclosure
42
4.13.
Patriot Act
43
4.14.
Indebtedness
43
4.15.
Payment of Taxes
43
4.16.
Margin Stock
44
4.17.
Governmental Regulation
44
4.18.
OFAC/Sanctions/AML
44
4.19.
Employee and Labor Matters
44
4.20.
Leases
45
4.21.
Hedge Agreements
45
4.22.
Immaterial Subsidiaries
45
4.23.
Reserved
45
4.24.
Privacy and Information Security
45
   
5.  AFFIRMATIVE COVENANTS.
46
5.1.
Financial Statements, Reports, Certificates
46
5.2.
Reporting
46
5.3.
Existence
46
5.4.
Maintenance of Properties
46
5.5.
Taxes
46
5.6.
Insurance
47
5.7.
Inspection
47
5.8.
Compliance with Laws
48
5.9.
Environmental
48
5.10.
Disclosure Updates
48
5.11.
Formation of Subsidiaries
48
5.12.
Further Assurances
49
5.13.
Lender Meetings
50
5.14.
Bank Products
50
5.15.
Hedge Agreements
50
5.16.
Anti-Corruption Laws/Sanctions
50
5.17.
Information Security Requirements; Personal Information
50
   
6.  NEGATIVE COVENANTS.
51
6.1.
Indebtedness
51
6.2.
Liens
51
6.3.
Restrictions on Fundamental Changes
51
6.4.
Disposal of Assets
51
6.5.
Nature of Business
51
6.6.
Prepayments and Amendments
52
6.7.
Restricted Payments
52
6.8.
Accounting Methods
53
6.9.
Investments
53
6.10.
Transactions with Affiliates
53
6.11.
Use of Proceeds
53
6.12.
Limitation on Issuance of Equity Interests
54

 

--------------------------------------------------------------------------------

 
6.13.
Immaterial Subsidiaries
54
6.14.
Anti-Corruption Laws/Sanctions
54
   
7.  FINANCIAL COVENANTS.
54
   
8.  EVENTS OF DEFAULT.
55
8.1.
Payments
55
8.2.
Covenants
56
8.3.
Judgments
56
8.4.
Voluntary Bankruptcy, etc
56
8.5.
Involuntary Bankruptcy, etc
56
8.6.
Default Under Other Agreements
57
8.7.
Representations, etc
57
8.8.
Guaranty
57
8.9.
Security Documents
57
8.10.
Loan Documents
57
8.11.
Change of Control
57
   
9.  RIGHTS AND REMEDIES.
58
9.1.
Rights and Remedies
58
9.2.
Remedies Cumulative
58
   
10.  WAIVERS; INDEMNIFICATION.
59
10.1.
Demand; Protest; etc
59
10.2.
The Lender Group's Liability for Collateral
59
10.3.
Indemnification
59
    11.  NOTICES 60    
12.  CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION
 61    
13.  ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.
65
13.1.
Assignments and Participations.
65
13.2.
Successors
69
13.3.
Intralender Matters
69
   
14.  AMENDMENTS; WAIVERS.
70
14.1.
Amendments and Waivers.
70
14.2.
Replacement of Certain Lenders.
72
14.3.
No Waivers; Cumulative Remedies
72
   
15.  AGENT; THE LENDER GROUP.
73
15.1.
Appointment and Authorization of Agent
73
15.2.
Delegation of Duties
74
15.3.
Liability of Agent
74
15.4.
Reliance by Agent
74
15.5.
Notice of Default or Event of Default
75

 

--------------------------------------------------------------------------------

15.6.
Credit Decision
75
15.7.
Costs and Expenses; Indemnification
76
15.8.
Agent in Individual Capacity
76
15.9.
Successor Agent
77
15.10.
Lender in Individual Capacity
77
15.11.
Collateral Matters.
78
15.12.
Restrictions on Actions by Lenders; Sharing of Payments.
79
15.13.
Agency for Perfection
80
15.14.
Payments by Agent to the Lenders
80
15.15.
Concerning the Collateral and Related Loan Documents
80
15.16.
Financial Examination Reports; Confidentiality; Disclaimers by Lenders; Other
Reports and Information
80
15.17.
Several Obligations; No Liability
81
   
16.  WITHHOLDING TAXES.
82
16.1.
Payments
82
16.2.
Exemptions
82
16.3.
Indemnification.
84
16.4.
Refunds
85
16.5.
Survival
85
   
17.  GENERAL PROVISIONS.
85
17.1.
Effectiveness
85
17.2.
Section Headings
85
17.3.
Interpretation
85
17.4.
Severability of Provisions
86
17.5.
Bank Product Providers
86
17.6.
Debtor-Creditor Relationship
86
17.7.
Counterparts; Electronic Execution
87
17.8.
Revival and Reinstatement of Obligations; Certain Waivers
87
17.9.
Confidentiality
88
17.10.
Survival
89
17.11.
Patriot Act
89
17.12.
Integration
90
17.13.
Amendment and Restatement of First Amended and Restated Credit Agreement
90
17.14.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
91

--------------------------------------------------------------------------------

 
 
 
EXHIBITS AND SCHEDULES
Exhibit A-1
Form of Assignment and Acceptance
Exhibit C-1
Form of Compliance Certificate
Exhibit I-1
Form of IP Reporting Certificate
Exhibit L-1
Form of LIBOR Notice
Exhibit P-1
Form of Perfection Certificate
Exhibit T-1
Form of U.S Tax Compliance Certificate (Section 16.2(a)(i))
Exhibit T-2
Form of U.S Tax Compliance Certificate (Section 16.2(a)(iv) – option 1)
Exhibit T-3
Form of U.S Tax Compliance Certificate (Section 16.2(a)(iv) – option 2)
Exhibit T-4
Form of U.S Tax Compliance Certificate (Section 16.2(a)(iv) – option 3)





Schedule A-1
Agent’s Account
Schedule A-2
Authorized Persons
Schedule C-1
Commitments
Schedule D-1
Designated Account
Schedule P-1
Permitted Investments
Schedule P-2
Permitted Liens
Schedule 1.1
Definitions
Schedule 3.1
Conditions Precedent
Schedule 3.6
Conditions Subsequent
Schedule 4.1(b)
Capitalization of Borrower
Schedule 4.1(c)
Capitalization of Borrower’s Subsidiaries
Schedule 4.1(d)
Subscriptions, Options, Warrants, Calls
Schedule 4.6
Litigation
Schedule 4.11
Environmental Matters
Schedule 4.14
Permitted Indebtedness
Schedule 4.24
Privacy and Information Security
Schedule 5.1
Financial Statements, Reports, Certificates
Schedule 5.2
Collateral Reporting
Schedule 6.5
Nature of Business

--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT
THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), is entered
into as of March 29, 2018, by and among the lenders identified on the signature
pages hereof (each of such lenders, together with its successors and permitted
assigns, is referred to hereinafter as a “Lender”, as that term is hereinafter
further defined), WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as administrative agent for each member of the Lender Group and the
Bank Product Providers (in such capacity, together with its successors and
assigns in such capacity, “Agent”), and ASURE SOFTWARE, INC., a Delaware
corporation (“Borrower”).
WHEREAS, Agent and the Lenders, on the one hand, and Borrower, on the other
hand, are parties to that certain Amended and Restated Credit Agreement, dated
as of May 25, 2017 (as amended, supplemented, or otherwise modified from time to
time prior to the Closing Date, the “First Amended and Restated Credit
Agreement”), which amended and restated that certain Credit Agreement, dated as
of March 20, 2014 (as amended, supplemented, or otherwise modified from time to
time, the “Original Credit Agreement”);
WHEREAS, Agent, Lenders, and Borrower are willing to amend and restate the First
Amended and Restated Credit Agreement in accordance with the terms and
conditions hereof; it being understood that no repayment of the outstanding
amounts payable under the First Amended and Restated Credit Agreement as of the
Closing Date is being effected hereby but is merely an amendment and restatement
in accordance with the terms hereof.
The parties agree that the First Amended and Restated Credit Agreement is hereby
amended and restated as follows:
1. DEFINITIONS AND CONSTRUCTION.
1.1. Definitions.  Capitalized terms used in this Agreement shall have the
meanings specified therefor on Schedule 1.1.
1.2. Accounting Terms.  All accounting terms not specifically defined herein
shall be construed in accordance with GAAP; provided, that if Borrower notifies
Agent that Borrower requests an amendment to any provision hereof to eliminate
the effect of any Accounting Change occurring after the Closing Date or in the
application thereof on the operation of such provision (or if Agent notifies
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such Accounting Change or in the application thereof, then Agent and
Borrower agree that they will negotiate in good faith amendments to the
provisions of this Agreement that are directly affected by such Accounting
Change with the intent of having the respective positions of the Lenders and
Borrower after such Accounting Change conform as nearly as possible to their
respective positions as of the date of this Agreement and, until any such
amendments have been agreed upon and agreed to by the Required Lenders, the
provisions in this Agreement shall be calculated as if no such Accounting Change
had occurred.  When used herein, the term “financial statements” shall include
the notes and schedules thereto.  Whenever the term “Borrower” is used in
respect of a financial covenant or a related definition, it shall be understood
to mean Borrower

--------------------------------------------------------------------------------

and its Subsidiaries on a consolidated basis, unless the context clearly
requires otherwise.  Notwithstanding anything to the contrary contained herein,
(a) all financial statements delivered hereunder shall be prepared, and all
financial covenants contained herein shall be calculated, without giving effect
to any election under the Statement of Financial Accounting Standards No. 159 
(or any similar accounting principle) permitting a Person to value its financial
liabilities or Indebtedness at the fair value thereof, and (b) the term
“unqualified opinion” as used herein to refer to opinions or reports provided by
accountants shall mean an opinion or report that is (i) unqualified, and
(ii) does not include any explanation, supplemental comment, or other comment
concerning the ability of the applicable Person to continue as a going concern
or concerning the scope of the audit
1.3. Code.  Any terms used in this Agreement that are defined in the Code shall
be construed and defined as set forth in the Code unless otherwise defined
herein; provided, that to the extent that the Code is used to define any term
herein and such term is defined differently in different Articles of the Code,
the definition of such term contained in Article 9 of the Code shall govern.
1.4. Construction.  Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and  “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.”  The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be.  Section, subsection,
clause, schedule, and Exhibit references herein are to this Agreement unless
otherwise specified.  Any reference in this Agreement or in any other Loan
Document to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein).  The words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties.  Any reference herein or in
any other Loan Document to the satisfaction, repayment, or payment in full of
the Obligations shall mean (a) the payment or repayment in full in immediately
available funds of (i) the principal amount of, and interest accrued and unpaid
with respect to, all outstanding Loans, together with the payment of any premium
applicable to the repayment of the Loans, (ii) all Lender Group Expenses that
have accrued and are unpaid regardless of whether demand has been made therefor,
(iii) all fees or charges that have accrued hereunder or under any other Loan
Document (including the Letter of Credit Fee and the Unused Line Fee) and are
unpaid, (b) in the case of contingent reimbursement obligations with respect to
Letters of Credit, providing Letter of Credit Collateralization, (c) in the case
of obligations with respect to Bank Products (other than Hedge Obligations),
providing Bank Product Collateralization, (d) the receipt by Agent of cash
collateral in order to secure any other contingent Obligations for which a claim
or demand for payment has been made on or prior to such time or in respect of
matters or circumstances known to Agent or a Lender at such time that are
reasonably expected to result in any loss, cost, damage, or expense (including
attorneys’ fees and legal expenses), such cash collateral to be in such amount
as Agent reasonably
-2-

--------------------------------------------------------------------------------

determines is appropriate to secure such contingent Obligations, (e) the payment
or repayment in full in immediately available funds of all other outstanding
Obligations (including the payment of any termination amount then applicable (or
which would or could become applicable as a result of the repayment of the other
Obligations) under Hedge Agreements provided by Hedge Providers) other than
(i) unasserted contingent indemnification Obligations, (ii) any Bank Product
Obligations (other than Hedge Obligations) that, at such time, are allowed by
the applicable Bank Product Provider to remain outstanding without being
required to be repaid or cash collateralized, and (iii) any Hedge Obligations
that, at such time, are allowed by the applicable Hedge Provider to remain
outstanding without being required to be repaid, and (f) the termination of all
of the Commitments of the Lenders.  Any reference herein to any Person shall be
construed to include such Person’s successors and assigns.  Any requirement of a
writing contained herein or in any other Loan Document shall be satisfied by the
transmission of a Record.
1.5. Time References.  Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, all references to time of day refer to
Pacific standard time or Pacific daylight saving time, as in effect in Los
Angeles, California on such day.  For purposes of the computation of a period of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each means “to and
including”; provided that, with respect to a computation of fees or interest
payable to Agent or any Lender, such period shall in any event consist of at
least one full day.
1.6. Schedules and Exhibits.  All of the schedules and exhibits attached to this
Agreement shall be deemed incorporated herein by reference.
2. LOANS AND TERMS OF PAYMENT.
2.1. Revolving Loans.
(a) Subject to the terms and conditions of this Agreement, and during the term
of this Agreement, each Revolving Lender agrees (severally, not jointly or
jointly and severally) to make revolving loans (“Revolving Loans”) to Borrower
in an amount at any one time outstanding not to exceed the lesser of:
(i) such Lender’s Revolver Commitment, or
(ii) such Lender’s Pro Rata Share of an amount equal to (1) the Maximum Revolver
Amount less (2) the sum of (y) the Letter of Credit Usage at such time, plus
(z) the principal amount of Swing Loans outstanding at such time.
(b) Amounts borrowed pursuant to this Section 2.1 may be repaid and, subject to
the terms and conditions of this Agreement, reborrowed at any time during the
term of this Agreement.  The outstanding principal amount of the Revolving
Loans, together with interest accrued and unpaid thereon, shall constitute
Obligations and shall be due and payable on the Maturity Date or, if earlier, on
the date on which they are declared due and payable pursuant to the terms of
this Agreement.
-3-

--------------------------------------------------------------------------------

(c) Anything to the contrary in this Section 2.1 notwithstanding, Agent shall
have the right (but not the obligation) to establish Bank Product Reserves (in
its Permitted Discretion) from time to time against the Maximum Revolver Amount.
2.2. Term Loans.
(a) On the Original Closing Date, subject to the terms and conditions of the
Original Credit Agreement (prior to its amendment and restatement pursuant to
the terms of the First Amended and Restated Credit Agreement on the First
Amended and Restated Closing Date), each Lender with a “Term Loan Commitment”
(as defined in the Original Credit Agreement) made (severally, not jointly or
jointly and severally) term loans (the “Original Term Loans”) to Borrower then
party to the Original Credit Agreement.  On the First Amended and Restated
Closing Date, subject to the terms and conditions of the First Amended and
Restated Credit Agreement (prior to its amendment and restatement pursuant to
the terms hereof on the Closing Date), each Lender with a “Term Loan Commitment”
(as defined in the First Amended and Restated Credit Agreement) made (severally,
not jointly or jointly and severally) term loans (the “First Amended and
Restated Term Loans”) to Borrower then party to the First Amended and Restated
Credit Agreement. The outstanding principal balance of the Original Term Loan
plus the First Amended and Restated Term Loans as of the Closing Date but
immediately prior to the transactions occurring on the Closing Date is
$68,250,000.  On the Closing Date, each Lender agrees to make an additional loan
to Borrower in the amount of such Lender’s Term Loan Commitment with respect to
the Additional Term Loan Advances to increase the aggregate outstanding
principal amount of the term loans extended to Borrower to $105,000,000 (the
Original Term Loans plus the First Amended and Restated Term Loans plus the
Additional Term Loan Advance plus all Delayed Draw Term Loans from time to time
made pursuant Section 2.4(b) below collectively known on and after the Closing
Date as the “Term Loan”).  The Term Loan Commitments of Lenders to make the
Additional Term Loan Advances shall terminate concurrently with the making of
the Additional Term Loan Advances on the Closing Date.  The principal of the
Term Loan (including any Delayed Draw Term Loans) shall be repaid on the
following dates and in the following amounts (each, an “Installment Amount”):


Date
 
Installment Amount
June 30, 2018 and the last day of each fiscal quarter thereafter through and
including March 31, 2020
 
$262,500
June 30, 2020 and the last day of each fiscal quarter thereafter through and
including March 31, 2021
 
$656,250
June 30, 2021 and the last day of each fiscal quarter thereafter
 
$1,312,500

Such Installment Amounts shall be increased to reflect each Delayed Draw Term
Loan made pursuant to this Agreement in the following additional Installment
Amounts:
-4-

--------------------------------------------------------------------------------

Date
 
Additional Installment Amount
June 30, 2018 and the last day of each fiscal quarter thereafter through and
including March 31, 2020
 
0.25% of the principal amount of all Delayed Draw Term Loans
June 30, 2020 and the last day of each fiscal quarter thereafter through and
including March 31, 2021
 
0.625% of the principal amount of all Delayed Draw Term Loans
June 30, 2021 and the last day of each fiscal quarter thereafter
 
1.25% of the principal amount of all Delayed Draw Term Loans

The outstanding unpaid principal balance and all accrued and unpaid interest on
the Term Loan shall be due and payable on the earlier of (i) the Maturity Date,
and (ii) the date of the acceleration of the Term Loan in accordance with the
terms hereof.  Any principal amount of the Term Loan that is repaid or prepaid
may not be reborrowed.  All principal of, interest on, and other amounts payable
in respect of the Term Loan shall constitute Obligations hereunder.
(b) Delayed Draw Term Loan.
(i) Subject to the terms and conditions of this Agreement, at the election of
and on a date (which shall be a Business Day) identified by Borrower after the
Closing Date but prior to the Delayed Draw Term Loan Commitment Termination
Date, each Lender with a Delayed Draw Term Loan Commitment agrees (severally,
not jointly or jointly and severally) to make a delayed draw term loan to
Borrower (each such advance a “Delayed Term Loan Draw” and collectively, the
“Delayed Draw Term Loan”) in an amount equal to the lesser of (I) such Lender’s
Delayed Draw Term Loan Commitment and (II) such Lender’s Pro Rata Share of the
Delayed Draw Term Loan Amount; provided, that (A) the aggregate principal amount
of each Delayed Draw Term Loan Draw shall not be less than $1,000,000, and, in
any event, shall be in an amount which is an integral multiple of $250,000,
(B) after giving effect to any such Delayed Term Loan Draw, the aggregate
original principal amount of the Delayed Term Loan Draws shall not exceed the
Delayed Draw Term Loan Amount, (C) the conditions precedent set forth in Section
3.2 shall have been satisfied, (D) the proceeds of each Delayed Draw Term Loan
shall be used only to fund the purchase price of a Permitted Acquisition and/or
the transaction expenses with respect thereto, (E) at least five (5) Business
Days prior to the Delayed Draw Term Loan Funding Date, Borrower has delivered to
Agent updated pro forma certified calculations of the financial covenants set
forth in Section 7 evidencing compliance on a pro forma basis with Section 7
(after giving effect to the borrowing of the applicable Delayed Draw Term Loan)
for the most recently ended fiscal quarter for which financial statements have
been received pursuant to Section 5.1 and (F) at least five (5) Business Days
prior to the Delayed Draw Term Loan Funding Date, Borrower has delivered to
Agent an updated pro forma certified calculation of the Leverage Ratio (after
giving effect to the applicable Delayed Draw Term Loan) for the most recently
ended fiscal quarter for which financial statements have been received pursuant
to Section 5.1, and such Leverage Ratio is not greater than the lesser of (i)
6.0:1.0 and (ii) the required Leverage Ratio for the applicable period set forth
Section 7(b) less 0.25, and (G) at least five (5) Business Days prior to the
Delayed Draw Term Loan Funding Date, Borrower has delivered to Agent an updated
pro forma certified calculation of the Liquidity (after giving effect to the
applicable Delayed Draw Term Loan) for the most recently ended fiscal quarter
for which financial statements have been received pursuant to Section 5.1, and
such Liquidity is greater than $6,000,000.
-5-

--------------------------------------------------------------------------------


lesser of (i) 6.0:1.0 and (ii) the required Leverage Ratio for the applicable
period set forth Section 7(b) less 0.25, and (G) at least five (5) Business Days
prior to the Delayed Draw Term Loan Funding Date, Borrower has delivered to
Agent an updated pro forma certified calculation of the Liquidity (after giving
effect to the applicable Delayed Draw Term Loan) for the most recently ended
fiscal quarter for which financial statements have been received pursuant to
Section 5.1, and such Liquidity is greater than $6,000,000.
 
(ii) A request for a Delayed Term Loan Draw shall be made in writing by an
Authorized Person and delivered to Agent (such written request, a “Delayed Draw
Term Loan Notice”) and shall specify the amount of the requested Delayed Term
Loan Draw, the Delayed Draw Term Loan Funding Date, and the target of the
Permitted Acquisition that will be consummated with the proceeds of the
requested Delayed Term Loan Draw concurrently upon receipt thereof.  The Delayed
Draw Term Loan Notice must be received by Agent no later than ten (10) Business
Days prior to the Delayed Draw Term Loan Funding Date and shall be accompanied
by such other documentation as Agent and/or any Lender with a Delayed Draw Term
Loan Commitment shall request in its Permitted Discretion.
 
(iii) The Delayed Draw Term Loan made hereunder shall constitute and shall be a
part of the Term Loan under, and shall be entitled to all the benefits afforded
by this Agreement and the other Loan Documents, and shall, without limiting the
foregoing, benefit equally and ratably from any guarantees and the security
interests created by the Loan Documents that secure the Term Loan.  Borrower
shall take any actions reasonably required by Agent to ensure and demonstrate
that the Liens and security interests granted by the Loan Documents continue to
be perfected under the Code or otherwise after giving effect to funding of any
Delayed Term Loan Draw.
 
(iv) The principal of each Delayed Draw Term Loan shall be repaid as set forth
in Section 2.2(a) as a part of the outstanding principal balance of the Term
Loan.
2.3. Borrowing Procedures and Settlements.
(a) Procedure for Borrowing Revolving Loans.  Each Borrowing shall be made by a
written request by an Authorized Person delivered to Agent and received by Agent
no later than 10:00 a.m. (i) on the Business Day that is the requested Funding
Date in the case of a request for a Swing Loan, and (ii) on the Business Day
that is 1 Business Day prior to the requested Funding Date in the case of all
other requests, specifying (A) the amount of such Borrowing, and (B) the
requested Funding Date (which shall be a Business Day); provided, that Agent
may, in its sole discretion, elect to accept as timely requests that are
received later than 10:00 a.m. on the applicable Business Day.  At Agent’s
election, in lieu of delivering the above-described written request, any
Authorized Person may give Agent telephonic notice of such request by the
required time.  In such circumstances, Borrower agrees that any such telephonic
notice will be confirmed in writing within 24 hours of the giving of such
telephonic notice, but the failure to provide such written confirmation shall
not affect the validity of the request.
(b) Making of Swing Loans.  In the case of a request for a Revolving Loan and so
long as either (i) the aggregate amount of Swing Loans made since the last
Settlement
-6-

--------------------------------------------------------------------------------

Date, minus all payments or other amounts applied to Swing Loans since the last
Settlement Date, plus the amount of the requested Swing Loan does not exceed
$500,000, or (ii) Swing Lender, in its sole discretion, agrees to make a Swing
Loan notwithstanding the foregoing limitation, Swing Lender shall make a
Revolving Loan (any such Revolving Loan made by Swing Lender pursuant to this
Section 2.3(b) being referred to as a “Swing Loan” and all such Revolving Loans
being referred to as “Swing Loans”) available to Borrower on the Funding Date
applicable thereto by transferring immediately available funds in the amount of
such requested Borrowing to the Designated Account.  Each Swing Loan shall be
deemed to be a Revolving Loan hereunder and shall be subject to all the terms
and conditions (including Section 3) applicable to other Revolving Loans, except
that all payments (including interest) on any Swing Loan shall be payable to
Swing Lender solely for its own account.  Subject to the provisions of
Section 2.3(d)(ii), Swing Lender shall not make and shall not be obligated to
make any Swing Loan if Swing Lender has actual knowledge that (i) one or more of
the applicable conditions precedent set forth in Section 3 will not be satisfied
on the requested Funding Date for the applicable Borrowing, or (ii) the
requested Borrowing would exceed the Availability on such Funding Date.  Swing
Lender shall not otherwise be required to determine whether the applicable
conditions precedent set forth in Section 3 have been satisfied on the Funding
Date applicable thereto prior to making any Swing Loan.  The Swing Loans shall
be secured by Agent’s Liens, constitute Revolving Loans and Obligations, and
bear interest at the rate applicable from time to time to Revolving Loans that
are Base Rate Loans.
(c) Making of Revolving Loans.
(i) In the event that Swing Lender is not obligated to make a Swing Loan, then
after receipt of a request for a Borrowing pursuant to Section 2.3(a), Agent
shall notify the Lenders by telecopy, telephone, email, or other electronic form
of transmission, of the requested Borrowing; such notification to be sent on the
Business Day that is 1 Business Day prior to the requested Funding Date.  If
Agent has notified the Lenders of a requested Borrowing on the Business Day that
is 1 Business Day prior to the Funding Date, then each Lender having Revolver
Commitments shall make the amount of such Lender’s Pro Rata Share of the
requested Borrowing available to Agent in immediately available funds, to
Agent’s Account, not later than 10:00 a.m. on the Business Day that is the
requested Funding Date.  After Agent’s receipt of the proceeds of such Revolving
Loans from the Lenders, Agent shall make the proceeds thereof available to
Borrower on the applicable Funding Date by transferring immediately available
funds equal to such proceeds received by Agent to the Designated Account;
provided, that, subject to the provisions of Section 2.3(d)(ii), no Lender shall
have an obligation to make any Revolving Loan, if (1) one or more of the
applicable conditions precedent set forth in Section 3 will not be satisfied on
the requested Funding Date for the applicable Borrowing unless such condition
has been waived in accordance with this Agreement, or (2) the requested
Borrowing would exceed the Availability on such Funding Date.
(ii) Unless Agent receives notice from a Lender prior to 9:30 a.m. on the
Business Day that is the requested Funding Date relative to a requested
Borrowing as to which Agent has notified the Lenders of a requested Borrowing
that such Lender will not make available as and when required hereunder to Agent
for the account of Borrower the amount of that Lender’s Pro Rata Share of the
Borrowing, Agent may assume that
-7-

--------------------------------------------------------------------------------

each Lender has made or will make such amount available to Agent in immediately
available funds on the Funding Date and Agent may (but shall not be so
required), in reliance upon such assumption, make available to Borrower a
corresponding amount.  If, on the requested Funding Date, any Lender having
Revolver Commitments shall not have remitted the full amount that it is required
to make available to Agent in immediately available funds and if Agent has made
available to Borrower such amount on the requested Funding Date, then such
Lender shall make the amount of such Lender’s Pro Rata Share of the requested
Borrowing available to Agent in immediately available funds, to Agent’s Account,
no later than 10:00 a.m. on the Business Day that is the first Business Day
after the requested Funding Date (in which case, the interest accrued on such
Lender’s portion of such Borrowing for the Funding Date shall be for Agent’s
separate account).  If any Lender shall not remit the full amount that it is
required to make available to Agent in immediately available funds as and when
required hereby and if Agent has made available to Borrower such amount, then
that Lender shall be obligated to immediately remit such amount to Agent,
together with interest at the Defaulting Lender Rate for each day until the date
on which such amount is so remitted.  A notice submitted by Agent to any Lender
with respect to amounts owing under this Section 2.3(c)(ii) shall be conclusive,
absent manifest error.  If the amount that a Lender is required to remit is made
available to Agent, then such payment to Agent shall constitute such Lender’s
Revolving Loan for all purposes of this Agreement.  If such amount is not made
available to Agent on the Business Day following the Funding Date, Agent will
notify Borrower of such failure to fund and, upon demand by Agent, Borrower
shall pay such amount to Agent for Agent’s account, together with interest
thereon for each day elapsed since the date of such Borrowing, at a rate per
annum equal to the interest rate applicable at the time to the Revolving Loans
composing such Borrowing.
(d) Protective Advances.
(i) Any contrary provision of this Agreement or any other Loan Document
notwithstanding, at any time (A) after the occurrence and during the continuance
of a Default or an Event of Default, (B) that any of the other applicable
conditions precedent set forth in Section 3 are not satisfied, or (C) at any
time with respect to clauses (2) and (3) below, Agent hereby is authorized by
Borrower and the Lenders, from time to time, in Agent’s sole discretion, to make
Revolving Loans to, or for the benefit of, Borrower, on behalf of the Revolving
Lenders, that Agent, in its Permitted Discretion, deems necessary or desirable
to preserve or protect the Collateral, or any portion thereof, (2) to make
payments with respect to any Tax Lien subject to Borrower’s right to make such
Lien the subject of a Permitted Protest (and Borrower hereby authorizes Agent to
make such payment on Borrower’s behalf), or (3) to enhance the likelihood of
repayment of the Obligations (other than the Bank Product Obligations) (the
Revolving Loans described in this Section 2.3(d)(i) shall be referred to as
“Protective Advances”).
(ii) Each Protective Advance shall be deemed to be a Revolving Loan hereunder,
except that no Protective Advance shall be eligible to be a LIBOR Rate Loan and,
prior to Settlement therefor, all payments on the Protective Advances shall be
payable to Agent solely for its own account.  The Protective Advances shall be
repayable
-8-

--------------------------------------------------------------------------------

on demand, secured by Agent’s Liens, constitute Obligations hereunder, and bear
interest at the rate applicable from time to time to Revolving Loans that are
Base Rate Loans.  The provisions of this Section 2.3(d) are for the exclusive
benefit of Agent, Swing Lender, and the Lenders and are not intended to benefit
Borrower (or any other Loan Party) in any way.
(e) Settlement.  It is agreed that each Lender’s funded portion of the Revolving
Loans is intended by the Lenders to equal, at all times, such Lender’s Pro Rata
Share of the outstanding Revolving Loans.  Such agreement notwithstanding,
Agent, Swing Lender, and the other Lenders agree (which agreement shall not be
for the benefit of Borrower) that in order to facilitate the administration of
this Agreement and the other Loan Documents, settlement among the Lenders as to
the Revolving Loans, the Swing Loans, and the Protective Advances shall take
place on a periodic basis in accordance with the following provisions:
(i) Agent shall request settlement (“Settlement”) with the Lenders on a weekly
basis, or on a more frequent basis if so determined by Agent in its sole
discretion (1) on behalf of Swing Lender, with respect to the outstanding Swing
Loans, (2) for itself, with respect to the outstanding Protective Advances, and
(3) with respect to Borrower’s or its Subsidiaries’ payments or other amounts
received, as to each by notifying the Lenders by telecopy, telephone, or other
similar form of transmission, of such requested Settlement, no later than 2:00
p.m. on the Business Day immediately prior to the date of such requested
Settlement (the date of such requested Settlement being the “Settlement Date”). 
Such notice of a Settlement Date shall include a summary statement of the amount
of outstanding Revolving Loans, Swing Loans, and Protective Advances for the
period since the prior Settlement Date.  Subject to the terms and conditions
contained herein (including Section 2.3(g)):  (y) if the amount of the Revolving
Loans (including Swing Loans, and Protective Advances) made by a Lender that is
not a Defaulting Lender exceeds such Lender’s Pro Rata Share of the Revolving
Loans (including Swing Loans, and Protective Advances) as of a Settlement Date,
then Agent shall, by no later than 12:00 p.m. on the Settlement Date, transfer
in immediately available funds to a Deposit Account of such Lender (as such
Lender may designate), an amount such that each such Lender shall, upon receipt
of such amount, have as of the Settlement Date, its Pro Rata Share of the
Revolving Loans (including Swing Loans, and Protective Advances), and (z) if the
amount of the Revolving Loans (including Swing Loans, and Protective
Advances) made by a Lender is less than such Lender’s Pro Rata Share of the
Revolving Loans (including Swing Loans, and Protective Advances) as of a
Settlement Date, such Lender shall no later than 12:00 p.m. on the Settlement
Date transfer in immediately available funds to Agent’s Account, an amount such
that each such Lender shall, upon transfer of such amount, have as of the
Settlement Date, its Pro Rata Share of the Revolving Loans (including Swing
Loans and Protective Advances).  Such amounts made available to Agent under
clause (z) of the immediately preceding sentence shall be applied against the
amounts of the applicable Swing Loans or Protective Advances and, together with
the portion of such Swing Loans or Protective Advances representing Swing
Lender’s Pro Rata Share thereof, shall constitute Revolving Loans of such
Lenders.  If any such amount is not made available to Agent by any Lender on the
Settlement Date applicable thereto to the extent required by the terms hereof,
Agent shall
-9-

--------------------------------------------------------------------------------

be entitled to recover for its account such amount on demand from such Lender
together with interest thereon at the Defaulting Lender Rate.
(ii) In determining whether a Lender’s balance of the Revolving Loans, Swing
Loans, and Protective Advances is less than, equal to, or greater than such
Lender’s Pro Rata Share of the Revolving Loans, Swing Loans, and Protective
Advances as of a Settlement Date, Agent shall, as part of the relevant
Settlement, apply to such balance the portion of payments actually received in
good funds by Agent with respect to principal, interest, fees payable by
Borrower and allocable to the Lenders hereunder, and proceeds of Collateral.
(iii) Between Settlement Dates, Agent, to the extent Protective Advances or
Swing Loans are outstanding, may pay over to Agent or Swing Lender, as
applicable, any payments or other amounts received by Agent, that in accordance
with the terms of this Agreement would be applied to the reduction of the
Revolving Loans, for application to the Protective Advances or Swing Loans. 
Between Settlement Dates, Agent, to the extent no Protective Advances or Swing
Loans are outstanding, may pay over to Swing Lender any payments or other
amounts received by Agent, that in accordance with the terms of this Agreement
would be applied to the reduction of the Revolving Loans, for application to
Swing Lender’s Pro Rata Share of the Revolving Loans.  If, as of any Settlement
Date, payments or other amounts of Borrower or its Subsidiaries received since
the then immediately preceding Settlement Date have been applied to Swing
Lender’s Pro Rata Share of the Revolving Loans other than to Swing Loans, as
provided for in the previous sentence, Swing Lender shall pay to Agent for the
accounts of the Lenders, and Agent shall pay to the Lenders (other than a
Defaulting Lender if Agent has implemented the provisions of Section 2.3(g)), to
be applied to the outstanding Revolving Loans of such Lenders, an amount such
that each such Lender shall, upon receipt of such amount, have, as of such
Settlement Date, its Pro Rata Share of the Revolving Loans.  During the period
between Settlement Dates subject to the Agreement Among Lenders, Swing Lender
with respect to Swing Loans, Agent with respect to Protective Advances, and each
Lender with respect to the Revolving Loans other than Swing Loans and Protective
Advances, shall be entitled to interest at the applicable rate or rates payable
under this Agreement on the daily amount of funds employed by Swing Lender,
Agent, or the Lenders, as applicable.
(iv) Anything in this Section 2.3(e) to the contrary notwithstanding, in the
event that a Lender is a Defaulting Lender, Agent shall be entitled to refrain
from remitting settlement amounts to the Defaulting Lender and, instead, shall
be entitled to elect to implement the provisions set forth in Section 2.3(g).
(f) Notation.  Agent, as a non-fiduciary agent for Borrower, shall maintain a
register showing the principal amount of the Revolving Loans (and portion of the
Term Loan (including any Delayed Draw Term Loans incorporated into the Term Loan
pursuant to Section 2.2(b)(iii)), as applicable), owing to each Lender,
including the Swing Loans owing to Swing Lender, and Protective Advances owing
to Agent, and the interests therein of each Lender, from time to time and such
register shall, absent manifest error, conclusively be presumed to be correct
and accurate.
-10-

--------------------------------------------------------------------------------

(g) Defaulting Lenders.
(i) Notwithstanding the provisions of Section 2.4(b)(ii), Agent shall not be
obligated to transfer to a Defaulting Lender any payments made by Borrower to
Agent for the Defaulting Lender’s benefit or any proceeds of Collateral that
would otherwise be remitted hereunder to the Defaulting Lender, and, in the
absence of such transfer to the Defaulting Lender, Agent shall transfer any such
payments (A) first, to Swing Lender to the extent of any Swing Loans that were
made by Swing Lender and that were required to be, but were not, paid by the
Defaulting Lender, (B) second, to Issuing Bank, to the extent of the portion of
a Letter of Credit Disbursement that was required to be, but was not, paid by
the Defaulting Lender, (C) third, to each Non-Defaulting Lender ratably in
accordance with their Commitments (but, in each case, only to the extent that
such Defaulting Lender’s portion of a Revolving Loan (or other funding
obligation) was funded by such other Non-Defaulting Lender), (D) to a suspense
account maintained by Agent, the proceeds of which shall be retained by Agent
and may be made available to be re-advanced to or for the benefit of Borrower
(upon the request of Borrower and subject to the conditions set forth in
Section 3.2) as if such Defaulting Lender had made its portion of Revolving
Loans (or other funding obligations) hereunder, and (E) from and after the date
on which all other Obligations have been paid in full, to such Defaulting Lender
in accordance with tier (L) of Section 2.4(b)(ii).  Subject to the foregoing,
Agent may hold and, in its discretion, re-lend to Borrower for the account of
such Defaulting Lender the amount of all such payments received and retained by
Agent for the account of such Defaulting Lender.  Solely for the purposes of
voting or consenting to matters with respect to the Loan Documents (including
the calculation of Pro Rata Share in connection therewith) and for the purpose
of calculating the fee payable under Section 2.10(b), such Defaulting Lender
shall be deemed not to be a “Lender” and such Lender’s Commitment shall be
deemed to be zero; provided, that the foregoing shall not apply to any of the
matters governed by Section 14.1(a)(i) through (iii).  The provisions of this
Section 2.3(g) shall remain effective with respect to such Defaulting Lender
until the earlier of (y) the date on which all of the Non-Defaulting Lenders,
Agent, Issuing Bank, and Borrower shall have waived, in writing, the application
of this Section 2.3(g) to such Defaulting Lender, or (z) the date on which such
Defaulting Lender makes payment of all amounts that it was obligated to fund
hereunder, pays to Agent all amounts owing by Defaulting Lender in respect of
the amounts that it was obligated to fund hereunder, and, if requested by Agent,
provides adequate assurance of its ability to perform its future obligations
hereunder (on which earlier date, so long as no Event of Default has occurred
and is continuing, any remaining cash collateral held by Agent pursuant to
Section 2.3(g)(ii) shall be released to Borrower).  The operation of this
Section 2.3(g) shall not be construed to increase or otherwise affect the
Commitment of any Lender, to relieve or excuse the performance by such
Defaulting Lender or any other Lender of its duties and obligations hereunder,
or to relieve or excuse the performance by Borrower of its duties and
obligations hereunder to Agent, Issuing Bank, or to the Lenders other than such
Defaulting Lender.  Any failure by a Defaulting Lender to fund amounts that it
was obligated to fund hereunder shall constitute a material breach by such
Defaulting Lender of this Agreement and shall entitle Borrower, at its option,
upon written notice to Agent, to arrange for a substitute Lender to assume the
Commitment of such Defaulting Lender, such substitute Lender to
-11-

--------------------------------------------------------------------------------

be reasonably acceptable to Agent.  In connection with the arrangement of such a
substitute Lender, the Defaulting Lender shall have no right to refuse to be
replaced hereunder, and agrees to execute and deliver a completed form of
Assignment and Acceptance in favor of the substitute Lender (and agrees that it
shall be deemed to have executed and delivered such document if it fails to do
so) subject only to being paid its share of the outstanding Obligations (other
than Bank Product Obligations, but including (1) all interest, fees, and other
amounts that may be due and payable in respect thereof, and (2) an assumption of
its Pro Rata Share of its participation in the Letters of Credit); provided,
that any such assumption of the Commitment of such Defaulting Lender shall not
be deemed to constitute a waiver of any of the Lender Groups’ or Borrower’s
rights or remedies against any such Defaulting Lender arising out of or in
relation to such failure to fund.  In the event of a direct conflict between the
priority provisions of this Section 2.3(g) and any other provision contained in
this Agreement or any other Loan Document, it is the intention of the parties
hereto that such provisions be read together and construed, to the fullest
extent possible, to be in concert with each other.  In the event of any actual,
irreconcilable conflict that cannot be resolved as aforesaid, the terms and
provisions of this Section 2.3(g) shall control and govern.
(ii) If any Swing Loan or Letter of Credit is outstanding at the time that a
Lender becomes a Defaulting Lender then:
 
            (A) such Defaulting Lender’s Swing Loan Exposure and Letter of
Credit Exposure shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Pro Rata Shares but only to the extent (x) the
sum of all Non-Defaulting Lenders’ Revolving Loan Exposures plus such Defaulting
Lender’s Swing Loan Exposure and Letter of Credit Exposure does not exceed the
total of all Non-Defaulting Lenders’ Revolver Commitments and (y) the conditions
set forth in Section 3.2 are satisfied at such time;

 
           (B)  if the reallocation described in clause (A) above cannot, or can
only partially, be effected, Borrower shall within one Business Day following
notice by the Agent (x) first, prepay such Defaulting Lender’s Swing Loan
Exposure (after giving effect to any partial reallocation pursuant to clause
(A) above) and (y) second, cash collateralize such Defaulting Lender’s Letter of
Credit Exposure (after giving effect to any partial reallocation pursuant to
clause (A) above), pursuant to a cash collateral agreement to be entered into in
form and substance reasonably satisfactory to the Agent, for so long as such
Letter of Credit Exposure is outstanding; provided, that Borrower shall not be
obligated to cash collateralize any Defaulting Lender’s Letter of Credit
Exposure if such Defaulting Lender is also the Issuing Bank;

 
            (C)  if Borrower cash collateralizes any portion of such Defaulting
Lender’s Letter of Credit Exposure pursuant to this Section 2.3(g)(ii), Borrower
shall not be required to pay any Letter of Credit Fees to Agent for the account
of such Defaulting Lender pursuant to Section 2.6(b) with respect to such cash
collateralized portion of such Defaulting Lender’s Letter of Credit Exposure
during the period such Letter of Credit Exposure is cash collateralized;

-12-

--------------------------------------------------------------------------------

 
            (D)  to the extent the Letter of Credit Exposure of the
Non-Defaulting Lenders is reallocated pursuant to this Section 2.3(g)(ii), then
the Letter of Credit Fees payable to the Non-Defaulting Lenders pursuant to
Section 2.6(b) shall be adjusted in accordance with such Non-Defaulting Lenders’
Letter of Credit Exposure;

 
            (E)  to the extent any Defaulting Lender’s Letter of Credit Exposure
is neither cash collateralized nor reallocated pursuant to this
Section 2.3(g)(ii), then, without prejudice to any rights or remedies of the
Issuing Bank or any Lender hereunder, all Letter of Credit Fees that would have
otherwise been payable to such Defaulting Lender under Section 2.6(b) with
respect to such portion of such Letter of Credit Exposure shall instead be
payable to the Issuing Bank until such portion of such Defaulting Lender’s
Letter of Credit Exposure is cash collateralized or reallocated;

 
            (F)  so long as any Lender is a Defaulting Lender, the Swing Lender
shall not be required to make any Swing Loan and the Issuing Bank shall not be
required to issue, amend, or increase any Letter of Credit, in each case, to the
extent (x) the Defaulting Lender’s Pro Rata Share of such Swing Loans or Letter
of Credit cannot be reallocated pursuant to this Section 2.3(g)(ii) or (y) the
Swing Lender or Issuing Bank, as applicable, has not otherwise entered into
arrangements reasonably satisfactory to the Swing Lender or Issuing Bank, as
applicable, and Borrower to eliminate the Swing Lender’s or Issuing Bank’s risk
with respect to the Defaulting Lender’s participation in Swing Loans or Letters
of Credit; and

 
            (G)  Agent may release any cash collateral provided by Borrower
pursuant to this Section 2.3(g)(ii) to the Issuing Bank and the Issuing Bank may
apply any such cash collateral to the payment of such Defaulting Lender’s Pro
Rata Share of any Letter of Credit Disbursement that is not reimbursed by
Borrower pursuant to Section 2.11(d).

(h) Independent Obligations.  All Revolving Loans (other than Swing Loans and
Protective Advances) shall be made by the Lenders contemporaneously and in
accordance with their Pro Rata Shares.  It is understood that (i) no Lender
shall be responsible for any failure by any other Lender to perform its
obligation to make any Revolving Loan (or other extension of credit) hereunder,
nor shall any Commitment of any Lender be increased or decreased as a result of
any failure by any other Lender to perform its obligations hereunder, and
(ii) no failure by any Lender to perform its obligations hereunder shall excuse
any other Lender from its obligations hereunder.
2.4. Payments; Reductions of Commitments; Prepayments.
(a) Payments by Borrower.
(i) Except as otherwise expressly provided herein, all payments by Borrower
shall be made to Agent’s Account for the account of the Lender Group and
-13-

--------------------------------------------------------------------------------

shall be made in immediately available funds, no later than 1:30 p.m. on the
date specified herein.  Any payment received by Agent later than 1:30 p.m. shall
be deemed to have been received (unless Agent, in its sole discretion, elects to
credit it on the date received) on the following Business Day and any applicable
interest or fee shall continue to accrue until such following Business Day.
(ii) Unless Agent receives notice from Borrower prior to the date on which any
payment is due to the Lenders that Borrower will not make such payment in full
as and when required, Agent may assume that Borrower has made (or will
make) such payment in full to Agent on such date in immediately available funds
and Agent may (but shall not be so required), in reliance upon such assumption,
distribute to each Lender on such due date an amount equal to the amount then
due such Lender.  If and to the extent Borrower does not make such payment in
full to Agent on the date when due, each Lender severally shall repay to Agent
on demand such amount distributed to such Lender, together with interest thereon
at the Defaulting Lender Rate for each day from the date such amount is
distributed to such Lender until the date repaid.
(b) Apportionment and Application.
(i) Subject to the Agreement Among Lenders, so long as no Application Event has
occurred and is continuing and except as otherwise provided herein with respect
to Defaulting Lenders, all principal and interest payments received by Agent
shall be apportioned ratably among the Lenders (according to the unpaid
principal balance of the Obligations to which such payments relate held by each
Lender) and all payments of fees and expenses received by Agent (other than fees
or expenses that are for Agent’s separate account or for the separate account of
Issuing Bank) shall be apportioned ratably among the Lenders having a Pro Rata
Share of the type of Commitment or Obligation to which a particular fee or
expense relates.  Subject to Section 2.4(b)(iv), Section 2.4(d)(ii),
Section 2.4(e) and Section 2.4(f) all payments to be made hereunder by Borrower
shall be remitted to Agent and all such payments, and all proceeds of Collateral
received by Agent, shall be applied, so long as no Application Event has
occurred and is continuing and except as otherwise provided herein with respect
to Defaulting Lenders, to reduce the balance of the Revolving Loans outstanding
and, thereafter, to Borrower (to be wired to the Designated Account) or such
other Person entitled thereto under applicable law.
(ii) At any time that an Application Event has occurred and is continuing and
except as otherwise provided herein with respect to Defaulting Lenders, all
payments remitted to Agent and all proceeds of Collateral received by Agent
shall be applied as follows:
 
            (A)  first, to pay any Lender Group Expenses (including cost or
expense reimbursements) or indemnities then due to Agent under the Loan
Documents, until paid in full,

 
            (B)  second, to pay any fees or premiums then due to Agent under the
Loan Documents until paid in full,

-14-

--------------------------------------------------------------------------------

 
            (C)  third, to pay interest due in respect of all Protective
Advances until paid in full,

 
            (D)  fourth, to pay the principal of all Protective Advances until
paid in full,

 
            (E)  fifth, ratably, to pay any Lender Group Expenses (including
cost or expense reimbursements) or indemnities then due to any of the Lenders
under the Loan Documents, until paid in full,

 
            (F)  sixth, ratably, to pay any fees or premiums then due to any of
the Lenders under the Loan Documents until paid in full,

 
            (G)  seventh, to pay interest accrued in respect of the Swing Loans
until paid in full,

 
            (H)  eighth, to pay the principal of all Swing Loans until paid in
full,

 
            (I)  ninth, ratably, to pay interest accrued in respect of the
Revolving Loans (other than Protective Advances and Swing Loans) and the Term
Loan (including any Delayed Draw Term Loans incorporated into the Term Loan
pursuant to Section 2.2(b)(iii)) until paid in full,

 
            (J)   tenth, ratably (i) to pay the principal of all Revolving Loans
until paid in full, (ii) to Agent, to be held by Agent, for the benefit of
Issuing Bank (and for the ratable benefit of each of the Lenders that have an
obligation to pay to Agent, for the account of Issuing Bank, a share of each
Letter of Credit Disbursement), as cash collateral in an amount up to 105% of
the Letter of Credit Usage (with a corresponding permanent reduction in the
Maximum Revolver Amount) and to the extent permitted by applicable law, such
cash collateral shall be applied to the reimbursement of any Letter of Credit
Disbursement as and when such disbursement occurs and, if a Letter of Credit
expires undrawn, the cash collateral held by Agent in respect of such Letter of
Credit shall, to the extent permitted by applicable law, be reapplied pursuant
to this Section 2.4(b)(ii), beginning with tier (A) hereof), (iii) ratably, to
the Bank Product Providers based upon amounts then certified by the applicable
Bank Product Provider to Agent (in form and substance satisfactory to Agent) to
be due and payable to such Bank Product Providers on account of Bank Product
Obligations, and (iv) to pay the outstanding principal balance of the Term Loan
(including any Delayed Draw Term Loans incorporated into the Term Loan pursuant
to Section 2.2(b)(iii)) (in the inverse order of the maturity of the
installments due thereunder) until the Term Loan (including any Delayed Draw
Term Loans incorporated into the Term Loan pursuant to Section 2.2(b)(iii)) is
paid in full,

 
            (K)  eleventh, to pay any other Obligations other than Obligations
owed to Defaulting Lenders,

-15-

--------------------------------------------------------------------------------

 
            (L)  twelfth, ratably to pay any Obligations owed to Defaulting
Lenders; and

 
            (M)  thirteenth, to Borrower (to be wired to the Designated
Account) or such other Person entitled thereto under applicable law.

(iii) Agent promptly shall distribute to each Lender, pursuant to the applicable
wire instructions received from each Lender in writing, such funds as it may be
entitled to receive, subject to a Settlement delay as provided in
Section 2.3(e).
(iv) In each instance, so long as no Application Event has occurred and is
continuing, Section 2.4(b)(i) shall not apply to any payment made by Borrower to
Agent and specified by Borrower to be for the payment of specific Obligations
then due and payable (or prepayable) under any provision of this Agreement or
any other Loan Document.
(v) For purposes of Section 2.4(b)(ii), “paid in full” of a type of Obligation
means payment in cash or immediately available funds of all amounts owing on
account of such type of Obligation, including interest accrued after the
commencement of any Insolvency Proceeding, default interest, interest on
interest, and expense reimbursements, irrespective of whether any of the
foregoing would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding.
(vi) In the event of a direct conflict between the priority provisions of this
Section 2.4 and any other provision contained in this Agreement or any other
Loan Document, it is the intention of the parties hereto that such provisions be
read together and construed, to the fullest extent possible, to be in concert
with each other.  In the event of any actual, irreconcilable conflict that
cannot be resolved as aforesaid, if the conflict relates to the provisions of
Section 2.3(g) and this Section 2.4, then the provisions of Section 2.3(g) shall
control and govern, and if otherwise, then the terms and provisions of this
Section 2.4 shall control and govern.
(c) Reduction of Commitments.
(i) Revolver Commitments.  The Revolver Commitments shall terminate on the
Maturity Date.  Borrower may reduce the Revolver Commitments to an amount (which
may be zero) not less than the sum of (A) the Revolver Usage as of such date,
plus (B) the principal amount of all Revolving Loans not yet made as to which a
request has been given by Borrower under Section 2.3(a), plus (C) the amount of
all Letters of Credit not yet issued as to which a request has been given by
Borrower pursuant to Section 2.11(a).  Each such reduction shall be in an amount
which is not less than $500,000 (unless the Revolver Commitments are being
reduced to zero and the amount of the Revolver Commitments in effect immediately
prior to such reduction are less than $500,000), shall be made by providing not
less than 10 Business Days prior written notice to Agent, and shall be
irrevocable.  Once reduced, the Revolver Commitments may not be increased.  Each
such reduction of the Revolver Commitments
-16-

--------------------------------------------------------------------------------

shall reduce the Revolver Commitments of each Lender proportionately in
accordance with its ratable share thereof.
(ii) Term Loan Commitments.  The Term Loan Commitments (expressly excluding any
such Lender’s Delayed Draw Term Loan Commitment) shall terminate upon the making
of the Term Loans on the Closing Date.
(iii) Delayed Draw Term Loan Commitments. The Delayed Draw Term Loan Commitments
shall terminate (A) in an amount equal to each Delayed Term Loan Draw on each
Delayed Draw Term Loan Funding Date and (B) in full on the Delayed Draw Term
Loan Commitment Termination Date.
(d) Optional Prepayments.
(i) Revolving Loans.  Borrower may prepay the principal of any Revolving Loan at
any time in whole or in part, without premium or penalty (except in connection
with Section 2.4(c)(i)).
(ii) Term Loan.  Borrower may, upon at least 10 Business Days prior written
notice to Agent, prepay the principal of the Term Loan (including by way of
clarification, any Delayed Draw Term Loan that has become a part of the Term
Loan pursuant to Section 2.2(b)(iii)), in whole or in part.  Each prepayment
made pursuant to this Section 2.4(d)(ii) shall be accompanied by the payment of
accrued interest to the date of such payment on the amount prepaid and any
amounts due under the Fee Letter.  Each such prepayment shall be applied against
the remaining installments of principal due on the Term Loan (including any
Delayed Draw Term Loan that has become a part of the Term Loan pursuant to
Section 2.2(b)(iii)) on a pro rata basis (for the avoidance of doubt, any amount
that is due and payable on the Maturity Date shall constitute an installment).
(e) Mandatory Prepayments.
(i) Overadvance.  If, at any time, (A) the Revolver Usage on such date exceeds
(B) the Maximum Revolver Amount, then Borrower shall immediately prepay the
Obligations in accordance with Section 2.4(f)(i) in an amount equal to the
amount of such excess.
(ii) Dispositions.  Within 1 Business Day of the date of receipt by Borrower or
any of its Subsidiaries of the Net Cash Proceeds of any voluntary or involuntary
sale or disposition by Borrower or any of its Subsidiaries of assets (including
casualty losses or condemnations but excluding sales or dispositions which
qualify as Permitted Dispositions under clauses (a), (b), (c), (d), (e), (j),
(k), (l), (m), or (n) of the definition of Permitted Dispositions), Borrower
shall prepay the outstanding principal amount of the Obligations in accordance
with Section 2.4(f)(ii) in an amount equal to 100% of such Net Cash Proceeds
(including condemnation awards and payments in lieu thereof) received by such
Person in connection with such sales or dispositions; provided that, so long as
(A) no Default or Event of Default shall have occurred and is continuing or
would result therefrom, (B) Borrower shall have given Agent prior written notice
of Borrower’s intention to apply such monies to the costs of replacement of the
properties or
-17-

--------------------------------------------------------------------------------

assets that are the subject of such sale or disposition or the cost of purchase
or construction of other assets useful in the business of Borrower or its
Subsidiaries, (C) the monies are held in a Deposit Account in which Agent has a
perfected first-priority security interest, and (D) Borrower or its
Subsidiaries, as applicable, complete such replacement, purchase, or
construction within 180 days after the initial receipt of such monies, then the
Loan Party whose assets were the subject of such disposition shall have the
option to apply such monies to the costs of replacement of the assets that are
the subject of such sale or disposition unless and to the extent that such
applicable period shall have expired without such replacement, purchase, or
construction being made or completed, in which case, any amounts remaining in
the Deposit Account referred to in clause (C) above shall be paid to Agent and
applied in accordance with Section 2.4(f)(ii); provided, that Borrower and its
Subsidiaries shall not have the right to use such Net Cash Proceeds to make such
replacements, purchases, or construction in excess of $250,000 in any given
fiscal year.  Nothing contained in this Section 2.4(e)(ii) shall permit Borrower
or any of its Subsidiaries to sell or otherwise dispose of any assets other than
in accordance with Section 6.4.
(iii) Extraordinary Receipts.  Within 1 Business Day of the date of receipt by
Borrower or any of its Subsidiaries of any Extraordinary Receipts, Borrower
shall prepay the outstanding principal amount of the Obligations in accordance
with Section 2.4(f)(ii) in an amount equal to 100% of such Extraordinary
Receipts, net of any reasonable expenses incurred in collecting such
Extraordinary Receipts.
(iv) Indebtedness.  Within 1 Business Day of the date of incurrence by Borrower
or any of its Subsidiaries of any Indebtedness (other than Permitted
Indebtedness), Borrower shall prepay the outstanding principal amount of the
Obligations in accordance with Section 2.4(f)(ii) in an amount equal to 100% of
the Net Cash Proceeds received by such Person in connection with such
incurrence.  The provisions of this Section 2.4(e)(iv) shall not be deemed to be
implied consent to any such incurrence otherwise prohibited by the terms of this
Agreement.
(v) Equity.  Within 1 Business Day of the date of the issuance by Borrower or
any of its Subsidiaries of any Equity Interests (other than (A) in the event
that Borrower or any of its Subsidiaries forms any Subsidiary in accordance with
the terms hereof, the issuance by such Subsidiary of Equity Interests to
Borrower or such Subsidiary, as applicable, (B) the issuance of Equity Interests
by Borrower to any Person that is an equity holder of Borrower prior to such
issuance (a “Subject Holder”) so long as such Subject Holder did not acquire any
Equity Interests of Borrower so as to become a Subject Holder concurrently with,
or in contemplation of, the issuance of such Equity Interests to such Subject
Holder, (C) the issuance of Equity Interests of Borrower to directors, officers
and employees of Borrower and its Subsidiaries pursuant to employee stock option
plans (or other employee incentive plans or other compensation
arrangements) approved by the Board of Directors, (D) the issuance of Equity
Interests of Borrower in order to finance the purchase consideration (or a
portion thereof) in connection with a Permitted Acquisition, (E) the issuance of
Equity Interests pursuant to the Specified Equity Issuance, and (F) the issuance
of Equity Interests by a Subsidiary of Borrower to its parent or member in
connection with the contribution by such parent or
-18-

--------------------------------------------------------------------------------

member to such Subsidiary of the proceeds of an issuance described in clauses
(A) – (E) above), Borrower shall prepay the outstanding principal amount of the
Obligations in accordance with Section 2.4(f)(ii) in an amount equal to 50% of
the Net Cash Proceeds received by such Person in connection with such issuance. 
The provisions of this Section 2.4(e)(v) shall not be deemed to be implied
consent to any such issuance otherwise prohibited by the terms of this
Agreement.
(vi) Excess Cash Flow.  Beginning with the fiscal year ending December 31, 2018,
within 10 days of delivery to Agent of audited annual financial statements
pursuant to Section 5.1, or, if such financial statements are not delivered to
Agent on the date such statements are required to be delivered pursuant to
Section 5.1, within 10 days after the date such statements were required to be
delivered to Agent pursuant to Section 5.1, Borrower shall prepay the
outstanding principal amount of the Obligations in accordance with
Section 2.4(f)(ii) in an amount equal to 50% of the Excess Cash Flow of Borrower
and its Subsidiaries for such fiscal year; provided, that any Excess Cash Flow
payment made pursuant to this Section 2.4(e)(vi)  shall exclude the portion of
Excess Cash Flow that is attributable to the target of a Permitted Acquisition
and that accrued prior to the closing date of such Permitted Acquisition.
(f) Application of Payments.
(i) Each prepayment pursuant to Section 2.4(e)(i) shall, (A) so long as no
Application Event shall have occurred and be continuing, be applied, first, to
the outstanding principal amount of the Revolving Loans until paid in full,
second, to cash collateralize the Letters of Credit in an amount equal to 105%
of the then outstanding Letter of Credit Usage, and third, to the outstanding
principal amount of the Term Loan (including any Delayed Draw Term Loans
incorporated into the Term Loan pursuant to Section 2.2(b)(iii)) until paid in
full, and (B) if an Application Event shall have occurred and be continuing, be
applied in the manner set forth in Section 2.4(b)(ii).  Each such prepayment of
the Term Loan shall be applied against the remaining installments of principal
of the Term Loan in the inverse order of maturity (for the avoidance of doubt,
any amount that is due and payable on the Maturity Date shall constitute an
installment).
(ii) Each prepayment pursuant to Section 2.4(e)(ii), 2.4(e)(iii), 2.4(e)(iv),
2.4(e)(v) or 2.4(e)(vi) shall (A) so long as no Application Event shall have
occurred and be continuing, be applied, first, to the outstanding principal
amount of the Term Loan (including any Delayed Draw Term Loans incorporated into
the Term Loan pursuant to Section 2.2(b)(iii)) until paid in full, second, to
the outstanding principal amount of the Revolving Loans (with a corresponding
permanent reduction in the Maximum Revolver Amount), until paid in full, and
third, to cash collateralize the Letters of Credit in an amount equal to 105% of
the then outstanding Letter of Credit Usage (with a corresponding permanent
reduction in the Maximum Revolver Amount), and (B) if an Application Event shall
have occurred and be continuing, be applied in the manner set forth in
Section 2.4(b)(ii).  Each such prepayment of the Term Loan shall be applied
against the remaining installments of principal of the Term Loan in the inverse
order of maturity (for the avoidance of doubt, any amount that is due and
payable on the Maturity Date shall constitute an installment).
-19-

--------------------------------------------------------------------------------

2.5. Promise to Pay; Promissory Notes.
 
(a) Borrower agrees to pay the Lender Group Expenses on the earlier of (i) the
first day of the month following the date on which the applicable Lender Group
Expenses were first incurred or (ii) the date on which demand therefor is made
by Agent (it being acknowledged and agreed that any charging of such costs,
expenses or Lender Group Expenses to the Loan Account pursuant to the provisions
of Section 2.6(d) shall be deemed to constitute a demand for payment thereof for
the purposes of this subclause (ii)).  Borrower promises to pay all of the
Obligations (including principal, interest, premiums, if any, fees, costs, and
expenses (including Lender Group Expenses)) in full on the Maturity Date or, if
earlier, on the date on which the Obligations (other than the Bank Product
Obligations) become due and payable pursuant to the terms of this Agreement. 
Borrower agrees that its obligations contained in the first sentence of this
Section 2.5(a) shall survive payment or satisfaction in full of all other
Obligations.
(b) Any Lender may request that any portion of its Commitments or the Loans made
by it be evidenced by one or more promissory notes.  In such event, Borrower
shall execute and deliver to such Lender the requested promissory notes payable
to the order of such Lender in a form furnished by Agent and reasonably
satisfactory to Borrower.  Thereafter, the portion of the Commitments and Loans
evidenced by such promissory notes and interest thereon shall at all times be
represented by one or more promissory notes in such form payable to the order of
the payee named therein.
2.6. Interest Rates and Letter of Credit Fee:  Rates, Payments, and
Calculations.
(a) Interest Rates.  Except as provided in Section 2.6(c), all Obligations
(except for undrawn Letters of Credit) shall bear interest as follows:
(i) if the relevant Obligation is (A) a First Out Loan Obligation consisting of
the First Out Term Loan constituting a LIBOR Rate Loan, at a per annum rate
equal to the LIBOR Rate plus the First Out TL LIBOR Rate Margin, (B) any other
First Out Loan Obligations constituting a LIBOR Rate Loan, at a per annum rate
equal to the LIBOR Rate plus the First Out Revolver LIBOR Rate Margin, and (C) a
Last Out Loan Obligation which consists of a LIBOR Rate Loan, at a per annum
rate equal to the LIBOR Rate plus the Last Out LIBOR Rate Margin, and
(ii) otherwise, (A) if the relevant Obligation is a First Out Loan Obligation
consisting of the First Out Term Loan, at a per annum rate equal to the Base
Rate plus the First Out TL Base Rate Margin, (B) if the relevant Obligation is
any other First Out Loan Obligation, at a per annum rate equal to the Base Rate
plus the First Out Revolver Base Rate Margin and (C) if the relevant Obligation
is a Last Out Loan Obligation, at a per annum rate equal to the Base Rate plus
the Last Out Base Rate Margin.
For purposes of clarity and subject to interest accruing at the default rate in
accordance with clause (c) below, as between the Loan Parties, on the one hand,
and the Lenders, on the other hand, in no event shall Loans taken as a whole,
calculated on a blended rate basis, bear interest under this clause (a) at a per
annum rate in excess of (A) 4.25 percentage points with respect to
-20-

--------------------------------------------------------------------------------

Base Rate Loans calculated at Level I, (B) 5.25 percentage points with respect
to LIBOR Rate Loans calculated at Level I, (C) 4.75 percentage points with
respect to Base Rate Loans calculated at Level II or (D) 5.75 percentage points
with respect to LIBOR Rate Loans calculated at Level II, as the case may be and
the payment by Borrower of interest to Agent in accordance with such blended
rate shall satisfy Borrower’s obligations with respect thereto.  Solely as among
the Lenders, the sharing of interest, including under this Section 2.6(a),
accrued on the Obligations shall in all cases (and notwithstanding the
foregoing) be governed by the Agreement Among Lenders.
(b) Letter of Credit Fee.  Borrower shall pay Agent (for the ratable benefit of
the Revolving Lenders), a Letter of Credit fee (the “Letter of Credit
Fee”) (which fee shall be in addition to the fronting fees and commissions,
other fees, charges and expenses set forth in Section 2.11(k)) that shall accrue
at a per annum rate equal to the First Out Revolver LIBOR Rate Margin times the
undrawn amount of all outstanding Letters of Credit.
(c) Default Rate.  Upon the occurrence and during the continuation of an Event
of Default and at the election of the Required Lenders,
(i) all Obligations (except for undrawn Letters of Credit) shall bear interest
at a per annum rate equal to 2 percentage points above the per annum rate
otherwise applicable thereunder, and
(ii) the Letter of Credit Fee shall be increased to 2 percentage points above
the per annum rate otherwise applicable hereunder.
(d) Payment.  Except to the extent provided to the contrary in Section 2.10,
Section 2.11(k), or Section 2.12(a), (i) all interest, all Letter of Credit Fees
and all other fees payable hereunder or under any of the other Loan Documents
shall be due and payable, in arrears, on the first day of each month and
(ii) all costs and expenses payable hereunder or under any of the other Loan
Documents, and all Lender Group Expenses shall be due and payable on the earlier
of (x) the first day of the month following the date on which the applicable
costs, expenses, or Lender Group Expenses were first incurred or (y) the date on
which demand therefor is made by Agent (it being acknowledged and agreed that
any charging of such costs, expenses or Lender Group Expenses to the Loan
Account pursuant to the provisions of the following sentence shall be deemed to
constitute a demand for payment thereof for the purposes of this subclause
(y)).  Borrower hereby authorizes Agent, from time to time without prior notice
to Borrower, to charge to the Loan Account (A) on the first day of each month,
all interest accrued during the prior month on the Revolving Loans or the Term
Loan (including any Delayed Draw Term Loans incorporated into the Term Loan
pursuant to Section 2.2(b)(iii)) hereunder, (B) on the first day of each month,
all Letter of Credit Fees accrued or chargeable hereunder during the prior
month, (C) as and when incurred or accrued, all fees and costs provided for in
Section 2.10 (a) or (c), (D) on the first day of each month, the Unused Line Fee
accrued during the prior month pursuant to Section 2.10(b), (E) as and when due
and payable, all other fees payable hereunder or under any of the other Loan
Documents, (F) as and when incurred or accrued, the fronting fees and all
commissions, other fees, charges and expenses provided for in Section 2.11(k),
(G) as and when incurred or accrued, all other Lender Group Expenses, and (H) as
and when due and payable all other payment obligations payable under any
-21-

--------------------------------------------------------------------------------

Loan Document or any Bank Product Agreement (including any amounts due and
payable to the Bank Product Providers in respect of Bank Products).  All amounts
(including interest, fees, costs, expenses, Lender Group Expenses, or other
amounts payable hereunder or under any other Loan Document or under any Bank
Product Agreement) charged to the Loan Account shall thereupon constitute
Revolving Loans hereunder, shall constitute Obligations hereunder, and shall
initially accrue interest at the rate then applicable to Revolving Loans that
are Base Rate Loans (unless and until converted into LIBOR Rate Loans in
accordance with the terms of this Agreement).
(e) Computation.  All interest and fees chargeable under the Loan Documents
shall be computed on the basis of a 360 day year, in each case, for the actual
number of days elapsed in the period during which the interest or fees accrue. 
In the event the Base Rate is changed from time to time hereafter, the rates of
interest hereunder based upon the Base Rate automatically and immediately shall
be increased or decreased by an amount equal to such change in the Base Rate.
(f) Intent to Limit Charges to Maximum Lawful Rate.  In no event shall the
interest rate or rates payable under this Agreement, plus any other amounts paid
in connection herewith, exceed the highest rate permissible under any law that a
court of competent jurisdiction shall, in a final determination, deem
applicable.  Borrower and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, that, anything contained herein to the
contrary notwithstanding, if such rate or rates of interest or manner of payment
exceeds the maximum allowable under applicable law, then, ipso facto, as of the
date of this Agreement, Borrower is and shall be liable only for the payment of
such maximum amount as is allowed by law, and payment received from Borrower in
excess of such legal maximum, whenever received, shall be applied to reduce the
principal balance of the Obligations to the extent of such excess.
2.7. Crediting Payments.  The receipt of any payment item by Agent shall not be
required to be considered a payment on account unless such payment item is a
wire transfer of immediately available federal funds made to Agent’s Account or
unless and until such payment item is honored when presented for payment. 
Should any payment item not be honored when presented for payment, then Borrower
shall be deemed not to have made such payment and interest shall be calculated
accordingly.  Anything to the contrary contained herein notwithstanding, any
payment item shall be deemed received by Agent only if it is received into
Agent’s Account on a Business Day on or before 1:30 p.m.  If any payment item is
received into Agent’s Account on a non-Business Day or after 1:30 p.m. on a
Business Day (unless Agent, in its sole discretion, elects to credit it on the
date received), it shall be deemed to have been received by Agent as of the
opening of business on the immediately following Business Day.
2.8. Designated Account.  Agent is authorized to make the Revolving Loans, the
Term Loan and, pursuant to Section 2.2(b), any Delayed Draw Term Loans, and
Issuing Bank is authorized to issue the Letters of Credit, under this Agreement
based upon telephonic or other instructions received from anyone purporting to
be an Authorized Person or, without instructions, if pursuant to
Section 2.6(d).  Borrower agrees to establish and maintain the Designated
Account with the Designated Account Bank for the purpose of receiving the
proceeds of the Revolving Loans requested by Borrower and made by Agent or the
Lenders
-22-

--------------------------------------------------------------------------------

hereunder.  Unless otherwise agreed by Agent and Borrower, any Revolving Loan or
Swing Loan requested by Borrower and made by Agent or the Lenders hereunder
shall be made to the Designated Account.
2.9. Maintenance of Loan Account; Statements of Obligations.  Agent shall
maintain an account on its books in the name of Borrower (the “Loan Account”) on
which Borrower will be charged with the Term Loan (including any Delayed Draw
Term Loans incorporated into the Term Loan pursuant to Section 2.2(b)(iii)), all
Revolving Loans (including Protective Advances and Swing Loans) made by Agent,
Swing Lender, or the Lenders to Borrower or for Borrower’s account, the Letters
of Credit issued or arranged by Issuing Bank for Borrower’s account, and with
all other payment Obligations hereunder or under the other Loan Documents,
including, accrued interest, fees and expenses, and Lender Group Expenses.  In
accordance with Section 2.7, the Loan Account will be credited with all payments
received by Agent from Borrower or for Borrower’s account.  Agent shall make
available to Borrower monthly statements regarding the Loan Account, including
the principal amount of the Term Loan (including any Delayed Draw Term Loans
incorporated into the Term Loan pursuant to Section 2.2(b)(iii)) and the
Revolving Loans, interest accrued hereunder, fees accrued or charged hereunder
or under the other Loan Documents, and a summary itemization of all charges and
expenses constituting Lender Group Expenses accrued hereunder or under the other
Loan Documents, and each such statement, absent manifest error, shall be
conclusively presumed to be correct and accurate and constitute an account
stated between Borrower and the Lender Group unless, within 30 days after Agent
first makes such a statement available to Borrower, Borrower shall deliver to
Agent written objection thereto describing the error or errors contained in such
statement.
2.10. Fees.
(a) Agent Fees.  Borrower shall pay to Agent, for the account of Agent, as and
when due and payable under the terms of the Fee Letter, the fees set forth in
the Fee Letter.
(b) Unused Line Fee.  Borrower shall pay to Agent, for the ratable account of
the Revolving Lenders, an unused line fee (the “Unused Line Fee”) in an amount
equal to 0.50% per annum times the result of (i) the aggregate amount of the
Revolver Commitments, less (ii) the average amount of the Revolver Usage during
the immediately preceding month (or portion thereof), which Unused Line Fee
shall be due and payable on the first day of each month from and after the
Closing Date up to the first day of the month prior to the date on which the
Obligations are paid in full and on the date on which the Obligations are paid
in full.
(c) Financial Examination and Other Fees.  Borrower shall pay to Agent,
financial examination, appraisal, and valuation fees and charges, as and when
incurred or chargeable, as follows (i) a fee of $1,000 per day, per examiner,
plus out-of-pocket expenses (including travel, meals, and lodging) for each
financial examination of Borrower performed by personnel employed by Agent, and
(ii) the fees or charges paid or incurred by Agent (but, in any event, no less
than a charge of $1,000 per day, per Person, plus out-of-pocket expenses
(including travel, meals, and lodging)) if it elects to employ the services of
one or more third Persons to perform financial examinations of Borrower or its
Subsidiaries or to assess Borrower’s or its Subsidiaries’ business/recurring
revenue valuation; provided, that so long as no Default or
-23-

--------------------------------------------------------------------------------

Event of Default shall have occurred and be continuing, Agent shall not conduct
more than: (x) for the first 12 months following the Closing Date, 2 financial
examinations and 1 business/recurring revenue valuation and (y) for each
succeeding 12 month period thereafter, 1 financial examination and 1
business/recurring revenue valuation.
2.11. Letters of Credit.
(a) Subject to the terms and conditions of this Agreement, upon the request of
Borrower made in accordance herewith, and prior to the Maturity Date, Issuing
Bank agrees to issue a requested Letter of Credit for the account of Borrower. 
By submitting a request to Issuing Bank for the issuance of a Letter of Credit,
Borrower shall be deemed to have requested that Issuing Bank issue the requested
Letter of Credit.  Each request for the issuance of a Letter of Credit, or the
amendment, renewal, or extension of any outstanding Letter of Credit, shall be
irrevocable and shall be made in writing by an Authorized Person and delivered
to Issuing Bank via telefacsimile or other electronic method of transmission
reasonably acceptable to Issuing Bank and reasonably in advance of the requested
date of issuance, amendment, renewal, or extension.  Each such request shall be
in form and substance reasonably satisfactory to Issuing Bank and (i) shall
specify (A) the amount of such Letter of Credit, (B) the date of issuance,
amendment, renewal, or extension of such Letter of Credit, (C) the proposed
expiration date of such Letter of Credit, (D) the name and address of the
beneficiary of the Letter of Credit, and (E) such other information (including,
the conditions to drawing, and, in the case of an amendment, renewal, or
extension, identification of the Letter of Credit to be so amended, renewed, or
extended) as shall be necessary to prepare, amend, renew, or extend such Letter
of Credit, and (ii) shall be accompanied by such Issuer Documents as Agent or
Issuing Bank may request or require, to the extent that such requests or
requirements are consistent with the Issuer Documents that Issuing Bank
generally requests for Letters of Credit in similar circumstances.  Bank’s
records of the content of any such request will be conclusive.  Anything
contained herein to the contrary notwithstanding, Issuing Bank may, but shall
not be obligated to, issue a Letter of Credit that supports the obligations of
Borrower or its Subsidiaries in respect of (x) a lease of real property, or
(y) an employment contract.
(b) Issuing Bank shall have no obligation to issue a Letter of Credit if any of
the following would result after giving effect to the requested issuance:
(i) the Letter of Credit Usage would exceed $250,000, or
(ii) the Letter of Credit Usage would exceed the Maximum Revolver Amount less
the outstanding amount of Revolving Loans (including Swing Loans).
(c) In the event there is a Defaulting Lender as of the date of any request for
the issuance of a Letter of Credit, the Issuing Bank shall not be required to
issue or arrange for such Letter of Credit to the extent (i) the Defaulting
Lender’s Letter of Credit Exposure with respect to such Letter of Credit may not
be reallocated pursuant to Section 2.3(g)(ii), or (ii) the Issuing Bank has not
otherwise entered into arrangements reasonably satisfactory to it and Borrower
to eliminate the Issuing Bank’s risk with respect to the participation in such
Letter of Credit of the Defaulting Lender, which arrangements may include
Borrower cash collateralizing such Defaulting Lender’s Letter of Credit Exposure
in accordance with Section 2.3(g)(ii). 
-24-

--------------------------------------------------------------------------------

Additionally, Issuing Bank shall have no obligation to issue a Letter of Credit
if (A) any order, judgment, or decree of any Governmental Authority or
arbitrator shall, by its terms, purport to enjoin or restrain Issuing Bank from
issuing such Letter of Credit, or any law applicable to Issuing Bank or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over Issuing Bank shall prohibit or
request that Issuing Bank refrain from the issuance of letters of credit
generally or such Letter of Credit in particular, (B) the issuance of such
Letter of Credit would violate one or more policies of Issuing Bank applicable
to letters of credit generally, or (C) if amounts demanded to be paid under any
Letter of Credit will or may not be in United States Dollars.
(d) Any Issuing Bank (other than Wells Fargo or any of its Affiliates) shall
notify Agent in writing no later than the Business Day immediately following the
Business Day on which such Issuing Bank issued any Letter of Credit; provided
that (i) until Agent advises any such Issuing Bank that the provisions of
Section 3.2 are not satisfied, or (ii) unless the aggregate amount of the
Letters of Credit issued in any such week exceeds such amount as shall be agreed
by Agent and such Issuing Bank, such Issuing Bank shall be required to so notify
Agent in writing only once each week of the Letters of Credit issued by such
Issuing Bank during the immediately preceding week as well as the daily amounts
outstanding for the prior week, such notice to be furnished on such day of the
week as Agent and such Issuing Bank may agree.  Each Letter of Credit shall be
in form and substance reasonably acceptable to Issuing Bank, including the
requirement that the amounts payable thereunder must be payable in Dollars.  If
Issuing Bank makes a payment under a Letter of Credit, Borrower shall pay to
Agent an amount equal to the applicable Letter of Credit Disbursement on the
Business Day such Letter of Credit Disbursement is made and, in the absence of
such payment, the amount of the Letter of Credit Disbursement immediately and
automatically shall be deemed to be a Revolving Loan hereunder (notwithstanding
any failure to satisfy any condition precedent set forth in Section 3) and,
initially, shall bear interest at the rate then applicable to Revolving Loans
that are Base Rate Loans. If a Letter of Credit Disbursement is deemed to be a
Revolving Loan hereunder, Borrower’s obligation to pay the amount of such Letter
of Credit Disbursement to Issuing Bank shall be automatically converted into an
obligation to pay the resulting Revolving Loan.  Promptly following receipt by
Agent of any payment from Borrower pursuant to this paragraph, Agent shall
distribute such payment to Issuing Bank or, to the extent that Revolving Lenders
have made payments pursuant to Section 2.11(e) to reimburse Issuing Bank, then
to such Revolving Lenders and Issuing Bank as their interests may appear.
(e) Promptly following receipt of a notice of a Letter of Credit Disbursement
pursuant to Section 2.11(d), each Revolving Lender agrees to fund its Pro Rata
Share of any Revolving Loan deemed made pursuant to Section 2.11(d) on the same
terms and conditions as if Borrower had requested the amount thereof as a
Revolving Loan and Agent shall promptly pay to Issuing Bank the amounts so
received by it from the Revolving Lenders.  By the issuance of a Letter of
Credit (or an amendment, renewal, or extension of a Letter of Credit) and
without any further action on the part of Issuing Bank or the Revolving Lenders,
Issuing Bank shall be deemed to have granted to each Revolving Lender, and each
Revolving Lender shall be deemed to have purchased, a participation in each
Letter of Credit issued by Issuing Bank, in an amount equal to its Pro Rata
Share of such Letter of Credit, and each such Revolving Lender agrees to pay to
Agent, for the account of Issuing Bank, such Revolving Lender’s Pro Rata Share
of any Letter of Credit Disbursement made by Issuing Bank under the applicable
Letter of Credit.  In
-25-

--------------------------------------------------------------------------------

consideration and in furtherance of the foregoing, each Revolving Lender hereby
absolutely and unconditionally agrees to pay to Agent, for the account of
Issuing Bank, such Revolving Lender’s Pro Rata Share of each Letter of Credit
Disbursement made by Issuing Bank and not reimbursed by Borrower on the date due
as provided in Section 2.11(d), or of any reimbursement payment that is required
to be refunded (or that Agent or Issuing Bank elects, based upon the advice of
counsel, to refund) to Borrower for any reason.  Each Revolving Lender
acknowledges and agrees that its obligation to deliver to Agent, for the account
of Issuing Bank, an amount equal to its respective Pro Rata Share of each Letter
of Credit Disbursement pursuant to this Section 2.11(e) shall be absolute and
unconditional and such remittance shall be made notwithstanding the occurrence
or continuation of an Event of Default or Default or the failure to satisfy any
condition set forth in Section 3.  If any such Revolving Lender fails to make
available to Agent the amount of such Revolving Lender’s Pro Rata Share of a
Letter of Credit Disbursement as provided in this Section, such Revolving Lender
shall be deemed to be a Defaulting Lender and Agent (for the account of Issuing
Bank) shall be entitled to recover such amount on demand from such Revolving
Lender together with interest thereon at the Defaulting Lender Rate until paid
in full.
(f) Borrower agrees to indemnify, defend and hold harmless each member of the
Lender Group (including Issuing Bank and its branches, Affiliates, and
correspondents) and each such Person’s respective directors, officers,
employees, attorneys and agents (each, including Issuing Bank, a “Letter of
Credit Related Person”) (to the fullest extent permitted by law) from and
against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all
reasonable fees and disbursements of attorneys, experts, or consultants and all
other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), which may be incurred by
or awarded against any such Letter of Credit Related Person (other than Taxes,
which shall be governed by Section 16) (the “Letter of Credit Indemnified
Costs”), and which arise out of or in connection with, or as a result of:
(i) any Letter of Credit or any pre-advice of its issuance;
(ii) any transfer, sale, delivery, surrender or endorsement of any Drawing
Document at any time(s) held by any such Letter of Credit Related Person in
connection with any Letter of Credit;
(iii) any action or proceeding arising out of, or in connection with, any Letter
of Credit (whether administrative, judicial or in connection with arbitration),
including any action or proceeding to compel or restrain any presentation or
payment under any Letter of Credit, or for the wrongful dishonor of, or honoring
a presentation under, any Letter of Credit;
(iv) any independent undertakings issued by the beneficiary of any Letter of
Credit;
-26-

--------------------------------------------------------------------------------

(v) any unauthorized instruction or request made to Issuing Bank in connection
with any Letter of Credit or requested Letter of Credit or error in computer or
electronic transmission;
(vi) an adviser, confirmer or other nominated person seeking to be reimbursed,
indemnified or compensated;
(vii) any third party seeking to enforce the rights of an applicant,
beneficiary, nominated person, transferee, assignee of Letter of Credit proceeds
or holder of an instrument or document;
(viii) the fraud, forgery or illegal action of parties other than the Letter of
Credit Related Person;
(ix) Issuing Bank’s performance of the obligations of a confirming institution
or entity that wrongfully dishonors a confirmation; or
(x) the acts or omissions, whether rightful or wrongful, of any present or
future de jure or de facto governmental or regulatory authority or cause or
event beyond the control of the Letter of Credit Related Person;
in each case, including that resulting from the Letter of Credit Related
Person’s own negligence; provided, however,  that such indemnity shall not be
available to any Letter of Credit Related Person claiming indemnification under
clauses (i) through (x) above to the extent that such Letter of Credit
Indemnified Costs may be finally determined in a final, non-appealable judgment
of a court of competent jurisdiction to have resulted directly from the gross
negligence or willful misconduct of the Letter of Credit Related Person claiming
indemnity.  Borrower hereby agrees to pay the Letter of Credit Related Person
claiming indemnity on demand from time to time all amounts owing under this
Section 2.11(f).  If and to the extent that the obligations of Borrower under
this Section 2.11(f) are unenforceable for any reason, Borrower agrees to make
the maximum contribution to the Letter of Credit Indemnified Costs permissible
under applicable law.  This indemnification provision shall survive termination
of this Agreement and all Letters of Credit.
(g) The liability of Issuing Bank (or any other Letter of Credit Related
Person) under, in connection with or arising out of any Letter of Credit (or
pre-advice), regardless of the form or legal grounds of the action or
proceeding, shall be limited to direct damages suffered by Borrower that are
caused directly by Issuing Bank’s gross negligence or willful misconduct in
(i) honoring a presentation under a Letter of Credit that on its face does not
at least substantially comply with the terms and conditions of such Letter of
Credit, (ii) failing to honor a presentation under a Letter of Credit that
strictly complies with the terms and conditions of such Letter of Credit or
(iii) retaining Drawing Documents presented under a Letter of Credit.  Issuing
Bank shall be deemed to have acted with due diligence and reasonable care if
Issuing Bank’s conduct is in accordance with Standard Letter of Credit Practice
or in accordance with this Agreement.  Borrower’s aggregate remedies against
Issuing Bank and any Letter of Credit Related Person for wrongfully honoring a
presentation under any Letter of Credit or wrongfully retaining honored Drawing
Documents shall in no event exceed the aggregate amount paid by
-27-

--------------------------------------------------------------------------------

Borrower to Issuing Bank in respect of the honored presentation in connection
with such Letter of Credit under Section 2.11(d), plus interest at the rate then
applicable to Base Rate Loans hereunder.  Borrower shall take action to avoid
and mitigate the amount of any damages claimed against Issuing Bank or any other
Letter of Credit Related Person, including by enforcing its rights against the
beneficiaries of the Letters of Credit.  Any claim by Borrower under or in
connection with any Letter of Credit shall be reduced by an amount equal to the
sum of (x) the amount (if any) saved by Borrower as a result of the breach or
alleged wrongful conduct complained of; and (y) the amount (if any) of the loss
that would have been avoided had Borrower taken all reasonable steps to mitigate
any loss, and in case of a claim of wrongful dishonor, by specifically and
timely authorizing Issuing Bank to effect a cure.
(h) Borrower is responsible for preparing or approving the final text of the
Letter of Credit as issued by Issuing Bank, irrespective of any assistance
Issuing Bank may provide such as drafting or recommending text or by Issuing
Bank’s use or refusal to use text submitted by Borrower.  Borrower is solely
responsible for the suitability of the Letter of Credit for Borrower’s
purposes.  With respect to any Letter of Credit containing an “automatic
amendment” to extend the expiration date of such Letter of Credit, Issuing Bank,
in its sole and absolute discretion, may give notice of nonrenewal of such
Letter of Credit and, if Borrower does not at any time want such Letter of
Credit to be renewed, Borrower will so notify Agent and Issuing Bank at least 15
calendar days before Issuing Bank is required to notify the beneficiary of such
Letter of Credit or any advising bank of such nonrenewal pursuant to the terms
of such Letter of Credit.
(i) Borrower’s reimbursement and payment obligations under this Section 2.11 are
absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever, including:
(i) any lack of validity, enforceability or legal effect of any Letter of Credit
or this Agreement or any term or provision therein or herein;
(ii) payment against presentation of any draft, demand or claim for payment
under any Drawing Document that does not comply in whole or in part with the
terms of the applicable Letter of Credit or which proves to be fraudulent,
forged or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, or which is signed, issued or presented by a Person
or a transferee of such Person purporting to be a successor or transferee of the
beneficiary of such Letter of Credit;
(iii) Issuing Bank or any of its branches or Affiliates being the beneficiary of
any Letter of Credit;
(iv) Issuing Bank or any correspondent honoring a drawing against a Drawing
Document up to the amount available under any Letter of Credit even if such
Drawing Document claims an amount in excess of the amount available under the
Letter of Credit;
-28-

--------------------------------------------------------------------------------

(v) the existence of any claim, set-off, defense or other right that Borrower or
any other Person may have at any time against any beneficiary, any assignee of
proceeds, Issuing Bank or any other Person;
(vi) any other event, circumstance or conduct whatsoever, whether or not similar
to any of the foregoing that might, but for this Section 2.11(i), constitute a
legal or equitable defense to or discharge of, or provide a right of set-off
against, Borrower’s reimbursement and other payment obligations and liabilities,
arising under, or in connection with, any Letter of Credit, whether against
Issuing Bank, the beneficiary or any other Person; or
(vii) the fact that any Default or Event of Default shall have occurred and be
continuing;
provided, however, that subject to Section 2.11(g) above, the foregoing shall
not release Issuing Bank from such liability to Borrower as may be finally
determined in a final, non-appealable judgment of a court of competent
jurisdiction against Issuing Bank following reimbursement or payment of the
obligations and liabilities, including reimbursement and other payment
obligations, of Borrower to Issuing Bank arising under, or in connection with,
this Section 2.11 or any Letter of Credit.
(j) Without limiting any other provision of this Agreement, Issuing Bank and
each other Letter of Credit Related Person (if applicable) shall not be
responsible to Borrower for, and Issuing Bank’s rights and remedies against
Borrower and the obligation of Borrower to reimburse Issuing Bank for each
drawing under each Letter of Credit shall not be impaired by:
(i) honor of a presentation under any Letter of Credit that on its face
substantially complies with the terms and conditions of such Letter of Credit,
even if the Letter of Credit requires strict compliance by the beneficiary;
(ii) honor of a presentation of any Drawing Document that appears on its face to
have been signed, presented or issued (A) by any purported successor or
transferee of any beneficiary or other Person required to sign, present or issue
such Drawing Document or (B) under a new name of the beneficiary;
(iii) acceptance as a draft of any written or electronic demand or request for
payment under a Letter of Credit, even if nonnegotiable or not in the form of a
draft or notwithstanding any requirement that such draft, demand or request bear
any or adequate reference to the Letter of Credit;
(iv) the identity or authority of any presenter or signer of any Drawing
Document or the form, accuracy, genuineness or legal effect of any Drawing
Document (other than Issuing Bank’s determination that such Drawing Document
appears on its face substantially to comply with the terms and conditions of the
Letter of Credit);
(v) acting upon any instruction or request relative to a Letter of Credit or
requested Letter of Credit that Issuing Bank in good faith believes to have been
given by a Person authorized to give such instruction or request;
-29-

--------------------------------------------------------------------------------

(vi) any errors, omissions, interruptions or delays in transmission or delivery
of any message, advice or document (regardless of how sent or transmitted) or
for errors in interpretation of technical terms or in translation or any delay
in giving or failing to give notice to Borrower;
(vii) any acts, omissions or fraud by, or the insolvency of, any beneficiary,
any nominated person or entity or any other Person or any breach of contract
between the beneficiary and Borrower or any of the parties to the underlying
transaction to which the Letter of Credit relates;
(viii) assertion or waiver of any provision of the ISP or UCP that primarily
benefits an issuer of a letter of credit, including any requirement that any
Drawing Document be presented to it at a particular hour or place;
(ix) payment to any paying or negotiating bank (designated or permitted by the
terms of the applicable Letter of Credit) claiming that it rightfully honored or
is entitled to reimbursement or indemnity under Standard Letter of Credit
Practice applicable to it;
(x) acting or failing to act as required or permitted under Standard Letter of
Credit Practice applicable to where Issuing Bank has issued, confirmed, advised
or negotiated such Letter of Credit, as the case may be;
(xi) honor of a presentation after the expiration date of any Letter of Credit
notwithstanding that a presentation was made prior to such expiration date and
dishonored by Issuing Bank if subsequently Issuing Bank or any court or other
finder of fact determines such presentation should have been honored;
(xii) dishonor of any presentation that does not strictly comply or that is
fraudulent, forged or otherwise not entitled to honor; or
(xiii) honor of a presentation that is subsequently determined by Issuing Bank
to have been made in violation of international, federal, state or local
restrictions on the transaction of business with certain prohibited Persons.
(k) Borrower shall pay immediately upon demand to Agent for the account of
Issuing Bank as non-refundable fees, commissions, and charges (it being
acknowledged and agreed that any charging of such fees, commissions, and charges
to the Loan Account pursuant to the provisions of Section 2.6(d) shall be deemed
to constitute a demand for payment thereof for the purposes of this
Section 2.11(k)):  (i) a fronting fee which shall be imposed by Issuing Bank
upon the issuance of each Letter of Credit of 0.50% per annum of the face amount
thereof, plus (ii) any and all other customary commissions, fees and charges
then in effect imposed by, and any and all expenses incurred by, Issuing Bank,
or by any adviser, confirming institution or entity or other nominated person,
relating to Letters of Credit, at the time of issuance of any Letter of Credit
and upon the occurrence of any other activity with respect to any Letter of
Credit (including transfers, assignments of proceeds, amendments, drawings,
renewals or cancellations).
-30-

--------------------------------------------------------------------------------

(l) If by reason of (x) any Change in Law, or (y) compliance by Issuing Bank or
any other member of the Lender Group with any direction, request, or requirement
(irrespective of whether having the force of law) of any Governmental Authority
or monetary authority including, Regulation D of the Board of Governors as from
time to time in effect (and any successor thereto):
(i) any reserve, deposit, or similar requirement is or shall be imposed or
modified in respect of any Letter of Credit issued or caused to be issued
hereunder or hereby, or
(ii) there shall be imposed on Issuing Bank or any other member of the Lender
Group any other condition regarding any Letter of Credit,
and the result of the foregoing is to increase, directly or indirectly, the cost
to Issuing Bank or any other member of the Lender Group of issuing, making,
participating in, or maintaining any Letter of Credit or to reduce the amount
receivable in respect thereof, then, and in any such case, Agent may, at any
time within a reasonable period after the additional cost is incurred or the
amount received is reduced, notify Borrower, and Borrower shall pay within 30
days after demand therefor, such amounts as Agent may specify to be necessary to
compensate Issuing Bank or any other member of the Lender Group for such
additional cost or reduced receipt, together with interest on such amount from
the date of such demand until payment in full thereof at the rate then
applicable to Base Rate Loans hereunder; provided, that (A) Borrower shall not
be required to provide any compensation pursuant to this Section 2.11(l) for any
such amounts incurred more than 180 days prior to the date on which the demand
for payment of such amounts is first made to Borrower, and (B) if an event or
circumstance giving rise to such amounts is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.  The determination by Agent of any amount due pursuant to this
Section 2.11(l), as set forth in a certificate setting forth the calculation
thereof in reasonable detail, shall, in the absence of manifest or demonstrable
error, be final and conclusive and binding on all of the parties hereto.
(m) Unless otherwise expressly agreed by Issuing Bank and Borrower when a Letter
of Credit is issued, (i) the rules of the ISP and the UCP shall apply to each
standby Letter of Credit, and (ii) the rules of the UCP shall apply to each
commercial Letter of Credit.
(n) In the event of a direct conflict between the provisions of this
Section 2.11 and any provision contained in any Issuer Document, it is the
intention of the parties hereto that such provisions be read together and
construed, to the fullest extent possible, to be in concert with each other.  In
the event of any actual, irreconcilable conflict that cannot be resolved as
aforesaid, the terms and provisions of this Section 2.11 shall control and
govern.
2.12. LIBOR Option.
(a) Interest and Interest Payment Dates.  In lieu of having interest charged at
the rate based upon the Base Rate, Borrower shall have the option, subject to
Section 2.12(b) below (the “LIBOR Option”) to have interest on all or a portion
of the Revolving Loans or the Term Loan (including any Delayed Draw Term Loans
incorporated into the Term
-31-

--------------------------------------------------------------------------------

Loan pursuant to Section 2.2(b)(iii)) be charged (whether at the time when made
(unless otherwise provided herein), upon conversion from a Base Rate Loan to a
LIBOR Rate Loan, or upon continuation of a LIBOR Rate Loan as a LIBOR Rate
Loan) at a rate of interest based upon the LIBOR Rate.  Interest on LIBOR Rate
Loans shall be payable on the earliest of (i) the last day of the Interest
Period applicable thereto; provided, that, subject to the following clauses
(ii) and (iii), in the case of any Interest Period greater than 3 months in
duration, interest shall be payable at 3 month intervals after the commencement
of the applicable Interest Period and on the last day of such Interest Period),
(ii) the date on which all or any portion of the Obligations are accelerated
pursuant to the terms hereof, or (iii) the date on which this Agreement is
terminated pursuant to the terms hereof.  On the last day of each applicable
Interest Period, unless Borrower properly has exercised the LIBOR Option with
respect thereto, the interest rate applicable to such LIBOR Rate Loan
automatically shall convert to the rate of interest then applicable to Base Rate
Loans of the same type hereunder.  At any time that an Event of Default has
occurred and is continuing, Borrower no longer shall have the option to request
that Revolving Loans bear interest at a rate based upon the LIBOR Rate.
(b) LIBOR Election.
(i) Borrower may, at any time and from time to time, so long as no Event of
Default has occurred and is continuing, elect to exercise the LIBOR Option by
notifying Agent prior to 11:00 a.m. at least 1 Business Day prior to the
commencement of the proposed Interest Period (the “LIBOR Deadline”).  Notice of
Borrower’s election of the LIBOR Option for a permitted portion of the Revolving
Loans or the Term Loan (including any Delayed Draw Term Loans incorporated into
the Term Loan pursuant to Section 2.2(b)(iii)) and an Interest Period pursuant
to this Section shall be made by delivery to Agent of a LIBOR Notice received by
Agent before the LIBOR Deadline, or by telephonic notice received by Agent
before the LIBOR Deadline (to be confirmed by delivery to Agent of a LIBOR
Notice received by Agent prior to 5:00 p.m. on the same day).  Promptly upon its
receipt of each such LIBOR Notice, Agent shall provide a copy thereof to each of
the affected Lenders.
(ii) Each LIBOR Notice shall be irrevocable and binding on Borrower.  In
connection with each LIBOR Rate Loan, Borrower shall indemnify, defend, and hold
Agent and the Lenders harmless against any loss, cost, or expense actually
incurred by Agent or any Lender as a result of (A) the payment of any principal
of any LIBOR Rate Loan other than on the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), (B) the
conversion of any LIBOR Rate Loan other than on the last day of the Interest
Period applicable thereto, or (C) the failure to borrow, convert, continue or
prepay any LIBOR Rate Loan on the date specified in any LIBOR Notice delivered
pursuant hereto (such losses, costs, or expenses, “Funding Losses”).  A
certificate of Agent or a Lender delivered to Borrower setting forth in
reasonable detail any amount or amounts that Agent or such Lender is entitled to
receive pursuant to this Section 2.12 shall be conclusive absent manifest
error.  Borrower shall pay such amount to Agent or the Lender, as applicable,
within 30 days of the date of its receipt of such certificate.  If a payment of
a LIBOR Rate Loan on a day other than the last day of the applicable Interest
Period would result in a Funding Loss, Agent may, in its sole discretion at the
request of Borrower, hold the amount of such payment as cash collateral
-32-

--------------------------------------------------------------------------------

in support of the Obligations until the last day of such Interest Period and
apply such amounts to the payment of the applicable LIBOR Rate Loan on such last
day, it being agreed that Agent has no obligation to so defer the application of
payments to any LIBOR Rate Loan and that, in the event that Agent does not defer
such application, Borrower shall be obligated to pay any resulting Funding
Losses.
(iii) Unless Agent, in its sole discretion, agrees otherwise, Borrower shall
have not more than 5 LIBOR Rate Loans in effect at any given time.  Borrower
only may exercise the LIBOR Option for proposed LIBOR Rate Loans of at least
$500,000.
(c) Conversion.  Borrower may convert LIBOR Rate Loans to Base Rate Loans at any
time; provided, that in the event that LIBOR Rate Loans are converted or prepaid
on any date that is not the last day of the Interest Period applicable thereto,
including as a result of any prepayment through the required application by
Agent of any payments or proceeds of Collateral in accordance with
Section 2.4(b) or for any other reason, including early termination of the term
of this Agreement or acceleration of all or any portion of the Obligations
pursuant to the terms hereof, Borrower shall indemnify, defend, and hold Agent
and the Lenders and their Participants harmless against any and all Funding
Losses in accordance with Section 2.12 (b)(ii).
(d) Special Provisions Applicable to LIBOR Rate.
(i) The LIBOR Rate may be adjusted by Agent with respect to any Lender on a
prospective basis to take into account any additional or increased costs to such
Lender of maintaining or obtaining any eurodollar deposits or increased costs,
in each case, due to changes in applicable law occurring subsequent to the
commencement of the then applicable Interest Period, including any Changes in
Law (including any changes in Tax laws) and changes in the reserve requirements
imposed by the Board of Governors, which additional or increased costs would
increase the cost of funding or maintaining loans bearing interest at the LIBOR
Rate.  In any such event, the affected Lender shall give Borrower and Agent
notice of such a determination and adjustment and Agent promptly shall transmit
the notice to each other Lender and, upon its receipt of the notice from the
affected Lender,  Borrower may, by notice to such affected Lender (A) require
such Lender to furnish to Borrower a statement setting forth in reasonable
detail the basis for adjusting such LIBOR Rate and the method for determining
the amount of such adjustment, or (B) repay the LIBOR Rate Loans of such Lender
with respect to which such adjustment is made (together with any amounts due
under Section 2.12(b)(ii)).
(ii) In the event that any change in market conditions or any Change in Law
shall at any time after the date hereof, in the reasonable opinion of any
Lender, make it unlawful or impractical for such Lender to fund or maintain
LIBOR Rate Loans or to continue such funding or maintaining, or to determine or
charge interest rates at the LIBOR Rate, such Lender shall give notice of such
changed circumstances to Agent and Borrower and Agent promptly shall transmit
the notice to each other Lender and (y) in the case of any LIBOR Rate Loans of
such Lender that are outstanding, the date specified in such Lender’s notice
shall be deemed to be the last day of the Interest Period of such LIBOR Rate
Loans, and interest upon the LIBOR Rate Loans of such Lender thereafter
-33-

--------------------------------------------------------------------------------

shall accrue interest at the rate then applicable to Base Rate Loans, and
(z) Borrower shall not be entitled to elect the LIBOR Option until such Lender
determines that it would no longer be unlawful or impractical to do so.
(e) No Requirement of Matched Funding.  Anything to the contrary contained
herein notwithstanding, neither Agent, nor any Lender, nor any of their
Participants, is required actually to acquire eurodollar deposits to fund or
otherwise match fund any Obligation as to which interest accrues at the LIBOR
Rate.
2.13. Capital Requirements.
 
(a) If, after the date hereof, Issuing Bank or any Lender determines that
(i) any Change in Law regarding capital or reserve requirements for banks or
bank holding companies, or (ii) compliance by Issuing Bank or such Lender, or
their respective parent bank holding companies, with any guideline, request or
directive of any Governmental Authority regarding capital adequacy (whether or
not having the force of law), has the effect of reducing the return on Issuing
Bank’s, such Lender’s, or such holding companies’ capital as a consequence of
Issuing Bank’s or such Lender’s commitments hereunder to a level below that
which Issuing Bank, such Lender, or such holding companies could have achieved
but for such Change in Law or compliance (taking into consideration Issuing
Bank’s, such Lender’s, or such holding companies’ then existing policies with
respect to capital adequacy and assuming the full utilization of such entity’s
capital) by any amount deemed by Issuing Bank or such Lender to be material,
then Issuing Bank or such Lender may notify Borrower and Agent thereof. 
Following receipt of such notice, Borrower agrees to pay Issuing Bank or such
Lender on demand the amount of such reduction of return of capital as and when
such reduction is determined, payable within 30 days after presentation by
Issuing Bank or such Lender of a statement in the amount and setting forth in
reasonable detail Issuing Bank’s or such Lender’s calculation thereof and the
assumptions upon which such calculation was based (which statement shall be
deemed true and correct absent manifest error).  In determining such amount,
Issuing Bank or such Lender may use any reasonable averaging and attribution
methods.  Failure or delay on the part of Issuing Bank or any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of Issuing
Bank’s or such Lender’s right to demand such compensation; provided that
Borrower shall not be required to compensate Issuing Bank or a Lender pursuant
to this Section for any reductions in return incurred more than 180 days prior
to the date that Issuing Bank or such Lender notifies Borrower of such Change in
Law giving rise to such reductions and of such Lender’s intention to claim
compensation therefor; provided further that if such claim arises by reason of
the Change in Law that is retroactive, then the 180-day period referred to above
shall be extended to include the period of retroactive effect thereof.
(b) If Issuing Bank or any Lender requests additional or increased costs
referred to in Section 2.11(l) or  Section 2.12(d)(i) or amounts under
Section 2.13(a) or sends a notice under Section 2.12(d)(ii) relative to changed
circumstances (such Issuing Bank or Lender, an “Affected Lender”), then such
Affected Lender shall use reasonable efforts to promptly designate a different
one of its lending offices or to assign its rights and obligations hereunder to
another of its offices or branches, if (i) in the reasonable judgment of such
Affected Lender, such designation or assignment would eliminate or reduce
amounts payable pursuant to Section 2.11(l), Section 2.12(d)(i) or
Section 2.13(a), as applicable, or would eliminate the illegality or
impracticality of funding or maintaining LIBOR Rate Loans and (ii) in the
-34-

--------------------------------------------------------------------------------

reasonable judgment of such Affected Lender, such designation or assignment
would not subject it to any material unreimbursed cost or expense and would not
otherwise be materially disadvantageous to it.  Borrower agrees to pay all
reasonable out-of-pocket costs and expenses incurred by such Affected Lender in
connection with any such designation or assignment.  If, after such reasonable
efforts, such Affected Lender does not so designate a different one of its
lending offices or assign its rights to another of its offices or branches so as
to eliminate Borrower’s obligation to pay any future amounts to such Affected
Lender pursuant to Section 2.11(l), Section 2.12(d)(i) or Section 2.13(a), as
applicable, or to enable Borrower to obtain LIBOR Rate Loans, then Borrower
(without prejudice to any amounts then due to such Affected Lender under
Section 2.11(l), Section 2.12(d)(i) or Section 2.13(a), as applicable) may,
unless prior to the effective date of any such assignment the Affected Lender
withdraws its request for such additional amounts under Section 2.11(l), 
Section 2.12(d)(i) or Section 2.13(a), as applicable, or indicates that it is no
longer unlawful or impractical to fund or maintain LIBOR Rate Loans, may
designate a different Issuing Bank or substitute a Lender, in each case, 
reasonably acceptable to Agent to purchase the Obligations owed to such Affected
Lender and such Affected Lender’s commitments hereunder (a “Replacement
Lender”), and if such Replacement Lender agrees to such purchase, such Affected
Lender shall assign to the Replacement Lender its Obligations and Commitments,
and upon such purchase by the Replacement Lender, which such Replacement Lender
shall be deemed to be “Issuing Bank” or a “Lender” (as the case may be) for
purposes of this Agreement and such Affected Lender shall cease to be “Issuing
Bank” or a “Lender” (as the case may be) for purposes of this Agreement.
(c) Notwithstanding anything herein to the contrary, the protection of Sections
2.11(l), 2.12(d), and 2.13 shall be available to Issuing Bank and each Lender
(as applicable) regardless of any possible contention of the invalidity or
inapplicability of the law, rule, regulation, judicial ruling, judgment,
guideline, treaty or other change or condition which shall have occurred or been
imposed, so long as it shall be customary for issuing banks or lenders affected
thereby to comply therewith.  Notwithstanding any other provision herein,
neither Issuing Bank nor any Lender shall demand compensation pursuant to this
Section 2.13 if it shall not at the time be the general policy or practice of
Issuing Bank or such Lender (as the case may be) to demand such compensation in
similar circumstances under comparable provisions of other credit agreements, if
any.
2.14. Accordion.
 
(a) At any time during the period from and after the Closing Date through but
excluding the date that is the 4 year anniversary of the Closing Date, at the
option of Borrower (but subject to the conditions set forth in clause
(b) below), the Term Loan Amount may be increased by an amount in the aggregate
for all such increases of the Term Loan Amount not to exceed the Available
Increase Amount (each such increase, an “Increase”).  Agent shall invite each
Lender to increase its Pro Rata Share of the Term Loan Amount (it being
understood that no Lender shall be obligated to increase its Pro Rata Share of
the Term Loan Amount) in connection with a proposed Increase at the interest
margin proposed by Borrower, and if sufficient Lenders do not agree to increase
their Pro Rata Share of the Term Loan Amount in connection with such proposed
Increase, then Agent or Borrower may invite any prospective lender who is
reasonably satisfactory to Agent and Borrower to become a Lender in connection
with a proposed Increase.  Any Increase shall be in an amount of at least
$1,000,000 and integral multiples of $500,000 in excess thereof.  In no event
may the Term Loan Amount be increased
-35-

--------------------------------------------------------------------------------

pursuant to this Section 2.14 on more than 4 occasions in the aggregate for all
such Increases.  Additionally, for the avoidance of doubt, it is understood and
agreed that in no event shall the aggregate amount of the Increases to the Term
Loan Amount exceed $40,000,000.
(b) Each of the following shall be conditions precedent to any Increase of the
Term Loan Amount and the making of the additional portion of the Term Loan
(each, an “Additional Portion of the Term Loan” and collectively, the
“Additional Portions of the Term Loan”) in connection therewith:
(i) Agent or Borrower have obtained the commitment of one or more Lenders (or
other prospective lenders) reasonably satisfactory to Agents and Borrower to
provide the applicable Increase and any such Lenders (or prospective lenders),
Borrower, and Agent have signed (A) a joinder agreement to this Agreement (an
“Increase Joinder”), in form and substance reasonably satisfactory to Agents, to
which such Lenders (or prospective lenders), Borrower, and Agent are party and
(B) an Acknowledgement to the Agreement Among Lenders to account for such
increase and the terms and provisions applicable to such Additional Portion of
the Term Loan,
(ii) the proceeds of any Additional Portion of the Term Loan are used to finance
a prospective Permitted Acquisition,
(iii) each of the conditions precedent set forth in Section 3.2 are satisfied,
(iv) Borrower has delivered to Agent updated pro forma Projections (after giving
effect to the applicable Increase and consummation of the related Permitted
Acquisition) for Borrower and its Subsidiaries evidencing that on a pro forma
basis after giving effect to the applicable Increase, (A) the Leverage Ratio as
of the end of the fiscal quarter most recently ended as to which financial
statements were required to be delivered pursuant to this Agreement was lower
than the lesser of (1) 3.25 and (2) 0.25 less than the maximum Leverage Ratio
permitted pursuant to Section 7(b) for such fiscal quarter and (B) Borrower
would be in compliance with Section 7 for the 4 fiscal quarters (on a
quarter-by-quarter basis) immediately following the proposed date of the
applicable Increase, and
(v) Borrower shall have reached agreement with the Lenders (or prospective
lenders) making the Additional Portion of the Term Loan with respect to the
interest margins, closing fees, and amortization payment schedule applicable to
the Additional Portion of the Term Loan (each of which may be different with
respect to the Additional Portion of the Term Loan from such terms applicable to
the Term Loan set forth in this Agreement immediately prior to the date of the
making of such Additional Portion of the Term Loan (the date of the
effectiveness of the making of such Additional Portion of the Term Loan, the
“Increase Date”)) and shall have communicated the amount of such interest
margins, closing fees, and amortization payment schedule to Agent.  Any Increase
Joinder may, with the consent of Agent, Borrower and the Lenders or prospective
lenders agreeing to the proposed Increase, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate to
-36-

--------------------------------------------------------------------------------

effectuate the provisions of this Section 2.14 (including any amendment
necessary to effectuate the interest margins, closing fees, and amortization
payment schedule for the Additional Portion of the Term Loan).  Anything to the
contrary contained herein notwithstanding, if the interest margin that is to be
applicable to the Additional Portion of the Term Loan is higher than the
interest margin applicable to the Term Loan hereunder immediately prior to the
applicable Increase Date (the amount by which the interest margin is higher, the
“Excess”), then the interest margin applicable to the Term Loan immediately
prior to the Increase Date shall be increased by the amount of the Excess,
effective on the applicable Increase Date, and without the necessity of any
action by any party hereto.
(c) Unless otherwise specifically provided herein, all references in this
Agreement and any other Loan Document to the Term Loan shall be deemed, unless
the context otherwise requires, to include any Additional Portion of the Term
Loan made pursuant to the increased Term Loan Amount pursuant to this
Section 2.14.
(d) The Term Loan and the Term Loan Amount established pursuant to this
Section 2.14 shall constitute the Term Loan and Term Loan Amount under, and
shall be entitled to all the benefits afforded by this Agreement and the other
Loan Documents, and shall, without limiting the foregoing, benefit equally and
ratably from any guarantees and the security interests created by the Loan
Documents.  Borrower shall take any actions reasonably required by Agent to
ensure and demonstrate that the Liens and security interests granted by the Loan
Documents continue to be perfected under the Code or otherwise after giving
effect to the establishment of any such new Term Loan Amount.
3. CONDITIONS; TERM OF AGREEMENT.
3.1. Conditions Precedent to the Initial Extension of Credit.  The obligation of
each Lender to make the initial extensions of credit provided for hereunder is
subject to the fulfillment, to the satisfaction of Agent and each Lender, of
each of the conditions precedent set forth on Schedule 3.1 (the making of such
initial extensions of credit by a Lender being conclusively deemed to be its
satisfaction or waiver of the conditions precedent ).
3.2. Conditions Precedent to all Extensions of Credit.  The obligation of the
Lender Group (or any member thereof) to make any Revolving Loans hereunder or
make any Delayed Draw Term Loan hereunder (or to extend any other credit
hereunder) at any time shall be subject to the following conditions precedent:
(a) the representations and warranties of Borrower and/or its Subsidiaries
contained in this Agreement or in the other Loan Documents shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and
-37-

--------------------------------------------------------------------------------

warranties that already are qualified or modified by materiality in the text
thereof) on and as of the date of such extension of credit, as though made on
and as of such date (except to the extent that such representations and
warranties relate solely to an earlier date, in which case such representations
and warranties shall be true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) as of such earlier date); and
(b) no Default or Event of Default shall have occurred and be continuing on the
date of such extension of credit, nor shall either result from the making
thereof.
3.3. Maturity.  This Agreement shall continue in full force and effect for a
term ending on the Maturity Date.
3.4. Effect of Maturity.  On the Maturity Date, all commitments of the Lender
Group to provide additional credit hereunder shall automatically be terminated
and all of the Obligations immediately shall become due and payable without
notice or demand and Borrower shall be required to repay all of the Obligations
in full.  No termination of the obligations of the Lender Group (other than
payment in full of the Obligations and termination of the Commitments) shall
relieve or discharge any Loan Party of its duties, obligations, or covenants
hereunder or under any other Loan Document and Agent’s Liens in the Collateral
shall continue to secure the Obligations and shall remain in effect until all
Obligations have been paid in full and the Commitments have been terminated. 
When all of the Obligations have been paid in full and the Lender Group’s
obligations to provide additional credit under the Loan Documents have been
terminated irrevocably, Agent will, at Borrower’s sole expense, execute and
deliver any termination statements, lien releases, discharges of security
interests, and other similar discharge or release documents (and, if applicable,
in recordable form) as are reasonably necessary to release, as of record,
Agent’s Liens and all notices of security interests and liens previously filed
by Agent.
3.5. Early Termination by Borrower.  Borrower has the option, at any time upon
10 Business Days prior written notice to Agent, to terminate this Agreement and
terminate the Commitments hereunder by repaying to Agent all of the Obligations
in full.  The foregoing notwithstanding, (a) Borrower may rescind termination
notices relative to proposed payments in full of the Obligations with the
proceeds of (i) third party Indebtedness or (ii) a Permitted Disposition
involving the sale of substantially all of the assets of the Loan Parties, if
the closing for such issuance, incurrence, or disposition does not happen on or
before the date of the proposed termination (in which case, a new notice shall
be required to be sent in connection with any subsequent termination), and
(b) Borrower may extend the date of termination at any time with the consent of
Agent, and with respect to extensions over 60 days, Required Lenders (each of
which consent shall not be unreasonably withheld or delayed).
3.6. Conditions Subsequent.  The obligation of the Lender Group (or any member
thereof) to continue to make Revolving Loans (or otherwise extend credit
hereunder) is subject to the fulfillment, on or before the date applicable
thereto, of the conditions subsequent set forth on Schedule 3.6 (the failure by
Borrower to so perform or cause to be performed such conditions subsequent as
and when required by the terms thereof (unless such date is extended, in
writing, by Agent, which Agent may do for up to 30 days without obtaining the
consent of the other members of Required Lenders for the Lender Group), shall
constitute an Event of Default).
-38-

--------------------------------------------------------------------------------

4. REPRESENTATIONS AND WARRANTIES.
In order to induce the Lender Group to enter into this Agreement, Borrower makes
the following representations and warranties to the Lender Group which shall be
true, correct, and complete, in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof), as of the Closing Date, and shall be true, correct, and complete, in
all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof), as of the date of the making of
each Revolving Loan (or other extension of credit) made thereafter, as though
made on and as of the date of such Revolving Loan (or other extension of
credit) (except to the extent that such representations and warranties relate
solely to an earlier date, in which case such representations and warranties
shall be true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) as of such
earlier date) and such representations and warranties shall survive the
execution and delivery of this Agreement:
4.1. Due Organization and Qualification; Subsidiaries.
(a) Each Loan Party (i) is duly organized and existing and in good standing
under the laws of the jurisdiction of its organization, (ii) is qualified to do
business in any state where the failure to be so qualified could reasonably be
expected to result in a Material Adverse Effect, and (iii) has all requisite
power and authority to own and operate its properties, to carry on its business
as now conducted and as proposed to be conducted, to enter into the Loan
Documents to which it is a party and to carry out the transactions contemplated
thereby.
(b) Set forth on Schedule 4.1(b) (as such Schedule may be updated from time to
time to reflect changes resulting from transactions permitted under this
Agreement) is a complete and accurate description of the authorized Equity
Interests of Borrower, by class, and, as of the Closing Date, a description of
the number of shares of each such class that are issued and outstanding.  Except
as set forth on Schedule 4.1(b), Borrower is not subject to any obligation
(contingent or otherwise) to repurchase or otherwise acquire or retire any
shares of its Equity Interests or any security convertible into or exchangeable
for any of its Equity Interests.
(c) Set forth on Schedule 4.1(c) (as such Schedule may be updated from time to
time to reflect changes resulting from transactions permitted under this
Agreement), is a complete and accurate list of the Loan Parties’ direct and
indirect Subsidiaries, showing: (i) the number of shares of each class of common
and preferred Equity Interests authorized for each of such Subsidiaries, and
(ii) the number and the percentage of the outstanding shares of each such class
owned directly or indirectly by Borrower.  All of the outstanding Equity
Interests of each such Subsidiary has been validly issued and is fully paid and
non-assessable.
(d) Except as set forth on Schedule 4.1(d), there are no subscriptions, options,
warrants, or calls relating to any shares of Borrower’s or its Subsidiaries’
Equity Interests, including any right of conversion or exchange under any
outstanding security or other instrument.
-39-

--------------------------------------------------------------------------------

4.2. Due Authorization; No Conflict.
(a) As to each Loan Party, the execution, delivery, and performance by such Loan
Party of the Loan Documents to which it is a party have been duly authorized by
all necessary action on the part of such Loan Party.
(b) As to each Loan Party, the execution, delivery, and performance by such Loan
Party of the Loan Documents to which it is a party do not and will not
(i) violate any material provision of federal, state, or local law or regulation
applicable to any Loan Party or its Subsidiaries, the Governing Documents of any
Loan Party or its Subsidiaries, or any order, judgment, or decree of any court
or other Governmental Authority binding on any Loan Party or its Subsidiaries
(or with respect to any Immaterial Subsidiary, to Borrower’s actual knowledge),
(ii) conflict with, result in a breach of, or constitute (with due notice or
lapse of time or both) a default under any material agreement of any Loan Party
or its Subsidiaries where any such conflict, breach or default could
individually or in the aggregate reasonably be expected to have a Material
Adverse Effect, (iii) result in or require the creation or imposition of any
Lien of any nature whatsoever upon any assets of any Loan Party, other than
Permitted Liens, or (iv) require any approval of any holder of Equity Interests
of a Loan Party or any approval or consent of any Person under any material
agreement of any Loan Party, other than consents or approvals that have been
obtained and that are still in force and effect and except, in the case of
material agreements, for consents or approvals, the failure to obtain could not
individually or in the aggregate reasonably be expected to cause a Material
Adverse Effect.
4.3. Governmental Consents.  The execution, delivery, and performance by each
Loan Party of the Loan Documents to which such Loan Party is a party and the
consummation of the transactions contemplated by the Loan Documents do not and
will not require any registration with, consent, or approval of, or notice to,
or other action with or by, any Governmental Authority, other than
(a) registrations, consents, approvals, notices, or other actions that have been
obtained and that are still in force and effect, (b) filings and recordings with
respect to the Collateral to be made, or otherwise delivered to Agent for filing
or recordation, as of the Closing Date, and (c) Borrower’s post-Closing Date
notice filing of an 8-k statement with the SEC disclosing this Agreement and
transactions contemplated hereby.
4.4. Binding Obligations; Perfected Liens.
(a) Each Loan Document has been duly executed and delivered by each Loan Party
that is a party thereto and is the legally valid and binding obligation of such
Loan Party, enforceable against such Loan Party in accordance with its
respective terms, except as enforcement may be limited by equitable principles
or by bankruptcy, insolvency, reorganization, moratorium, or similar laws
relating to or limiting creditors’ rights generally.
(b) Agent’s Liens are validly created, perfected (other than (i) in respect of
motor vehicles that are subject to a certificate of title, (ii) money,
(iii) letter-of-credit rights (other than supporting obligations,
(iv) commercial tort claims (other than those that, by the terms of the Guaranty
and Security Agreement, are required to be perfected), and (v) any Deposit
Accounts and Securities Accounts not subject to a Control Agreement as permitted
by Section 7(k)(iv) of the Guaranty and Security Agreement, and subject only to
the filing of
-40-

--------------------------------------------------------------------------------

financing statements and the recordation of the Mortgages (the parties hereto
acknowledge there are no Mortgages as of the Closing Date), in each case, in the
appropriate filing offices), and first priority Liens, subject only to Permitted
Liens which are non-consensual Permitted Liens, permitted purchase money Liens,
or the interests of lessors under Capital Leases.
4.5. Title to Assets; No Encumbrances.  Each of the Loan Parties and its
Subsidiaries has (or with respect to Immaterial Subsidiaries, has to Borrower’s
knowledge) (a) good, sufficient and legal title to (in the case of fee interests
in Real Property), (b) valid leasehold interests in (in the case of leasehold
interests in real or personal property), and (c) good and marketable title to
(in the case of all other personal property), all of their respective assets
reflected in their most recent financial statements delivered pursuant to
Section 5.1, in each case except for assets disposed of since the date of such
financial statements to the extent permitted hereby.  All of such assets are
free and clear of Liens except for Permitted Liens.
4.6. Litigation.
(a) There are no actions, suits, or proceedings pending or, to the knowledge of
Borrower, after due inquiry, threatened in writing against a Loan Party or any
of its Subsidiaries that either individually or in the aggregate could
reasonably be expected to result in a Material Adverse Effect.
(b) Schedule 4.6(b) sets forth a complete and accurate description, with respect
to each of the actions, suits, or proceedings with asserted liabilities in
excess of, or that could reasonably be expected to result in liabilities in
excess of, $100,000 that, as of the Closing Date, is pending or, to the
knowledge of Borrower, after reasonable due inquiry, threatened against a Loan
Party or any of its Subsidiaries, of (i) the parties to such actions, suits, or
proceedings, (ii) the nature of the dispute that is the subject of such actions,
suits, or proceedings, (iii) the procedural status, as of the Closing Date, with
respect to such actions, suits, or proceedings, and (iv) whether any liability
of the Loan Parties’ and their Subsidiaries in connection with such actions,
suits, or proceedings is covered by insurance.
4.7. Compliance with Laws.  No Loan Party nor any of its Subsidiaries (a) is in
violation of any applicable laws, rules, regulations, executive orders, or codes
(including Environmental Laws) that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect, or (b) is subject
to or in default with respect to any final judgments, writs, injunctions,
decrees, rules or regulations of any court or any federal, state, municipal or
other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect.
4.8. No Material Adverse Effect.  All historical financial statements relating
to the Loan Parties and their Subsidiaries that have been delivered by Borrower
to Agent have been prepared in accordance with GAAP (except, in the case of
unaudited financial statements, for the lack of footnotes and being subject to
year-end audit adjustments) and present fairly in all material respects, the
Loan Parties’ and their Subsidiaries’ consolidated financial condition as of the
date thereof and results of operations for the period then ended.  Since
December 31, 2012,
-41-

--------------------------------------------------------------------------------

no event, circumstance, or change has occurred that has or could reasonably be
expected to result in a Material Adverse Effect with respect to the Loan Parties
and their Subsidiaries.
4.9. Solvency.
(a) Each Loan Party is Solvent.
(b) No transfer of property is being made by any Loan Party and no obligation is
being incurred by any Loan Party in connection with the transactions
contemplated by this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud either present or future creditors of such Loan Party.
4.10. Employee Benefits.  No Loan Party nor any of their respective ERISA
Affiliates maintains or contributes to any Benefit Plan.  Except as could not
reasonably be expected to have a Material Adverse Effect, (i) each Employee
Benefit Plan complies with, and has been operated in accordance with, all
applicable laws, including ERISA and the IRC, and the terms of such Employee
Benefit Plan, (ii) no Loan Party has any liability for a fine, penalty, damage,
or excise tax  with respect to an Employee Benefit Plan, (iii) no Loan Party has
received notice from a Governmental Authority, plan administrator, or
participant (or any participant’s agent) that any such fine, penalty, damage or
excise tax may be owing by such Loan Party and (iv) each Employee Benefit Plan
intended to be qualified under Section 401 of the IRC is so qualified.
4.11. Environmental Condition.  Except as set forth on Schedule 4.11, (a) to
Borrower’s actual knowledge, no Loan Party’s nor any of its Subsidiaries’
properties or assets has ever been used by a Loan Party, its Subsidiaries, or by
previous owners or operators in the disposal of, or to produce, store, handle,
treat, release, or transport, any Hazardous Materials, where such disposal,
production, storage, handling, treatment, release or transport was in violation,
in any material respect, of any applicable Environmental Law, (b) to Borrower’s
actual knowledge, after reasonable due inquiry, no Loan Party’s nor any of its
Subsidiaries’ properties or assets has ever been designated or identified in any
manner pursuant to any environmental protection statute as a Hazardous Materials
disposal site, (c) no Loan Party nor any of its Subsidiaries (or with respect to
Immaterial Subsidiaries, no such Subsidiary to Borrower’s knowledge) has
received notice that a Lien arising under any Environmental Law has attached to
any revenues or to any Real Property owned or operated by a Loan Party or its
Subsidiaries, and (d) no Loan Party nor any of its Subsidiaries nor any of their
respective facilities or operations is subject to any outstanding written order,
consent decree, or settlement agreement with any Person relating to any
Environmental Law or Environmental Liability that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
4.12. Complete Disclosure.  All factual information taken as a whole (other than
forward-looking information and projections and information of a general
economic nature and general information about Borrower’s industry) furnished by
or on behalf of
-42-

--------------------------------------------------------------------------------

a Loan Party or its Subsidiaries in writing to Agent or any Lender (including
all information contained in the Schedules hereto or in the other Loan
Documents) for purposes of or in connection with this Agreement or the other
Loan Documents, and all other such factual information taken as a whole (other
than forward-looking information and projections and information of a general
economic nature and general information about Borrower’s industry) hereafter
furnished by or on behalf of a Loan Party or its Subsidiaries in writing to
Agent or any Lender will be, true and accurate, in all material respects, on the
date as of which such information is dated or certified and not incomplete by
omitting to state any fact necessary to make such information (taken as a
whole) not misleading in any material respect at such time in light of the
circumstances under which such information was provided.  The Projections
delivered to Agent on February 9, 2018 represent, and as of the date on which
any other Projections are delivered to Agent, such additional Projections
represent, Borrower’s good faith estimate, on the date such Projections are
delivered, of the Loan Parties’ and their Subsidiaries’ future performance for
the periods covered thereby based upon assumptions believed by Borrower to be
reasonable at the time of the delivery thereof to Agent (it being understood
that such Projections are subject to significant uncertainties and
contingencies, many of which are beyond the control of the Loan Parties and
their Subsidiaries, and no assurances can be given that such Projections will be
realized, and although reflecting Borrower’s good faith estimate, projections or
forecasts based on methods and assumptions which Borrower believed to be
reasonable at the time such Projections were prepared, are not to be viewed as
facts, and that actual results during the period or periods covered by the
Projections may differ materially from projected or estimated results).
4.13. Patriot Act.  To the extent applicable, each Loan Party and each of its
Subsidiaries is in compliance, in all material respects, with the (a) Trading
with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (b) Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA Patriot Act
of 2001) (the “Patriot Act”).  No part of the proceeds of the loans made
hereunder will be used by any Loan Party or any of their Affiliates, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.
4.14. Indebtedness.  Set forth on Schedule 4.14 is a true and complete list of
all Indebtedness of each Loan Party and each of its Subsidiaries outstanding
immediately prior to the Closing Date that is to remain outstanding immediately
after giving effect to the closing hereunder on the Closing Date and such
Schedule accurately sets forth the aggregate principal amount of such
Indebtedness as of the Closing Date.
4.15. Payment of Taxes.  Except as otherwise permitted under Section 5.5, all
Tax returns and reports of each Loan Party and its Subsidiaries required to be
filed by any of them have been timely filed (or with respect to Immaterial
Subsidiaries, have been timely filed to Borrower’s knowledge), and all Taxes
shown on such Tax returns to be due and payable and all assessments, fees and
other governmental charges upon a Loan Party and its Subsidiaries and upon their
respective assets, income, businesses and franchises that are due and payable
have been paid when due and payable (or with respect to Immaterial Subsidiaries,
have been paid when due and payable to Borrower’s knowledge), except with
respect to the federal Tax liabilities set forth in clause (e) of Schedule 3.6
not to exceed $120,000 in the aggregate.  Each Loan Party and each of its
Subsidiaries have made adequate provision in accordance with GAAP for all Taxes
not yet due and payable.  Borrower knows of no proposed Tax assessment against a
Loan Party or any of its Subsidiaries that is not being actively contested by
such Loan Party or
-43-

--------------------------------------------------------------------------------

such Subsidiary diligently, in good faith, and by appropriate proceedings;
provided such reserves or other appropriate provisions, if any, as shall be
required in conformity with GAAP shall have been made or provided therefor.
4.16. Margin Stock.  No Loan Party nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock.  No part of
the proceeds of the loans made to Borrower will be used to purchase or carry any
Margin Stock or to extend credit to others for the purpose of purchasing or
carrying any Margin Stock or for any purpose that violates the provisions of
Regulation T, U or X of the Board of Governors.
4.17. Governmental Regulation.  No Loan Party nor any of its Subsidiaries is
subject to regulation under the Federal Power Act or the Investment Company Act
of 1940 or under any other federal, state or foreign statute or regulation which
may limit its ability to incur Indebtedness or which may otherwise render all or
any portion of the Obligations unenforceable.  No Loan Party nor any of its
Subsidiaries is a “registered investment company” or a company “controlled” by a
“registered investment company” or a “principal underwriter” of a “registered
investment company” as such terms are defined in the Investment Company Act of
1940.
4.18. OFAC/Sanctions/AML.  No Loan Party nor any of its Subsidiaries is in
violation of any Sanctions.  No Loan Party nor any of its Subsidiaries is in
violation of any of the country or list based economic and trade sanctions
administered and enforced by OFAC, the European Union or any of the governmental
institutions and agencies of any European member states.  No Loan Party nor any
of its Subsidiaries (a) is a Sanctioned Person or a Sanctioned Entity, (b) has
its assets located in Sanctioned Entities, (c) derives revenues from investments
in, or transactions with Sanctioned Persons or Sanctioned Entities or (d) has
received notice of any material action, suit, proceeding or investigation
against it with respect to Sanctions from any Sanctions Authority.  No proceeds
of any Loan made hereunder will be used to fund any operations in, finance any
investments or activities in, or make any payments to, a Sanctioned Person or a
Sanctioned Entity.  Each Loan Party and each of its respective Subsidiaries
conducts its businesses in compliance with applicable Anti-Corruption Laws and
has instituted and maintained policies and procedures designed to promote and
achieve compliance with applicable Anti-Corruption Laws. The operations of each
Loan Party and each of its respective Subsidiaries are, and have been, conducted
at all times in compliance with applicable Anti-Money Laundering Laws. No
material litigation, regulatory or administrative proceedings of or before any
court, tribunal or agency with respect to any Anti-Money Laundering Laws have
been started or (to the best of its knowledge and belief) threatened against any
Loan Party or any of its respective Subsidiaries.
4.19. Employee and Labor Matters.  There is (i) no unfair labor practice
complaint pending (to Borrower’s actual knowledge with respect to Immaterial
Subsidiaries) or, to the knowledge of Borrower, threatened against Borrower or
its Subsidiaries before any Governmental Authority and no grievance or
arbitration proceeding pending or threatened against Borrower or its
Subsidiaries which arises out of or under any collective bargaining agreement
and that could reasonably be expected to result in a
-44-

--------------------------------------------------------------------------------

material liability, (ii) no strike, labor dispute, slowdown, stoppage or similar
action or grievance pending or threatened in writing against Borrower or its
Subsidiaries that could reasonably be expected to result in a material
liability, or (iii) to the knowledge of Borrower, after reasonable due inquiry,
no union representation question existing with respect to the employees of
Borrower or its Subsidiaries and no union organizing activity taking place with
respect to any of the employees of Borrower or its Subsidiaries.  None of
Borrower or its Subsidiaries has incurred any liability or obligation under the
Worker Adjustment and Retraining Notification Act or similar state law, which
remains unpaid or unsatisfied.  The hours worked and payments made to employees
of Borrower or its Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable legal requirements, except to the extent
such violations could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.  All material payments due from
Borrower or its Subsidiaries on account of wages and employee health and welfare
insurance and other benefits have been paid or accrued as a liability on the
books of Borrower, except where the failure to do so could not, individually or
in the aggregate, reasonably be expected to result in a Material Adverse Effect.
4.20. Leases.  Each Loan Party and its Subsidiaries (and with respect to
Immaterial Subsidiaries, to Borrower’s actual knowledge) enjoy peaceful and
undisturbed possession under all leases material to their business and to which
they are parties or under which they are operating, and, subject to Permitted
Protests, all of such material leases are valid and subsisting and no material
default by the applicable Loan Party or its Subsidiaries exists under any of
them.
4.21. Hedge Agreements.  On each date that any Hedge Agreement is executed by
any Hedge Provider, Borrower and each other Loan Party satisfy all eligibility,
suitability and other requirements under the Commodity Exchange Act (7 U.S.C. §
1, et seq., as in effect from time to time) and the Commodity Futures Trading
Commission regulations.
4.22. Immaterial Subsidiaries.  No Immaterial Subsidiary (a) owns any
intellectual property or other assets (other than assets of a de minimis
nature), (b) has any liabilities (other than liabilities of a de minimis nature
or as set forth in clause (e) of Schedule 3.6), or (c) engages in any business
activity.
4.23. Reserved.
4.24. Privacy and Information Security.  Each Loan Party and its Subsidiaries
have implemented a comprehensive written information security program that
contains administrative, organizational, technical, and physical safeguards and
is designed to (i) secure and protect the IT Assets consistent with industry
best practices; (ii) ensure the security, confidentiality, integrity and
availability of Personal Information and IT Assets; (iii) protect against any
anticipated threats or hazards to the security, confidentiality, integrity and
availability of Personal Information and IT Assets; and (iv) protect against any
actual or suspected (x) loss or unauthorized processing, use, disclosure,
modification or acquisition of or access to any Personal Information, and/or (y)
compromise to the security, confidentiality, integrity or availability of IT
Assets that materially interferes with and adversely affects a Loan Party’s or
its Subsidiaries’ business operations (hereinafter “Information Security
Incident”).  Except as set forth in Schedule 4.24, (i) the Loan Parties and
their Subsidiaries have not experienced an Information Security Incident; (ii)
the Loan Parties and their Subsidiaries have not been notified of and are not
the subject of any action, investigation, litigation or claim related to
information security or privacy; and (iii) no Person (including any Governmental
Authority) has made any claim or
-45-

--------------------------------------------------------------------------------

commenced any action or investigation against any Loan Party or its Subsidiaries
with respect to any Information Security Incident.  The Loan Parties and their
Subsidiaries are, and have been at all times, (i) in compliance with all
applicable Privacy Laws; and (ii) in compliance with all of the relevant Loan
Party’s  and its Subsidiaries’ policies regarding privacy and information
security, including without limitation (x) all privacy policies and similar
disclosures published on the Loan Party’s and its Subsidiaries websites or
mobile apps; and (y) any existing contractual commitment made by the Loan Party
and its Subsidiaries with respect to Personal Information or the security of IT
Assets.
5. AFFIRMATIVE COVENANTS.
Borrower covenants and agrees that, until termination of all of the Commitments
and payment in full of the Obligations:
5.1. Financial Statements, Reports, Certificates.  Borrower (a) will deliver to
Agent, with copies to each Lender, each of the financial statements, reports,
and other items set forth on Schedule 5.1 no later than the times specified
therein, (b) agrees that no Subsidiary of a Loan Party will have a fiscal year
different from that of Borrower, (c) agrees to maintain a system of accounting
that enables Borrower to produce financial statements in accordance with GAAP,
and (d) agrees that it will, and will cause each other Loan Party to, maintain
its billing systems and practices substantially as in effect as of the Closing
Date and shall only make material modifications thereto with notice to, and with
the consent of, Agent; provided, Agent’s consent shall not be required for
Borrower to notify Account Debtors to make payment to a Controlled Account Bank
pursuant to its obligations under Section 7(k)(i) of the Guaranty and Security
Agreement.
5.2. Reporting.  Borrower will deliver to Agent (and if so requested by Agent,
with copies for each Lender) each of the reports set forth on Schedule 5.2 at
the times specified therein.
5.3. Existence.  Except as otherwise permitted or required under
Section 6.3 Section 6.4, or Schedule 3.6, Borrower will, and will cause each of
its Subsidiaries to, at all times preserve and keep in full force and effect
such Person’s valid existence and good standing in its jurisdiction of
organization (except with respect to Immaterial Subsidiaries) and, except as
could not reasonably be expected to result in a Material Adverse Effect, good
standing with respect to all other jurisdictions in which it is qualified to do
business and any rights, franchises, permits, licenses, accreditations,
authorizations, or other approvals material to their businesses.
5.4. Maintenance of Properties.  Borrower will, and will cause each of its
Subsidiaries (except with respect to Immaterial Subsidiaries) to, maintain and
preserve all of its assets that are necessary or useful in the proper conduct of
its business in good working order and condition, ordinary wear, tear, casualty,
and condemnation and Permitted Dispositions excepted.
5.5. Taxes.  Borrower will, and will cause each of its Subsidiaries to, pay in
full before delinquency or before the expiration of any extension period all
material governmental assessments and Taxes imposed, levied, or assessed against
it, or any of its assets or in respect of
-46-

--------------------------------------------------------------------------------

any of its income, businesses, or franchises, except to the extent that the
validity of such governmental assessment or Tax is the subject of a Permitted
Protest.
5.6. Insurance.  Borrower will, and will cause each of its Subsidiaries to
(except with respect to Immaterial Subsidiaries), at Borrower’s expense,
(a) maintain insurance respecting each of Borrower’s and its Subsidiaries’
assets wherever located, covering liabilities, losses or damages as are
customarily are insured against by other Persons engaged in same or similar
businesses and similarly situated and located.  All such policies of insurance
shall be with financially sound and reputable insurance companies acceptable to
Agent (it being agreed that, as of the Closing Date, Pacific Indemnity Company
and Federal Insurance Company are acceptable to Agent) and in such amounts as is
carried generally in accordance with sound business practice by companies in
similar businesses similarly situated and located and, in any event, in amount,
adequacy, and scope reasonably satisfactory to Agent (it being agreed that the
amount, adequacy, and scope of the policies of insurance of Borrower in effect
as of the Closing Date are acceptable to Agent).  All property insurance
policies covering the Collateral are to be made payable to Agent for the benefit
of Agent and the Lenders, as their interests may appear, in case of loss,
pursuant to a standard loss payable endorsement with a standard non contributory
“lender” or “secured party” clause and are to contain such other provisions as
Agent may reasonably require to fully protect the Lenders’ interest in the
Collateral and to any payments to be made under such policies.  All certificates
of property and general liability insurance are to be delivered to Agent, with
the loss payable (but only in respect of Collateral) and additional insured
endorsements in favor of Agent and shall provide for not less than 30 days (10
days in the case of non-payment) prior written notice to Agent of the exercise
of any right of cancellation.  Borrower shall give Agent prompt notice of any
loss exceeding $100,000 covered by its or its Subsidiaries’ casualty or business
interruption insurance.  Upon the occurrence and during the continuance of an
Event of Default, Agent shall have the sole right to file claims under any
property and general liability insurance policies in respect of the Collateral,
to receive, receipt and give acquittance for any payments that may be payable
thereunder, and to execute any and all endorsements, receipts, releases,
assignments, reassignments or other documents that may be necessary to effect
the collection, compromise or settlement of any claims under any such insurance
policies.
5.7. Inspection.
(a) Borrower will, and will cause each of its Subsidiaries (except with respect
to Immaterial Subsidiaries) to, permit Agent, any Lender, and each of their
respective duly authorized representatives or agents to visit any of its
properties and inspect any of its assets or books and records, to examine and
make copies of its books and records, and to discuss its affairs, finances, and
accounts with, and to be advised as to the same by, its officers and employees
(provided an authorized representative of Borrower shall be allowed to be
present) at such reasonable times and intervals as Agent or any Lender, as
applicable, may designate and, so long as no Default or Event of Default has
occurred and is continuing, with reasonable prior notice to Borrower and during
regular business hours.
(b) Borrower will, and will cause each of its Subsidiaries (except with respect
to Immaterial Subsidiaries) to, permit Agent, any Lender and each of their
respective duly authorized representatives or agents to conduct appraisals and
valuations at such reasonable times and intervals as Agent may designate.
-47-

--------------------------------------------------------------------------------

5.8. Compliance with Laws.  Without limiting any of the other provisions hereof,
Borrower will, and will cause each of its Subsidiaries to, comply with the
requirements of all applicable laws, rules, regulations, and orders of any
Governmental Authority, other than laws, rules, regulations, and orders the
non-compliance with which, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
5.9. Environmental.  Borrower will, and will cause each of its Subsidiaries
(except with respect to Immaterial Subsidiaries) to,
(a) Keep any property either owned or operated by Borrower or its Subsidiaries
free of any Environmental Liens or post bonds or other financial assurances
sufficient to satisfy the obligations or liability evidenced by such
Environmental Liens,
(b) Comply, in all material respects, with Environmental Laws and provide to
Agent documentation of such compliance which Agent reasonably requests,
(c) Promptly notify Agent of any release of which Borrower has knowledge of a
Hazardous Material in any reportable quantity from or onto property owned or
operated by Borrower or its Subsidiaries and take any Remedial Actions required
to abate said release or otherwise to come into compliance, in all material
respects, with applicable Environmental Law, and
(d) Promptly, but in any event within 5 Business Days of its receipt thereof,
provide Agent with written notice of any of the following:  (i) notice that an
Environmental Lien has been filed against any of the real or personal property
of Borrower or its Subsidiaries (or to Borrower’s actual knowledge with respect
to Immaterial Subsidiaries), (ii) commencement of any Environmental Action or
written notice that an Environmental Action will be filed against Borrower or
its Subsidiaries (or to Borrower’s actual knowledge with respect to Immaterial
Subsidiaries), and (iii) written notice of a violation, citation, or other
administrative order from a Governmental Authority.
5.10. Disclosure Updates.  Borrower will, promptly and in no event later than 5
Business Days after obtaining knowledge thereof, notify Agent if any written
information, exhibit, or report furnished to Agent or the Lenders contained, at
the time it was furnished, any untrue statement of a material fact or omitted to
state any material fact necessary to make the statements contained therein not
misleading in light of the circumstances in which made.  The foregoing to the
contrary notwithstanding, any notification pursuant to the foregoing provision
will not cure or remedy the effect of the prior untrue statement of a material
fact or omission of any material fact nor shall any such notification have the
effect of amending or modifying this Agreement or any of the Schedules hereto.
5.11. Formation of Subsidiaries.  Borrower will, at the time that any Loan Party
forms any direct or indirect Subsidiary or acquires any direct or indirect
Subsidiary after the Closing Date, within 10 Business Days of such formation or
acquisition (or such later date as permitted by Agent in its sole
discretion) (a) cause such new Subsidiary to provide to Agent a joinder to the
Guaranty and Security Agreement, together with such other security agreements
(including mortgages with respect to any Real Property owned in fee of such new
Subsidiary with a fair
-48-

--------------------------------------------------------------------------------

market value greater than $250,000), as well as appropriate financing statements
(and with respect to all property subject to a mortgage, fixture filings), all
in form and substance reasonably satisfactory to Agent (including being
sufficient to grant Agent a first priority Lien (subject to Permitted Liens) in
and to the assets of such newly formed or acquired Subsidiary); provided, that
the joinder to the Guaranty and Security Agreement, and such other security
agreements shall not be required to be provided to Agent with respect to any
Subsidiary of Borrower that is a CFC if providing such agreements would result
in material adverse Tax consequences or the costs to the Loan Parties of
providing such guaranty or such security agreements are unreasonably excessive
(as determined by Agent in consultation with Borrower) in relation to the
benefits to Agent and the Lenders of the security or guarantee afforded thereby,
(b) provide, or cause the applicable Loan Party to provide, to Agent a pledge
agreement (or an addendum to the Guaranty and Security Agreement) and
appropriate certificates and powers or financing statements, pledging all of the
direct or beneficial ownership interest in such new Subsidiary in form and
substance reasonably satisfactory to Agent; provided, that only 65% of the total
outstanding voting Equity Interests of any first tier Subsidiary of Borrower
that is a CFC (and none of the Equity Interests of any Subsidiary of such
CFC) shall be required to be pledged if pledging a greater amount would result
in material adverse Tax consequences or the costs to the Loan Parties of
providing such pledge are unreasonably excessive (as determined by Agent in
consultation with Borrower) in relation to the benefits to Agent and the Lenders
of the security afforded thereby (which pledge, if reasonably requested by
Agent, shall be governed by the laws of the jurisdiction of such Subsidiary),
and (c) provide to Agent all other documentation, including one or more opinions
of counsel reasonably satisfactory to Agent, which, in its opinion, is
appropriate with respect to the execution and delivery of the applicable
documentation referred to above (including policies of title insurance or other
documentation with respect to all Real Property owned in fee and subject to a
mortgage).  Any document, agreement, or instrument executed or issued pursuant
to this Section 5.11 shall constitute a Loan Document.
5.12. Further Assurances.  Borrower will, and will cause each of the other Loan
Parties to, at any time upon the reasonable request of Agent, execute or deliver
to Agent any and all financing statements, fixture filings, security agreements,
pledges, assignments, mortgages, deeds of trust, opinions of counsel, and all
other documents (the “Additional Documents”) that Agent may reasonably request
in form and substance reasonably satisfactory to Agent, to create, perfect, and
continue perfected or to better perfect Agent’s Liens in all of the assets of
Borrower and its Subsidiaries (whether now owned or hereafter arising or
acquired, tangible or intangible, real or personal), to create and perfect Liens
in favor of Agent in any Real Property acquired by Borrower or any other Loan
Party with a fair market value in excess of $250,000, and in order to fully
consummate all of the transactions contemplated hereby and under the other Loan
Documents; provided that the foregoing shall not apply to any Subsidiary of
Borrower that is a CFC if providing such documents would result in material
adverse Tax consequences or the costs to the Loan Parties of providing such
documents are unreasonably excessive (as determined by Agent in consultation
with Borrower) in relation to the benefits to Agent and the Lenders of the
security afforded thereby.  To the maximum extent permitted by applicable law,
if Borrower or any other Loan Party refuses or fails to execute or deliver any
reasonably requested Additional Documents within a reasonable period of time
following the request to do so, Borrower and each other Loan Party hereby
authorizes Agent to execute any such Additional Documents in the applicable Loan
Party’s name and authorizes Agent to file such executed Additional Documents
-49-

--------------------------------------------------------------------------------

in any appropriate filing office.  In furtherance of, and not in limitation of,
the foregoing, each Loan Party shall take such actions as Agent may reasonably
request from time to time to ensure that the Obligations are guaranteed by the
Guarantors and are secured by substantially all of the assets of Borrower and
its Subsidiaries, including all of the outstanding capital Equity Interests of
Borrower’s Subsidiaries (subject to exceptions and limitations contained in the
Loan Documents with respect to CFCs and Immaterial Subsidiaries).
5.13. Lender Meetings.  Borrower will, within 90 days after the close of each
fiscal year of Borrower, at the request of Agent or of the Required Lenders and
upon reasonable prior notice, hold a meeting (at a mutually agreeable location
and time or, at the option of Agent, by conference call) with all Lenders who
choose to attend such meeting at which meeting shall be reviewed the financial
results of the previous fiscal year and the financial condition of Borrower and
its Subsidiaries and the projections presented for the current fiscal year of
Borrower.
5.14. Bank Products.  After establishing such relationships in accordance with
Schedule 3.6, the Loan Parties shall maintain their primary depository and
treasury management relationships with Wells Fargo or one or more of its
Affiliates at all times during the term of the Agreement.
5.15. Hedge Agreements.  Borrower agrees that it shall offer to Wells Fargo or
one or more of its Affiliates the first opportunity to bid for all Hedge
Agreements to be entered into by any Loan Party or any of its Subsidiaries
during the term of the Agreement.
5.16. Anti-Corruption Laws/Sanctions.  Each Loan Party will and will cause each
of its Subsidiaries to (a) conduct its business in compliance with applicable
Anti-Corruption Laws and (b) maintain policies and procedures designed to
promote and achieve compliance with applicable Anti-Corruption Laws.
5.17. Information Security Requirements; Personal Information.  Each Loan Party
shall and shall cause its Subsidiaries to comply, in all material respects, with
all Privacy Laws currently in effect and as they become effective relating in
any way to Personal Information or IT Assets.   Each Loan Party and its
Subsidiaries will maintain and comply with a comprehensive written information
security program that contains administrative, organizational, technical, and
physical safeguards and is designed to (i) secure and protect the IT Assets
consistent with industry best practices; (ii) ensure the security,
confidentiality, integrity and availability of Personal Information and IT
Assets; (iii) protect against any anticipated threats or hazards to the
security, confidentiality, integrity and availability of Personal Information
and IT Assets; and (iv) protect against any Information Security Incident.  Each
Loan Party and its Subsidiaries will notify Administrative Agent Lenders
promptly (and in any event within 1 Business Day) upon the occurrence of any of
the following): (i) an Information Security Incident; (ii) any action,
investigation, litigation or claim made against any Loan Party or its
Subsidiaries related to information security or privacy; or (iii) any action or
investigation commenced, or any claim made, by any Person (including any
Governmental Authority) with respect to any Information Security Incident.
-50-

--------------------------------------------------------------------------------

6. NEGATIVE COVENANTS.
Borrower covenants and agrees that, until termination of all of the Commitments
and payment in full of the Obligations:
6.1. Indebtedness.  Borrower will not, and will not permit any of its
Subsidiaries to create, incur, assume, suffer to exist, guarantee, or otherwise
become or remain, directly or indirectly, liable with respect to any
Indebtedness, except for Permitted Indebtedness.
6.2. Liens.  Borrower will not, and will not permit any of its Subsidiaries to
create, incur, assume, or suffer to exist, directly or indirectly, any Lien on
or with respect to any of its assets, of any kind, whether now owned or
hereafter acquired, or any income or profits therefrom, except for Permitted
Liens.
6.3. Restrictions on Fundamental Changes.  Borrower will not, and will not
permit any of its Subsidiaries to,
(a) Other than in order to consummate a Permitted Acquisition, enter into any
merger, consolidation, reorganization, or recapitalization, or reclassify its
Equity Interests, except for (i) any merger between Loan Parties, provided, that
Borrower must be the surviving entity of any such merger to which it is a party,
(ii) any merger between a Loan Party and a Subsidiary of such Loan Party that is
not a Loan Party so long as such Loan Party is the surviving entity of any such
merger, and (iii) any merger between Subsidiaries of Borrower that are not Loan
Parties,
(b) liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution), except for (i) the liquidation or dissolution of Immaterial
Subsidiaries, (ii) the liquidation or dissolution of a Loan Party (other than
Borrower) or any of its wholly-owned Subsidiaries so long as all of the assets
(including any interest in any Equity Interests) of such liquidating or
dissolving Loan Party or Subsidiary are transferred to a Loan Party that is not
liquidating or dissolving, or (iii) the liquidation or dissolution of a
Subsidiary of Borrower that is not a Loan Party (other than any such Subsidiary
the Equity Interests of which (or any portion thereof) is subject to a Lien in
favor of Agent) so long as all of the assets of such liquidating or dissolving
Subsidiary are transferred to a Subsidiary of Borrower that is not liquidating
or dissolving, or
(c) suspend or cease operating a substantial portion of its or their business,
except as permitted pursuant to clauses (a) or (b) above or in connection with a
transaction permitted under Section 6.4.
6.4. Disposal of Assets.  Other than Permitted Dispositions or transactions
expressly permitted by Sections 6.3 or 6.9, Borrower will not, and will not
permit any of its Subsidiaries to convey, sell, lease, license, assign,
transfer, or otherwise dispose of (or enter into an agreement to convey, sell,
lease, license, assign, transfer, or otherwise dispose of) any of its or their
assets.
6.5. Nature of Business.  Borrower will not, and will not permit any of its
Subsidiaries to make any change in the nature of its or their business as
described in Schedule 6.5 or acquire any properties or assets that are not
reasonably related to the conduct of such business activities;
-51-

--------------------------------------------------------------------------------

provided, that the foregoing shall not prevent Borrower and its Subsidiaries
from engaging in any business that is reasonably related or ancillary to its or
their business.
6.6. Prepayments and Amendments.  Borrower will not, and will not permit any of
its Subsidiaries to,
(a) Except in connection with Refinancing Indebtedness permitted by Section 6.1,
(i) optionally prepay, redeem, defease, purchase, or otherwise acquire any
Indebtedness of Borrower or its Subsidiaries, other than (A) the Obligations in
accordance with this Agreement, (B) Permitted Intercompany Advances, or (C)
Seller Subordinated Indebtedness (so long as, in each case under this clause
(C), such payment is permitted by the applicable subordination agreement or
provisions with respect to such promissory note),
(ii) make any payment on account of Indebtedness that has been contractually
subordinated in right of payment to the Obligations if such payment is not
permitted at such time under the subordination terms and conditions, or
(b) Directly or indirectly, amend, modify, or change any of the terms or
provisions of:
(i) any agreement, instrument, document, indenture, or other writing evidencing 
or concerning Permitted Indebtedness other than (A) the Obligations in
accordance with this Agreement, (B) Permitted Intercompany Advances, and
(C) Indebtedness permitted under clauses (c), (h), (j) and (k) of the definition
of Permitted Indebtedness, or
(ii) the Governing Documents of any Loan Party or any of its Subsidiaries if the
effect thereof, either individually or in the aggregate, could reasonably be
expected to be materially adverse to the interests of the Lenders.
6.7. Restricted Payments.  Borrower will not, and will not permit any of its
Subsidiaries to make any Restricted Payment; provided, that, so long as it is
permitted by law, and so long as no Default or Event of Default shall have
occurred and be continuing or would result therefrom,
(a) Borrower may make distributions to former employees, officers, or directors
of Borrower (or any spouses, ex-spouses, or estates of any of the foregoing) on
account of redemptions of Equity Interests of Borrower held by such Persons,
provided, that the aggregate amount of such redemptions made by Borrower during
the term of this Agreement plus the amount of Indebtedness outstanding under
clause (l) of the definition of Permitted Indebtedness, does not exceed $500,000
in the aggregate, and
(b) Borrower may make distributions to former employees, officers, or directors
of Borrower (or any spouses, ex-spouses, or estates of any of the foregoing),
solely in the form of forgiveness of Indebtedness of such Persons owing to
Borrower on account of
-52-

--------------------------------------------------------------------------------

repurchases of the Equity Interests of Borrower held by such Persons; provided
that such Indebtedness was incurred by such Persons solely to acquire Equity
Interests of Borrower.
6.8. Accounting Methods.  Borrower will not, and will not permit any of its
Subsidiaries to modify or change its fiscal year or its method of accounting
(other than as may be required to conform to GAAP).
6.9. Investments.  Borrower will not, and will not permit any of its
Subsidiaries to, directly or indirectly, make or acquire any Investment or incur
any liabilities (including contingent obligations) for or in connection with any
Investment except for Permitted Investments.
6.10. Transactions with Affiliates.  Borrower will not, and will not permit any
of its Subsidiaries to, directly or indirectly, enter into or permit to exist
any transaction with any Affiliate of Borrower or any of its Subsidiaries except
for:
(a) transactions (other than the payment of management, consulting, monitoring,
or advisory fees) between Borrower or its Subsidiaries, on the one hand, and any
Affiliate of Borrower or its Subsidiaries, on the other hand, so long as such
transactions (i) are fully disclosed to Agent prior to the consummation thereof,
if they involve one or more payments by Borrower or its Subsidiaries in excess
of $100,000 for any single transaction or series of related transactions, and
(ii) are no less favorable, taken as a whole, to Borrower or its Subsidiaries,
as applicable, than would be obtained in an arm’s length transaction with a
non-Affiliate,
(b) so long as it has been approved by Borrower’s or its applicable Subsidiary’s
board of directors (or comparable governing body) in accordance with applicable
law, any indemnity provided for the benefit of directors (or comparable
managers) of Borrower or its applicable Subsidiary,
(c) so long as it has been approved by Borrower’s or its applicable Subsidiary’s
board of directors (or comparable governing body) in accordance with applicable
law, the payment of reasonable compensation, severance, or employee benefit
arrangements to employees, officers, and outside directors of Borrower and its
Subsidiaries in the ordinary course of business and consistent with industry
practice, and
(d) transactions permitted by Section 6.3 or Section 6.7, or any Permitted
Intercompany Advance.
6.11. Use of Proceeds.  Borrower will not, and will not permit any of its
Subsidiaries to use the proceeds of (a) any Delayed Draw Term Loan made
hereunder for any purpose other than the payment of all or a portion of the
purchase price payable (and/or any transaction expenses related thereto) in
connection with a Permitted Acquisition consummated substantially concurrently
with the Borrowing of such Delayed Draw Term Loan, (b) any loan made hereunder
for any purpose other than (1) on the Closing Date, to pay the fees, costs, and
expenses incurred in connection with this Agreement, the other Loan Documents,
and the transactions contemplated hereby and thereby, in each case, as set forth
in the Disbursement Agreement, and (2) thereafter, consistent with the terms and
conditions hereof, for their lawful
-53-

--------------------------------------------------------------------------------

and permitted purposes (including that no part of the proceeds of the loans made
to Borrower will be used to purchase or carry any such Margin Stock or to extend
credit to others for the purpose of purchasing or carrying any such Margin Stock
or for any purpose that violates the provisions of Regulation T, U or X of the
Board of Governors).
6.12. Limitation on Issuance of Equity Interests.  Except for the issuance or
sale of Qualified Equity Interests by Borrower, Borrower will not, and will not
permit any of its Subsidiaries to issue or sell or enter into any agreement or
arrangement for the issuance or sale of any of its Equity Interests.
6.13. Immaterial Subsidiaries.  Borrower will not permit any Immaterial
Subsidiary to (a) own any intellectual property or other assets (other than
assets of a de minimis nature), (b) have any liabilities (other than liabilities
of a de minimis nature or as set forth in clause (e) of Schedule 3.6), or
(c) engage in any business activity.
6.14. Anti-Corruption Laws/Sanctions.  No Loan Party shall (and each Loan Party
shall ensure that none of its Subsidiaries will) (a) directly or, to its
knowledge, indirectly use the proceeds of the credit facilities contemplated
hereunder for any purpose which would breach any Anti-Corruption Law or (b) use,
lend, make payments of, contribute or otherwise make available, all or any part
of the proceeds of the facilities contemplated hereunder to fund or finance any
business activities or transactions (i) of or with a Sanctioned Person or
Sanctioned Entity or (ii) in any other manner which would result in any Loan
Party (or any of its Subsidiaries) or any member of the Lender Group being in
breach of any Sanctions or becoming a Sanctioned Person or Sanctioned Entity.
7. FINANCIAL COVENANTS.
Borrower covenants and agrees that, until termination of all of the Commitments
and payment in full of the Obligations, Borrower will:
(a) Fixed Charge Coverage Ratio. Have a Fixed Charge Coverage Ratio, measured on
a quarter-end basis, of not less than the applicable ratio set forth in the
following table for the applicable date set forth opposite thereto:
Applicable Ratio
 
Applicable Date(s)
1.35:1.00
 
June 30, 2017 and September 30, 2017
1.45:1.00
 
December 31, 2017
1.25:1.00
 
March 31, 2018 and each quarter-end thereafter

(b) Leverage Ratio.  Have a Leverage Ratio, measured on a quarter-end basis, of
not greater than the applicable ratio set forth in the following table for the
applicable date set forth opposite thereto:
-54-

--------------------------------------------------------------------------------

Applicable Ratio
 
Applicable Date(s)
5.75:1.00
 
June 30, 2017
5.75:1.00
 
September 30, 2017
5.65:1.00
 
December 31, 2017
6.50:1.00
 
March 31, 2018
6.50:1.00
 
June 30, 2018
6.00:1.00
 
September 30, 2018
6.00:1.00
 
December 31, 2018
5.85:1.00
 
March 31, 2019
5.30:1.00
 
June 30, 2019
5.10:1.00
 
September 30, 2019
4.80:1.00
 
December 31, 2019
4.50:1.00
 
March 31, 2020
4.15:1.00
 
June 30, 2020
3.95:1.00
 
September 30, 2020
3.80:1.00
 
December 31, 2020
3.75:1.00
 
March 31, 2021
3.50:1.00
 
June 30, 2021
3.25:1.00
 
September 30, 2021and each quarter-end thereafter

8. EVENTS OF DEFAULT.
Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:
8.1. Payments.  If Borrower fails to pay when due and payable, or when declared
due and payable, (a) all or any portion of the Obligations consisting of
interest, fees, or charges due the Lender Group, reimbursement of Lender Group
Expenses, or other amounts (other than any portion thereof constituting
principal) constituting Obligations (including any portion thereof that
-55-

--------------------------------------------------------------------------------

accrues after the commencement of an Insolvency Proceeding, regardless of
whether allowed or allowable in whole or in part as a claim in any such
Insolvency Proceeding), and such failure continues for a period of 3 Business
Days, (b) all or any portion of the principal of the Loans, or (c) any amount
payable to Issuing Bank in reimbursement of any drawing under a Letter of
Credit;
8.2. Covenants.  If any Loan Party or any of its Subsidiaries:
(a) fails to perform or observe any covenant or other agreement contained in any
of (i) Sections 3.6, 5.1, 5.2, 5.3 (solely if Borrower is not in good standing
in its jurisdiction of organization), 5.6, 5.7 (solely if Borrower refuses to
allow Agent or its representatives or agents to visit Borrower’s properties,
inspect its assets or books or records, examine and make copies of its books and
records, or discuss Borrower’s affairs, finances, and accounts with officers and
employees of Borrower), 5.10, 5.11, 5.13, or 5.14 of this Agreement,
(ii) Section 6 of this Agreement, (iii) Section 7 of this Agreement, or
(iv) Section 7 of the Guaranty and Security Agreement;
(b) fails to perform or observe any covenant or other agreement contained in any
of Sections 5.3 (other than if Borrower is not in good standing in its
jurisdiction of organization), 5.4, 5.5, 5.8, and 5.12 of this Agreement and
such failure continues for a period of 15 days after the earlier of (i) the date
on which such failure shall first become known to any officer of Borrower or
(ii) the date on which written notice thereof is given to Borrower by Agent; or
(c) fails to perform or observe any covenant or other agreement contained in
this Agreement, or in any of the other Loan Documents, in each case, other than
any such covenant or agreement that is the subject of another provision of this
Section 8 (in which event such other provision of this Section 8 shall govern),
and such failure continues for a period of 30 days after the earlier of (i) the
date on which such failure shall first become known to any officer of Borrower
or (ii) the date on which written notice thereof is given to Borrower by Agent;
8.3. Judgments.  If one or more judgments, orders, or awards for the payment of
money involving an aggregate amount of $250,000, or more (except to the extent
fully covered (other than to the extent of customary deductibles) by insurance
pursuant to which the insurer has not denied coverage) is entered or filed
against a Loan Party or any of its Subsidiaries, or with respect to any of their
respective assets, and either (a) there is a period of 30 consecutive days at
any time after the entry of any such judgment, order, or award during which
(1) the same is not discharged, satisfied, vacated, or bonded pending appeal, or
(2) a stay of enforcement thereof is not in effect, or (b) enforcement
proceedings are commenced upon such judgment, order, or award;
8.4. Voluntary Bankruptcy, etc.  If an Insolvency Proceeding is commenced by a
Loan Party or any of its Subsidiaries;
8.5. Involuntary Bankruptcy, etc.  If an Insolvency Proceeding is commenced
against a Loan Party or any of its Subsidiaries and any of the following events
occur: (a) such Loan Party or such Subsidiary consents to the institution of
such Insolvency Proceeding against it,
-56-

--------------------------------------------------------------------------------

(b) the petition commencing the Insolvency Proceeding is not timely
controverted, (c) the petition commencing the Insolvency Proceeding is not
dismissed within 60 calendar days of the date of the filing thereof, (d) an
interim trustee is appointed to take possession of all or any substantial
portion of the properties or assets of, or to operate all or any substantial
portion of the business of, such Loan Party or its Subsidiary, or (e) an order
for relief shall have been issued or entered therein;
8.6. Default Under Other Agreements.  If there is (a) a default beyond any
applicable grace period in one or more agreements to which a Loan Party or any
of its Subsidiaries is a party with one or more third Persons relative to a Loan
Party’s or any of its Subsidiaries’ Indebtedness involving an aggregate amount
of $250,000 or more, and such default (i) occurs at the final maturity of the
obligations thereunder, or (ii) results in a right by such third Person,
irrespective of whether exercised, to accelerate the maturity of such Loan
Party’s or its Subsidiary’s obligations thereunder, or (b) a default in (beyond
any applicable grace period) or an involuntary early termination of one or more
Hedge Agreements to which a Loan Party or any of its Subsidiaries is a party;
8.7. Representations, etc.  If any warranty, representation, certificate,
statement, or Record made herein or in any other Loan Document or delivered in
writing to Agent or any Lender in connection with this Agreement or any other
Loan Document proves to be untrue in any material respect (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) as of the date of issuance or making or deemed making thereof;
8.8. Guaranty.  If the obligation of any Guarantor under the guaranty contained
in the Guaranty and Security Agreement is limited or terminated by operation of
law or by such Guarantor (other than in accordance with the terms of this
Agreement);
8.9. Security Documents.  If the Guaranty and Security Agreement or any other
Loan Document that purports to create a Lien, shall, for any reason, fail or
cease to create a valid and perfected and, except to the extent of Permitted
Liens which are non-consensual Permitted Liens, permitted purchase money Liens
or the interests of lessors under Capital Leases, first priority Lien on the
Collateral covered thereby, except (a) as a result of a disposition of the
applicable Collateral in a transaction permitted under this Agreement, or (b) as
the result of an action or failure to act on the part of Agent;
8.10. Loan Documents.  The validity or enforceability of any Loan Document shall
at any time for any reason  (other than solely as the result of an action or
failure to act on the part of Agent) be declared to be null and void, or a
proceeding shall be commenced by a Loan Party or its Subsidiaries, or by any
Governmental Authority having jurisdiction over a Loan Party or its
Subsidiaries, seeking to establish the invalidity or unenforceability thereof,
or a Loan Party or its Subsidiaries shall deny that such Loan Party or its
Subsidiaries has any liability or obligation purported to be created under any
Loan Document; or
8.11. Change of Control.  A Change of Control shall occur, whether directly or
indirectly.
-57-

--------------------------------------------------------------------------------

9. RIGHTS AND REMEDIES.
9.1. Rights and Remedies.  Upon the occurrence and during the continuation of an
Event of Default, Agent may, and, at the instruction of the Required Lenders,
shall (in each case under clauses (a) or (b) by written notice to Borrower), in
addition to any other rights or remedies provided for hereunder or under any
other Loan Document or by applicable law, do any one or more of the following:
(a) (i) declare the principal of, and any and all accrued and unpaid interest
and fees in respect of, the Loans and all other Obligations (other than the Bank
Product Obligations), whether evidenced by this Agreement or by any of the other
Loan Documents to be immediately due and payable, whereupon the same shall
become and be immediately due and payable and Borrower shall be obligated to
repay all of such Obligations in full, without presentment, demand, protest, or
further notice or other requirements of any kind, all of which are hereby
expressly waived by Borrower, and (ii) direct Borrower to provide (and Borrower
agrees that upon receipt of such notice it will provide) Letter of Credit
Collateralization to Agent to be held as security for Borrower’s reimbursement
obligations for drawings that may subsequently occur under issued and
outstanding Letters of Credit;
(b) declare the Commitments terminated, whereupon the Commitments shall
immediately be terminated together with (i) any obligation of any Revolving
Lender to make Revolving Loans, (ii) the obligation of the Swing Lender to make
Swing Loans, and (iii) the obligation of Issuing Bank to issue Letters of
Credit; and
(c) exercise all other rights and remedies available to Agent or the Lenders
under the Loan Documents, under applicable law, or in equity.
The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.4 or Section 8.5, in addition to the remedies
set forth above, without any notice to Borrower or any other Person or any act
by the Lender Group, the Commitments shall automatically terminate and the
Obligations (other than the Bank Product Obligations), inclusive of the
principal of, and any and all accrued and unpaid interest and fees in respect
of, the Loans and all other Obligations (other than the Bank Product
Obligations), whether evidenced by this Agreement or by any of the other Loan
Documents, shall automatically become and be immediately due and payable and
Borrower shall automatically be obligated to repay all of such Obligations in
full (including Borrower being obligated to provide (and Borrower agrees that it
will provide) (1) Letter of Credit Collateralization to Agent to be held as
security for Borrower’s reimbursement obligations in respect of drawings that
may subsequently occur under issued and outstanding Letters of Credit, and
(2) Bank Product Collateralization to be held as security for Borrower’s or its
Subsidiaries’ obligations in respect of outstanding Bank Products), without
presentment, demand, protest, or notice or other requirements of any kind, are
all expressly waived by Borrower.
9.2. Remedies Cumulative.  The rights and remedies of the Lender Group under
this Agreement, the other Loan Documents, and all other agreements shall be
cumulative.  The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code, by law, or in equity.  No
exercise by the Lender Group of one right or remedy
-58-

--------------------------------------------------------------------------------

shall be deemed an election, and no waiver by the Lender Group of any Event of
Default shall be deemed a continuing waiver.  No delay by the Lender Group shall
constitute a waiver, election, or acquiescence by it.
10. WAIVERS; INDEMNIFICATION.
10.1. Demand; Protest; etc.  Borrower waives demand, protest, notice of protest,
notice of default or dishonor, notice of payment and nonpayment, nonpayment at
maturity, release, compromise, settlement, extension, or renewal of documents,
instruments, chattel paper, and guarantees at any time held by the Lender Group
on which Borrower may in any way be liable.
10.2. The Lender Group’s Liability for Collateral.  Borrower hereby agrees
that:  (a) so long as Agent complies with its obligations, if any, under the
Code, the Lender Group shall not in any way or manner be liable or responsible
for:  (i) the safekeeping of the Collateral, (ii) any loss or damage thereto
occurring or arising in any manner or fashion from any cause, (iii) any
diminution in the value thereof, or (iv) any act or default of any carrier,
warehouseman, bailee, forwarding agency, or other Person, and (b) all risk of
loss, damage, or destruction of the Collateral shall be borne by Borrower.
10.3. Indemnification.  Borrower shall pay, indemnify, defend, and hold the
Agent-Related Persons, the Lender-Related Persons, and each Participant (each,
an “Indemnified Person”) harmless (to the fullest extent permitted by law) from
and against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all
reasonable fees and disbursements of attorneys, experts, or consultants and all
other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), at any time asserted
against, imposed upon, or incurred by any of them (a) in connection with or as a
result of or related to the execution and delivery (provided that Borrower shall
not be liable for costs and expenses (including attorneys’ fees) of any Lender
(other than an Initial Lender) incurred in advising, structuring, drafting,
reviewing, administering or syndicating the Loan Documents), enforcement,
performance, or administration (including any restructuring or workout with
respect hereto) of this Agreement, any of the other Loan Documents, or the
transactions contemplated hereby or thereby or the monitoring of Borrower’s and
its Subsidiaries’ compliance with the terms of the Loan Documents (provided,
that the indemnification in this clause (a) shall not extend to (i) disputes
solely between or among the Lenders that do not involve any acts or omissions of
any Loan Party, or (ii) disputes solely between or among the Lenders and their
respective Affiliates that do not involve any acts or omissions of any Loan
Party; it being understood and agreed that the indemnification in this clause
(a) shall extend to Agent and Initial Lenders (but not the Lenders other than
the Initial Lenders) relative to disputes between or among Agent on the one
hand, and one or more Lenders, or one or more of their Affiliates, on the other
hand, or (iii) any claim primarily related to Taxes or any costs attributable to
Taxes, which shall be governed by Section 16), (b) with respect to any actual or
prospective investigation, litigation, or proceeding related to this Agreement,
any other Loan Document, the making of any Loans or issuance of any Letters of
Credit hereunder, or the use of the proceeds of the Loans or the Letters of
Credit provided hereunder (irrespective of whether any Indemnified Person is a
party thereto), or any act, omission, event, or circumstance in any manner
related thereto, and (c) in connection with or arising out of any presence or
release of Hazardous
-59-

--------------------------------------------------------------------------------

Materials at, on, under, to or from any assets or properties owned, leased or
operated by Borrower or any of its Subsidiaries or any Environmental Actions,
Environmental Liabilities or Remedial Actions related in any way to any such
assets or properties of Borrower or any of its Subsidiaries (each and all of the
foregoing, the “Indemnified Liabilities”).  The foregoing to the contrary
notwithstanding, Borrower shall have no obligation to any Indemnified Person
under this Section 10.3 with respect to any Indemnified Liability that a court
of competent jurisdiction finally determines to have resulted from the gross
negligence or willful misconduct of such Indemnified Person or its officers,
directors, employees, attorneys, or agents.  This provision shall survive the
termination of this Agreement and the repayment in full of the Obligations.  If
any Indemnified Person makes any payment to any other Indemnified Person with
respect to an Indemnified Liability as to which Borrower was required to
indemnify the Indemnified Person receiving such payment, the Indemnified Person
making such payment is entitled to be indemnified and reimbursed by Borrower
with respect thereto.  WITHOUT LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY
TO EACH INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED LIABILITIES WHICH IN
WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF
SUCH INDEMNIFIED PERSON OR OF ANY OTHER PERSON.
11. NOTICES.
Unless otherwise provided in this Agreement, all notices, demands or requests
for consent relating to this Agreement or any other Loan Document shall be in
writing and (except for financial statements and other informational documents
which may be sent by first-class mail, postage prepaid) shall be personally
delivered or sent by registered or certified mail (postage prepaid, return
receipt requested), overnight courier, electronic mail (at such email addresses
as a party may designate in accordance herewith), or telefacsimile.  In the case
of notices, demands or requests for consent to Borrower or Agent, as the case
may be, they shall be sent to the respective address set forth below:
ASURE SOFTWARE, INC.
3700 N. Capital of Texas Hwy
Suite 350
Austin, TX 78746
Attn: Kelyn Brannon, CFO
Fax No.: (512) 437-2365



with copies to:

MESSERLI & KRAMER
1400 Fifth Street Towers
100 South Fifth Street
Minneapolis, MN 55402
Attn:  Katheryn A. Gettman, Esq.
Fax No.: (612) 672-3777



-60-

--------------------------------------------------------------------------------

If to Agent:

WELLS FARGO BANK, NATIONAL ASSOCIATION
2450 Colorado Avenue, Suite 3000 West
Santa Monica, CA 90404
Attn: Technology Finance Manager
Fax No.: (310) 453-7413



with copies to:

GOLDBERG KOHN LTD.
55 East Monroe Street, Suite 3300
Chicago, Illinois 60603
Attn: William A. Starshak, Esq.
Fax No.:  (312) 863-7426

Any party hereto may change the address at which they are to receive notices,
demands or requests for consent hereunder, by notice in writing in the foregoing
manner given to the other party.  All notices, demands or requests for consent
sent in accordance with this Section 11, shall be deemed received on the earlier
of the date of actual receipt or 3 Business Days after the deposit thereof in
the mail; provided, that (a) notices, demands or requests for consent sent by
overnight courier service shall be deemed to have been given when received,
(b) notices by facsimile shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient) and (c) notices, demands or requests for consent by
electronic mail shall be deemed received upon the sender’s receipt of an
acknowledgment from the intended recipient (such as by the “return receipt
requested” function, as available, return email or other written
acknowledgment).
12. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION.
(a) THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO, AND ANY
CLAIMS, CONTROVERSIES OR DISPUTES ARISING HEREUNDER OR THEREUNDER OR RELATED
HERETO OR THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.
(b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN
THE STATE AND, TO THE
-61-

--------------------------------------------------------------------------------

EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE COUNTY OF LOS
ANGELES, STATE OF CALIFORNIA; PROVIDED, THAT ANY SUIT SEEKING ENFORCEMENT
AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S OPTION, IN
THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE
SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND.  BORROWER AND EACH MEMBER OF THE
LENDER GROUP WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH
MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO
THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 12(b).
(c) TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND EACH MEMBER
OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE RIGHTS, IF ANY, TO A JURY
TRIAL OF ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION DIRECTLY OR
INDIRECTLY BASED UPON OR ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE
TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS (EACH A
“CLAIM”).  BORROWER AND EACH MEMBER OF THE LENDER GROUP REPRESENT THAT EACH HAS
REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  IN THE EVENT OF LITIGATION, A
COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.
(d) BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF LOS
ANGELES AND THE STATE OF CALIFORNIA, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO ANY LOAN DOCUMENTS, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT
AGENT MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.
(e) NO CLAIM MAY BE MADE BY ANY LOAN PARTY AGAINST THE AGENT, THE SWING LENDER,
ANY OTHER LENDER, ISSUING BANK, OR ANY AFFILIATE, DIRECTOR, OFFICER, EMPLOYEE,
COUNSEL, REPRESENTATIVE, AGENT, OR ATTORNEY-IN-FACT OF ANY OF THEM FOR ANY
SPECIAL, INDIRECT, CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES OR LOSSES IN
RESPECT OF ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER THEORY OF LIABILITY
ARISING OUT OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT, OR
-62-

--------------------------------------------------------------------------------

ANY ACT, OMISSION, OR EVENT OCCURRING IN CONNECTION THEREWITH, AND EACH LOAN
PARTY HEREBY WAIVES, RELEASES, AND AGREES NOT TO SUE UPON ANY CLAIM FOR SUCH
DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN OR SUSPECTED TO EXIST
IN ITS FAVOR.
(f) IN THE EVENT ANY LEGAL PROCEEDING IS FILED IN A COURT OF THE STATE OF
CALIFORNIA (THE “COURT”) BY OR AGAINST ANY PARTY HERETO IN CONNECTION WITH ANY
CLAIM AND THE WAIVER SET FORTH IN CLAUSE (C) ABOVE IS NOT ENFORCEABLE IN SUCH
PROCEEDING, THE PARTIES HERETO AGREE AS FOLLOWS:
(i) WITH THE EXCEPTION OF THE MATTERS SPECIFIED IN SUBCLAUSE (ii) BELOW, ANY
CLAIM SHALL BE DETERMINED BY A GENERAL REFERENCE PROCEEDING IN ACCORDANCE WITH
THE PROVISIONS OF CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 638 THROUGH
645.1.  THE PARTIES INTEND THIS GENERAL REFERENCE AGREEMENT TO BE SPECIFICALLY
ENFORCEABLE.  VENUE FOR THE REFERENCE PROCEEDING SHALL BE IN THE COUNTY OF LOS
ANGELES, CALIFORNIA.
(ii) THE FOLLOWING MATTERS SHALL NOT BE SUBJECT TO A GENERAL REFERENCE
PROCEEDING: (A) NON-JUDICIAL FORECLOSURE OF ANY SECURITY INTERESTS IN REAL OR
PERSONAL PROPERTY, (B) EXERCISE OF SELF-HELP REMEDIES (INCLUDING SET-OFF OR
RECOUPMENT), (C) APPOINTMENT OF A RECEIVER, AND (D) TEMPORARY, PROVISIONAL, OR
ANCILLARY REMEDIES (INCLUDING WRITS OF ATTACHMENT, WRITS OF POSSESSION,
TEMPORARY RESTRAINING ORDERS, OR PRELIMINARY INJUNCTIONS).  THIS AGREEMENT DOES
NOT LIMIT THE RIGHT OF ANY PARTY TO EXERCISE OR OPPOSE ANY OF THE RIGHTS AND
REMEDIES DESCRIBED IN CLAUSES (A) - (D) AND ANY SUCH EXERCISE OR OPPOSITION DOES
NOT WAIVE THE RIGHT OF ANY PARTY TO PARTICIPATE IN A REFERENCE PROCEEDING
PURSUANT TO THIS AGREEMENT WITH RESPECT TO ANY OTHER MATTER.
(iii) UPON THE WRITTEN REQUEST OF ANY PARTY, THE PARTIES SHALL SELECT A SINGLE
REFEREE, WHO SHALL BE A RETIRED JUDGE OR JUSTICE.  IF THE PARTIES DO NOT AGREE
UPON A REFEREE WITHIN 10 DAYS OF SUCH WRITTEN REQUEST, THEN, ANY PARTY SHALL
HAVE THE RIGHT TO REQUEST THE COURT TO APPOINT A REFEREE PURSUANT TO CALIFORNIA
CODE OF CIVIL PROCEDURE SECTION 640(B).  THE REFEREE SHALL BE APPOINTED TO SIT
WITH ALL OF THE POWERS PROVIDED BY LAW.  PENDING APPOINTMENT OF THE REFEREE, THE
COURT SHALL HAVE THE POWER TO ISSUE TEMPORARY OR PROVISIONAL REMEDIES.
(iv) EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, THE REFEREE SHALL
DETERMINE THE MANNER IN WHICH
-63-

--------------------------------------------------------------------------------

THE REFERENCE PROCEEDING IS CONDUCTED INCLUDING THE TIME AND PLACE OF HEARINGS,
THE ORDER OF PRESENTATION OF EVIDENCE, AND ALL OTHER QUESTIONS THAT ARISE WITH
RESPECT TO THE COURSE OF THE REFERENCE PROCEEDING.  ALL PROCEEDINGS AND HEARINGS
CONDUCTED BEFORE THE REFEREE, EXCEPT FOR TRIAL, SHALL BE CONDUCTED WITHOUT A
COURT REPORTER, EXCEPT WHEN ANY PARTY SO REQUESTS A COURT REPORTER AND A
TRANSCRIPT IS ORDERED, A COURT REPORTER SHALL BE USED AND THE REFEREE SHALL BE
PROVIDED A COURTESY COPY OF THE TRANSCRIPT.  THE PARTY MAKING SUCH REQUEST SHALL
HAVE THE OBLIGATION TO ARRANGE FOR AND PAY THE COSTS OF THE COURT REPORTER,
PROVIDED THAT SUCH COSTS, ALONG WITH THE REFEREE’S FEES, SHALL ULTIMATELY BE
BORNE BY THE PARTY WHO DOES NOT PREVAIL, AS DETERMINED BY THE REFEREE.
(v) THE REFEREE MAY REQUIRE ONE OR MORE PREHEARING CONFERENCES.  THE PARTIES
HERETO SHALL BE ENTITLED TO DISCOVERY, AND THE REFEREE SHALL OVERSEE DISCOVERY
IN ACCORDANCE WITH THE RULES OF DISCOVERY, AND SHALL ENFORCE ALL DISCOVERY
ORDERS IN THE SAME MANNER AS ANY TRIAL COURT JUDGE IN PROCEEDINGS AT LAW IN THE
STATE OF CALIFORNIA.
(vi) THE REFEREE SHALL APPLY THE RULES OF EVIDENCE APPLICABLE TO PROCEEDINGS AT
LAW IN THE STATE OF CALIFORNIA AND SHALL DETERMINE ALL ISSUES IN ACCORDANCE WITH
CALIFORNIA SUBSTANTIVE AND PROCEDURAL LAW.  THE REFEREE SHALL BE EMPOWERED TO
ENTER EQUITABLE AS WELL AS LEGAL RELIEF AND RULE ON ANY MOTION WHICH WOULD BE
AUTHORIZED IN A TRIAL, INCLUDING MOTIONS FOR DEFAULT JUDGMENT OR SUMMARY
JUDGMENT.  THE REFEREE SHALL REPORT HIS OR HER DECISION, WHICH REPORT SHALL ALSO
INCLUDE FINDINGS OF FACT AND CONCLUSIONS OF LAW.  THE REFEREE SHALL ISSUE A
DECISION AND PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE, SECTION 644, THE
REFEREE’S DECISION SHALL BE ENTERED BY THE COURT AS A JUDGMENT IN THE SAME
MANNER AS IF THE ACTION HAD BEEN TRIED BY THE COURT.  THE FINAL JUDGMENT OR
ORDER FROM ANY APPEALABLE DECISION OR ORDER ENTERED BY THE REFEREE SHALL BE
FULLY APPEALABLE AS IF IT HAS BEEN ENTERED BY THE COURT.
(vii) THE PARTIES RECOGNIZE AND AGREE THAT ALL CLAIMS RESOLVED IN A GENERAL
REFERENCE PROCEEDING PURSUANT HERETO WILL BE DECIDED BY A REFEREE AND NOT BY A
JURY.  AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL
OF THEIR OWN CHOICE, EACH PARTY HERETO KNOWINGLY AND VOLUNTARILY AND FOR THEIR
MUTUAL BENEFIT AGREES THAT THIS REFERENCE PROVISION SHALL APPLY TO ANY DISPUTE
BETWEEN THEM THAT ARISES OUT OF OR IS RELATED TO THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS.
-64-

--------------------------------------------------------------------------------

13. ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.
13.1. Assignments and Participations.
(a) (i) Subject to the conditions set forth in clause (a)(ii) below, any Lender
may assign and delegate all or any portion of its rights and duties under the
Loan Documents (including the Obligations owed to it and its Commitments) to one
or more assignees (each, an “Assignee”), with the prior written consent (such
consent not be unreasonably withheld or delayed) of:
 
            (A)  Borrower; provided, that no consent of Borrower shall be
required (1) if an Event of Default has occurred and is continuing, or (2) in
connection with an assignment to a Person that is a Lender or an Affiliate
(other than natural persons) or Related Fund of a Lender; provided further, that
Borrower shall be deemed to have consented to a proposed assignment unless it
objects thereto by written notice to Agent within 5 Business Days after having
received notice thereof; and

 
            (B)  Agent, Swing Lender, and Issuing Bank; provided, that no
consent of Agent, Swing Lender or Issuing Bank shall be required (1) with
respect to an Initial Lender, if an Event of Default has occurred and is
continuing or (2) in connection with an assignment to a Person that is a Lender
or an Affiliate or Related Fund of a Lender.

(ii) Assignments shall be subject to the following additional conditions:
 
            (A)  no assignment may be made to a natural person,

 
            (B)  no assignment may be made to a Loan Party or an Affiliate of a
Loan Party,

 
            (C)  the amount of the Commitments and the other rights and
obligations of the assigning Lender hereunder and under the other Loan Documents
subject to each such assignment (determined as of the date the Assignment and
Acceptance with respect to such assignment is delivered to Agent) shall be in a
minimum amount (unless waived by Agent) of $5,000,000 (except such minimum
amount shall not apply to (I) an assignment or delegation by any Lender to any
other Lender, an Affiliate of any Lender, or a Related Fund of such Lender or
(II) a group of new Lenders, each of which is an Affiliate of each other or a
Related Fund of such new Lender to the extent that the aggregate amount to be
assigned to all such new Lenders is at least $5,000,000),

 
            (D)  each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement,

-65-

--------------------------------------------------------------------------------

 
            (E)  the parties to each assignment shall execute and deliver to
Agent an Assignment and Acceptance; provided, that Borrower and Agent may
continue to deal solely and directly with the assigning Lender in connection
with the interest so assigned to an Assignee until written notice of such
assignment, together with payment instructions, addresses, and related
information with respect to the Assignee, have been given to Borrower and Agent
by such Lender and the Assignee,

 
            (F)  unless waived by Agent, the assigning Lender or Assignee has
paid to Agent, for Agent’s separate account, a processing fee in the amount of
$3,500 (except that no processing fee shall be due for an assignment by a Lender
to one of its Affiliates or Related Funds), and

 
            (G)  the assignee, if it is not a Lender, shall deliver to Agent an
Administrative Questionnaire in a form approved by Agent (the “Administrative
Questionnaire”).

(b) From and after the date that Agent receives the executed Assignment and
Acceptance and, if applicable, payment of the required processing fee, (i) the
Assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, shall be a “Lender” and shall have the rights and obligations of a
Lender under the Loan Documents, and (ii) the assigning Lender shall, to the
extent that rights and obligations hereunder and under the other Loan Documents
have been assigned by it pursuant to such Assignment and Acceptance, relinquish
its rights (except with respect to Section 10.3) and be released from any future
obligations under this Agreement (and in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement and the other Loan Documents, such Lender
shall cease to be a party hereto and thereto); provided, that nothing contained
herein shall release any assigning Lender from obligations that survive the
termination of this Agreement, including such assigning Lender’s obligations
under Section 15 and Section 17.9(a).
(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows:  (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document furnished pursuant hereto,
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of Borrower or the
performance or observance by Borrower of any of its obligations under this
Agreement or any other Loan Document furnished pursuant hereto, (iii) such
Assignee confirms that it has received a copy of this Agreement, together with
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance,
(iv) such Assignee will, independently and without reliance upon Agent, such
assigning Lender or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to
-66-

--------------------------------------------------------------------------------

make its own credit decisions in taking or not taking action under this
Agreement, (v) such Assignee appoints and authorizes Agent to take such actions
and to exercise such powers under this Agreement and the other Loan Documents as
are delegated to Agent, by the terms hereof and thereof, together with such
powers as are reasonably incidental thereto, and (vi) such Assignee agrees that
it will perform all of the obligations which by the terms of this Agreement are
required to be performed by it as a Lender.
(d) Immediately upon Agent’s receipt of the required processing fee, if
applicable, and delivery of notice to the assigning Lender pursuant to
Section 13.1(b), this Agreement shall be deemed to be amended to the extent, but
only to the extent, necessary to reflect the addition of the Assignee and the
resulting adjustment of the Commitments arising therefrom.  The Commitment
allocated to each Assignee shall reduce such Commitments of the assigning Lender
pro tanto.
(e) Any Lender may at any time sell to one or more commercial banks, financial
institutions, or other Persons (a “Participant”) participating interests in all
or any portion of its Obligations, its Commitment, and the other rights and
interests of that Lender (the “Originating Lender”) hereunder and under the
other Loan Documents; provided, that (i) the Originating Lender shall remain a
“Lender” for all purposes of this Agreement and the other Loan Documents and the
Participant receiving the participating interest in the Obligations, the
Commitments, and the other rights and interests of the Originating Lender
hereunder shall not constitute a “Lender” hereunder or under the other Loan
Documents and the Originating Lender’s obligations under this Agreement shall
remain unchanged, (ii) the Originating Lender shall remain solely responsible
for the performance of such obligations, (iii) Borrower, Agent, and the Lenders
shall continue to deal solely and directly with the Originating Lender in
connection with the Originating Lender’s rights and obligations under this
Agreement and the other Loan Documents, (iv) no Lender shall transfer or grant
any participating interest under which the Participant has the right to approve
any amendment to, or any consent or waiver with respect to, this Agreement or
any other Loan Document, except to the extent such amendment to, or consent or
waiver with respect to this Agreement or of any other Loan Document would
(A) extend the final maturity date of the Obligations hereunder in which such
Participant is participating, (B) reduce the interest rate applicable to the
Obligations hereunder in which such Participant is participating, (C) release
all or substantially all of the Collateral or guaranties (except to the extent
expressly provided herein or in any of the Loan Documents) supporting the
Obligations hereunder in which such Participant is participating, (D) postpone
the payment of, or reduce the amount of, the interest or fees payable to such
Participant through such Lender (other than a waiver of default interest), or
(E) decreases the amount or postpones the due dates of scheduled principal
repayments or prepayments or premiums payable to such Participant through such
Lender, (v) no participation shall be sold to a natural person, (vi) no
participation shall be sold to a Loan Party or an Affiliate of a Loan Party,
(vii) each such participation shall be subject to the Agreement Among Lenders
and (viii) all amounts payable by Borrower hereunder shall be determined as if
such Lender had not sold such participation, except that, if amounts outstanding
under this Agreement are due and unpaid, or shall have been declared or shall
have become due and payable upon the occurrence of an Event of Default, each
Participant shall be deemed to have the right of set off in respect of its
participating interest in amounts owing under this Agreement to the same extent
as if the amount of its participating interest were owing directly to it as a
Lender under this Agreement.  The rights of any Participant only shall be
derivative
-67-

--------------------------------------------------------------------------------

through the Originating Lender with whom such Participant participates and no
Participant shall have any rights under this Agreement or the other Loan
Documents or any direct rights as to the other Lenders, Agent, Borrower, the
Collateral, or otherwise in respect of the Obligations.  No Participant shall
have the right to participate directly in the making of decisions by the Lenders
among themselves.
(f) In connection with any such assignment or participation or proposed
assignment or participation or any grant of a security interest in, or pledge
of, its rights under and interest in this Agreement, a Lender may, subject to
the provisions of Section 17.9, disclose all documents and information which it
now or hereafter may have relating to Borrower and its Subsidiaries and their
respective businesses.
(g) Any other provision in this Agreement notwithstanding, any Lender may at any
time create a security interest in, or pledge, all or any portion of its rights
under and interest in this Agreement in favor of any Federal Reserve Bank in
accordance with Regulation A of the Federal Reserve Bank or U.S. Treasury
Regulation 31 CFR §203.24, or in favor of any other lender or provider of
financing to such Lender, and such Federal Reserve Bank or financing source may
enforce such pledge or security interest in any manner permitted under
applicable law.
(h) Agent, acting solely for this purpose, as a non-fiduciary agent of Borrower,
shall maintain, or cause to be maintained at one of its offices in the United
States of America, a register (the “Register”) on which it enters the name and
address of each Lender as the registered owner of the Term Loan (including any
Delayed Draw Term Loans incorporated into the Term Loan pursuant to Section
2.2(b)(iii)) (and the principal amount thereof and stated interest thereon) held
by such Lender (each, a “Registered Loan”).  The entries in the Register shall
be conclusive absent manifest error, and Borrower, Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement.  The Register
shall be available for inspection by the Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.  Other than
in connection with an assignment by a Lender of all or any portion of its
portion of the Term Loan (including any Delayed Draw Term Loans incorporated
into the Term Loan pursuant to Section 2.2(b)(iii)) to an Affiliate of such
Lender or a Related Fund of such Lender (i) a Registered Loan (and the
registered note, if any, evidencing the same) may be assigned or sold in whole
or in part only by registration of such assignment or sale on the Register (and
each registered note shall expressly so provide) and (ii) any assignment or sale
of all or part of such Registered Loan (and the registered note, if any,
evidencing the same) may be effected only by registration of such assignment or
sale on the Register, together with the surrender of the registered note, if
any, evidencing the same duly endorsed by (or accompanied by a written
instrument of assignment or sale duly executed by) the holder of such registered
note, whereupon, at the request of the designated assignee(s) or transferee(s),
one or more new registered notes in the same aggregate principal amount shall be
issued to the designated assignee(s) or transferee(s).  Prior to the
registration of assignment or sale of any Registered Loan (and the registered
note, if any evidencing the same), Borrower shall treat the Person in whose name
such Registered Loan (and the registered note, if any, evidencing the same) is
registered as the owner thereof for the purpose of receiving all payments
thereon and for all other purposes, notwithstanding notice to the contrary.  In
the case of any assignment by a Lender of
-68-

--------------------------------------------------------------------------------

all or any portion of its Term Loan (including any Delayed Draw Term Loans
incorporated into the Term Loan pursuant to Section 2.2(b)(iii)) to an Affiliate
of such Lender or a Related Fund of such Lender, and which assignment is not
recorded in the Register, the assigning Lender, on behalf of Borrower, shall
maintain a register comparable to the Register.
(i) Each Lender that sells a participation shall, acting solely for this purpose
as a non-fiduciary agent of Borrower, maintain (or cause to be maintained) a
register on which it enters the name and address of each participant and the
principal amounts (and stated interest) of each participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”).  A Registered Loan (and the Registered Note, if any, evidencing the
same) may be participated in whole or in part only by registration of such
participation on the Participant Register (and each registered note shall
expressly so provide).  Any participation of such Registered Loan (and the
registered note, if any, evidencing the same) may be effected only by the
registration of such participation on the Participant Register.  No Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any participant or any information relating to a
participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations or as otherwise required by law.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register.
(j) Agent shall make a copy of the Register (and each Lender shall make a copy
of its Participant Register in the extent it has one) available for review by
Borrower from time to time as Borrower may reasonably request; provided,
however, that Borrower shall not share any of the information contained in the
Register or the Participant Register with any third party except as necessary to
establish that such commitments, loans or letters of credit or other obligations
are in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.
13.2. Successors.  This Agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties; provided, that
Borrower may not assign this Agreement or any rights or duties hereunder without
the Lenders’ prior written consent and any prohibited assignment shall be
absolutely void ab initio.  No consent to assignment by the Lenders shall
release Borrower from its Obligations.  A Lender may assign this Agreement and
the other Loan Documents and its rights and duties hereunder and thereunder
pursuant to Section 13.1 and, except as expressly required pursuant to
Section 13.1, no consent or approval by Borrower is required in connection with
any such assignment.
13.3. Intralender Matters.  Anything to the contrary contained herein
notwithstanding, any Person that is to become a party to this Agreement as a
Lender shall join the Agreement Among Lenders as a condition to such Person
becoming a party to this Agreement as a Lender.  In each case, such joinder
shall be on terms and conditions (including with respect to its priority
vis-a-vis other Lenders to payments and proceeds of Collateral and pricing
arrangements)
-69-

--------------------------------------------------------------------------------

satisfactory to Agent and the other Lenders party to such agreement.  No Loan
Party is a party to such agreement or a third party beneficiary of such
agreement and Agent and each Lender hereby agree that such agreement shall
not impose any additional obligations or duties on any Loan Party.
14. AMENDMENTS; WAIVERS.
14.1. Amendments and Waivers.
(a) No amendment, waiver or other modification of any provision of this
Agreement or any other Loan Document (other than Bank Product Agreements or the
Fee Letter (subject to Section 14.1(b)(i))), and no consent with respect to any
departure by Borrower or any Loan Party therefrom, shall be effective unless the
same shall be in writing and signed by the Required Lenders (or by Agent at the
written request of the Required Lenders) and the Loan Parties that are party
thereto and then any such waiver or consent shall be effective, but only in the
specific instance and for the specific purpose for which given; provided, that
no such waiver, amendment, or consent shall, unless in writing and signed by all
of the Lenders directly affected thereby and all of the Loan Parties that are
party thereto, do any of the following:
(i) increase the amount of or extend the expiration date of any Commitment of
any Lender or amend, modify, or eliminate the last sentence of
Section 2.4(c)(i),
(ii) postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document,
(iii) reduce the principal of, or the rate of interest on, any loan or other
extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document (except (y) in connection with the
waiver of applicability of Section 2.6(c) (which waiver shall be effective with
the written consent of the Required Lenders), and (z) that any amendment or
modification of defined terms used in the financial covenants in this Agreement
shall not constitute a reduction in the rate of interest or a reduction of fees
for purposes of this clause (iii)),
(iv) amend, modify, or eliminate this Section or any provision of this Agreement
providing for consent or other action by all Lenders,
(v) amend, modify, or eliminate Section 3.1 or 3.2,
(vi) amend, modify, or eliminate Section 15.11,
(vii) other than as permitted by Section 15.11, release Agent’s Lien in and to
any of the Collateral,
-70-

--------------------------------------------------------------------------------

(viii) amend, modify, or eliminate the definitions of “Required Lenders” or “Pro
Rata Share”,
(ix) contractually subordinate any of Agent’s Liens,
(x) other than in connection with a merger, liquidation, dissolution or sale of
such Person expressly permitted by the terms hereof or the other Loan Documents,
release Borrower or any Guarantor from any obligation for the payment of money
or consent to the assignment or transfer by Borrower or any Guarantor of any of
its rights or duties under this Agreement or the other Loan Documents,
(xi) amend, modify, or eliminate any of the provisions of Section 2.4(b)(i),
(ii) or (iii) or 2.4(f), or
(xii) amend, modify, or eliminate any of the provisions of Section 13.1 with
respect to assignments to, or participations with, Persons who are Loan Parties
or an Affiliate of a Loan Party (any such change shall be deemed to directly
affect all Lenders);
(b) No amendment, waiver, modification, or consent shall amend, modify, waive,
or eliminate,
(i) (x) the definition of, or any of the terms or provisions of, the Fee Letter
(other than Section 1 of Article A and Article B of the Fee Letter), without the
written consent of Agent and Borrower (and shall not require the written consent
of any of the Lenders) and (y) any of the terms or provisions of Sections 1, 3
or 4 of Article A and Article B of the Fee Letter or this Section 14.1(b)(i),
without the written consent of Agent, the Required Lenders, each of the Lenders
directly affected thereby and Borrower, or
(ii) any provision of Section 15 pertaining to Agent, or any other rights or
duties of Agent under this Agreement or the other Loan Documents, without the
written consent of Agent, Borrower, and the Required Lenders;
(c) No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to Issuing Bank, or any other rights or duties of Issuing Bank under
this Agreement or the other Loan Documents, without the written consent of
Issuing Bank, Agent, Borrower, and the Required Lenders;
(d) No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to Swing Lender, or any other rights or duties of Swing Lender under
this Agreement or the other Loan Documents, without the written consent of Swing
Lender, Agent, Borrower, and the Required Lenders; and
(e) Anything in this Section 14.1 to the contrary notwithstanding, (i) any
amendment, modification, elimination, waiver, consent, termination, or release
of, or with respect to, any provision of this Agreement or any other Loan
Document that relates only to the
-71-

--------------------------------------------------------------------------------

relationship of the Lender Group among themselves, and that does not affect the
rights or obligations of Borrower, shall not require consent by or the agreement
of any Loan Party, and (ii) any amendment, waiver, modification, elimination, or
consent of or with respect to any provision of this Agreement or any other Loan
Document may be entered into without the consent of, or over the objection of,
any Defaulting Lender other than any of the matters governed by Section
14.1(a)(i) through (iii) that affect such Lender.
14.2. Replacement of Certain Lenders.
(a) If (i) any action to be taken by the Lender Group or Agent hereunder
requires the consent, authorization, or agreement of all Lenders or all Lenders
affected thereby and if such action has received the consent, authorization, or
agreement of the Required Lenders but not of all Lenders or all Lenders affected
thereby, or (ii) any Lender makes a claim for compensation under Section 16,
then Borrower or Agent, upon at least 5 Business Days prior irrevocable notice,
may permanently replace any Lender that failed to give its consent,
authorization, or agreement (a “Non-Consenting Lender”) or any Lender that made
a claim for compensation (a “Tax Lender”) with one or more Replacement Lenders,
and the Non-Consenting Lender or Tax Lender, as applicable, shall have no right
to refuse to be replaced hereunder.  Such notice to replace the Non-Consenting
Lender or Tax Lender, as applicable, shall specify an effective date for such
replacement, which date shall not be later than 15 Business Days after the date
such notice is given.
(b) Prior to the effective date of such replacement, the Non-Consenting Lender
or Tax Lender, as applicable, and each Replacement Lender shall execute and
deliver an Assignment and Acceptance, subject only to the Non-Consenting Lender
or Tax Lender, as applicable, being repaid in full its share of the outstanding
Obligations (without any premium or penalty of any kind whatsoever, but
including (i) all interest, fees and other amounts that may be due in payable in
respect thereof, and (ii) an assumption of its Pro Rata Share of participations
in the Letters of Credit).  If the Non-Consenting Lender or Tax Lender, as
applicable, shall refuse or fail to execute and deliver any such Assignment and
Acceptance prior to the effective date of such replacement, Agent may, but shall
not be required to, execute and deliver such Assignment and Acceptance in the
name or and on behalf of the Non-Consenting Lender or Tax Lender, as applicable,
and irrespective of whether Agent executes and delivers such Assignment and
Acceptance, the Non-Consenting Lender or Tax Lender, as applicable, shall be
deemed to have executed and delivered such Assignment and Acceptance.  The
replacement of any Non-Consenting Lender or Tax Lender, as applicable, shall be
made in accordance with the terms of Section 13.1.  Until such time as one or
more Replacement Lenders shall have acquired all of the Obligations, the
Commitments, and the other rights and obligations of the Non-Consenting Lender
or Tax Lender, as applicable, hereunder and under the other Loan Documents, the
Non-Consenting Lender or Tax Lender, as applicable, shall remain obligated to
make the Non-Consenting Lender’s or Tax Lender’s, as applicable, Pro Rata Share
of Revolving Loans and to purchase a participation in each Letter of Credit, in
an amount equal to its Pro Rata Share of participations in such Letters of
Credit.
 14.3. No Waivers; Cumulative Remedies.  No failure by Agent or any Lender to
exercise any right, remedy, or option under this Agreement or any other Loan
Document, or delay by Agent or any Lender in exercising the same, will operate
as a waiver thereof.  No
-72-

--------------------------------------------------------------------------------

waiver by Agent or any Lender will be effective unless it is in writing, and
then only to the extent specifically stated.  No waiver by Agent or any Lender
on any occasion shall affect or diminish Agent’s and each Lender’s rights
thereafter to require strict performance by Borrower of any provision of this
Agreement.  Agent’s and each Lender’s rights under this Agreement and the other
Loan Documents will be cumulative and not exclusive of any other right or remedy
that Agent or any Lender may have.
15. AGENT; THE LENDER GROUP.
15.1. Appointment and Authorization of Agent.  Each Lender hereby designates and
appoints Wells Fargo as its agent under this Agreement and the other Loan
Documents and each Lender hereby irrevocably authorizes (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to designate,
appoint, and authorize) Agent to execute and deliver each of the other Loan
Documents on its behalf and to take such other action on its behalf under the
provisions of this Agreement and each other Loan Document and to exercise such
powers and perform such duties as are expressly delegated to Agent by the terms
of this Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto.  Agent agrees to act as agent for and on behalf
of the Lenders (and the Bank Product Providers) on the conditions contained in
this Section 15.  Any provision to the contrary contained elsewhere in this
Agreement or in any other Loan Document notwithstanding, Agent shall not have
any duties or responsibilities, except those expressly set forth herein or in
the other Loan Documents, nor shall Agent have or be deemed to have any
fiduciary relationship with any Lender (or Bank Product Provider), and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against Agent.  Without limiting the generality of the
foregoing, the use of the term “agent” in this Agreement or the other Loan
Documents with reference to Agent is not intended to connote any fiduciary or
other implied (or express) obligations arising under agency doctrine of any
applicable law.  Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only a representative relationship between
independent contracting parties.  Each Lender hereby further authorizes (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to authorize) Agent to act as the secured party under each of the Loan
Documents that create a Lien on any item of Collateral.  Except as expressly
otherwise provided in this Agreement, Agent shall have and may use its sole
discretion with respect to exercising or refraining from exercising any
discretionary rights or taking or refraining from taking any actions that Agent
expressly is entitled to take or assert under or pursuant to this Agreement and
the other Loan Documents.  Without limiting the generality of the foregoing, or
of any other provision of the Loan Documents that provides rights or powers to
Agent, Lenders agree that Agent shall have the right to exercise the following
powers as long as this Agreement remains in effect:  (a) maintain, in accordance
with its customary business practices, ledgers and records reflecting the status
of the Obligations, the Collateral, payments and proceeds of Collateral, and
related matters, (b) execute or file any and all financing or similar statements
or notices, amendments, renewals, supplements, documents, instruments, proofs of
claim, notices and other written agreements with respect to the Loan Documents,
(c) make Revolving Loans, for itself or on behalf of Lenders, as provided in the
Loan Documents, (d) exclusively receive, apply, and distribute payments and
proceeds of the Collateral as provided in the Loan Documents, (e) open and
maintain such bank accounts and cash management arrangements as Agent deems
necessary and appropriate in accordance with
-73-

--------------------------------------------------------------------------------

the Loan Documents for the foregoing purposes, (f) perform, exercise, and
enforce any and all other rights and remedies of the Lender Group with respect
to Borrower or its Subsidiaries, the Obligations, the Collateral, or otherwise
related to any of same as provided in the Loan Documents, and (g) incur and pay
such Lender Group Expenses as Agent may deem necessary or appropriate for the
performance and fulfillment of its functions and powers pursuant to the Loan
Documents.
15.2. Delegation of Duties.  Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  Agent shall not be responsible for the
negligence or misconduct of any agent or attorney in fact that it selects as
long as such selection was made without gross negligence or willful misconduct.
15.3. Liability of Agent.  None of the Agent-Related Persons shall (a) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (b) be responsible in any manner to any of the Lenders (or Bank Product
Providers) for any recital, statement, representation or warranty made by
Borrower or any of its Subsidiaries or Affiliates, or any officer or director
thereof, contained in this Agreement or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for any failure of
Borrower or its Subsidiaries or any other party to any Loan Document to perform
its obligations hereunder or thereunder.  No Agent-Related Person shall be under
any obligation to any Lenders (or Bank Product Providers) to ascertain or to
inquire as to the observance or performance of any of the agreements contained
in, or conditions of, this Agreement or any other Loan Document, or to inspect
the books and records or properties of Borrower or its Subsidiaries.
15.4. Reliance by Agent.  Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, telefacsimile or other electronic
method of transmission, telex or telephone message, statement or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent, or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to Borrower or counsel to any
Lender), independent accountants and other experts selected by Agent.  Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless Agent shall first receive such
advice or concurrence of the Lenders as it deems appropriate and until such
instructions are received, Agent shall act, or refrain from acting, as it deems
advisable.  If Agent so requests, it shall first be indemnified to its
reasonable satisfaction by the Lenders (and, if it so elects, the Bank Product
Providers) against any and all liability and expense that may be incurred by it
by reason of taking or continuing to take any such action.  Agent shall in all
cases be fully protected in acting, or in refraining from acting, under this
Agreement or any other Loan Document in accordance with a request or consent of
the Required Lenders and such request and any action taken or failure to act
pursuant thereto shall be binding upon all of the Lenders (and Bank Product
Providers).
-74-

--------------------------------------------------------------------------------

15.5. Notice of Default or Event of Default.  Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, except
with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to Agent for the account of the Lenders and, except
with respect to Events of Default of which Agent has actual knowledge, unless
Agent shall have received written notice from a Lender or Borrower referring to
this Agreement, describing such Default or Event of Default, and stating that
such notice is a “notice of default.”  Agent promptly will notify the Lenders of
its receipt of any such notice or of any Event of Default of which Agent has
actual knowledge.  If any Lender obtains actual knowledge of any Event of
Default, such Lender shall use commercially reasonable efforts to promptly
notify the other Lenders and Agent of such Event of Default.  Each Lender shall
be solely responsible for giving any notices to its Participants, if any. 
Subject to Section 15.4, Agent shall take such action with respect to such
Default or Event of Default as may be requested by the Required Lenders in
accordance with Section 9; provided, that unless and until Agent has received
any such request, Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable.
15.6. Credit Decision.  Each Lender (and Bank Product Provider) acknowledges
that none of the Agent-Related Persons has made any representation or warranty
to it, and that no act by Agent hereinafter taken, including any review of the
affairs of Borrower and its Subsidiaries or Affiliates, shall be deemed to
constitute any representation or warranty by any Agent-Related Person to any
Lender (or Bank Product Provider).  Each Lender represents (and by entering into
a Bank Product Agreement, each Bank Product Provider shall be deemed to
represent) to Agent that it has, independently and without reliance upon any
Agent-Related Person and based on such due diligence, documents and information
as it has deemed appropriate, made its own appraisal of an investigation into
the business, prospects, operations, property, financial and other condition and
creditworthiness of Borrower or any other Person party to a Loan Document, and
all applicable bank regulatory laws relating to the transactions contemplated
hereby, and made its own decision to enter into this Agreement and to extend
credit to Borrower.  Each Lender also represents (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to represent) that
it will, independently and without reliance upon any Agent-Related Person and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigations as it deems necessary to inform itself as to the
business, prospects, operations, property, financial and other condition and
creditworthiness of Borrower or any other Person party to a Loan Document. 
Except for notices, reports, and other documents expressly herein required to be
furnished to the Lenders by Agent, Agent shall not have any duty or
responsibility to provide any Lender (or Bank Product Provider) with any credit
or other information concerning the business, prospects, operations, property,
financial and other condition or creditworthiness of Borrower or any other
Person party to a Loan Document that may come into the possession of any of the
Agent-Related Persons.  Each Lender acknowledges (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to
acknowledge) that Agent does not have any duty or responsibility, either
initially or on a continuing basis (except to the extent, if any, that is
expressly specified herein) to provide such Lender (or Bank Product
Provider) with any credit or other information with respect to Borrower, its
Affiliates or any of their respective business, legal, financial or other
affairs, and
-75-

--------------------------------------------------------------------------------

irrespective of whether such information came into Agent’s or its Affiliates’ or
representatives’ possession before or after the date on which such Lender became
a party to this Agreement (or such Bank Product Provider entered into a Bank
Product Agreement).
15.7. Costs and Expenses; Indemnification.  Agent may incur and pay Lender Group
Expenses to the extent Agent reasonably deems necessary or appropriate for the
performance and fulfillment of its functions, powers, and obligations pursuant
to the Loan Documents, including court costs, attorneys’ fees and expenses, fees
and expenses of financial accountants, advisors, consultants, and appraisers,
costs of collection by outside collection agencies, auctioneer fees and
expenses, and costs of security guards or insurance premiums paid to maintain
the Collateral, whether or not Borrower is obligated to reimburse Agent or
Lenders for such expenses pursuant to this Agreement or otherwise.  Agent is
authorized and directed to deduct and retain sufficient amounts from payments or
proceeds of the Collateral received by Agent to reimburse Agent for such
out-of-pocket costs and expenses prior to the distribution of any amounts to
Lenders (or Bank Product Providers).  In the event Agent is not reimbursed for
such costs and expenses by Borrower or its Subsidiaries, each Lender hereby
agrees that it is and shall be obligated to pay to Agent such Lender’s ratable
thereof.  Whether or not the transactions contemplated hereby are consummated,
each of the Lenders, on a ratable basis, shall indemnify and defend the
Agent-Related Persons (to the extent not reimbursed by or on behalf of Borrower
and without limiting the obligation of Borrower to do so) from and against any
and all Indemnified Liabilities; provided, that no Lender shall be liable for
the payment to any Agent-Related Person of any portion of such Indemnified
Liabilities resulting solely from such Person’s gross negligence or willful
misconduct nor shall any Lender be liable for the obligations of any Defaulting
Lender in failing to make a Revolving Loan or other extension of credit
hereunder.  Without limitation of the foregoing, each Lender shall reimburse
Agent upon demand for such Lender’s ratable share of any costs or out of pocket
expenses (including attorneys, accountants, advisors, and consultants fees and
expenses) incurred by Agent in connection with the preparation, execution,
delivery, administration, modification, amendment, or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement or any other Loan
Document to the extent that Agent is not reimbursed for such expenses by or on
behalf of Borrower.  The undertaking in this Section shall survive the payment
of all Obligations hereunder and the resignation or replacement of Agent.
15.8. Agent in Individual Capacity.  Wells Fargo and its Affiliates may make
loans to, issue letters of credit for the account of, accept deposits from,
provide Bank Products to, acquire Equity Interests in, and generally engage in
any kind of banking, trust, financial advisory, underwriting, or other business
with Borrower and its Subsidiaries and Affiliates and any other Person party to
any Loan Document as though Wells Fargo were not Agent hereunder, and, in each
case, without notice to or consent of the other members of the Lender Group. 
The other members of the Lender Group acknowledge (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to
acknowledge) that, pursuant to such activities, Wells Fargo or its Affiliates
may receive information regarding Borrower or its Affiliates or any other Person
party to any Loan Documents that is subject to confidentiality obligations in
favor of Borrower or such other Person and that prohibit the disclosure of such
information to the Lenders (or Bank Product Providers), and the Lenders
acknowledge (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to acknowledge) that, in such
-76-

--------------------------------------------------------------------------------

circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver Agent will use its reasonable best efforts to obtain),
Agent shall not be under any obligation to provide such information to them. 
The terms “Lender” and “Lenders” include Wells Fargo in its individual capacity.
15.9. Successor Agent.  Agent may resign as Agent upon 30 days (10 days if an
Event of Default has occurred and is continuing) prior written notice to the
Lenders (unless such notice is waived by the Required Lenders) and Borrower
(unless such notice is waived by Borrower) and without any notice to the Bank
Product Providers.  If Agent resigns under this Agreement, the Required Lenders
shall be entitled, with (so long as no Event of Default has occurred and is
continuing) the consent of Borrower (such consent not to be unreasonably
withheld, delayed, or conditioned), appoint a successor Agent for the Lenders
(and the Bank Product Providers).  If, at the time that Agent’s resignation is
effective, it is acting as Issuing Bank or the Swing Lender, such resignation
shall also operate to effectuate its resignation as Issuing Bank or the Swing
Lender, as applicable, and it shall automatically be relieved of any further
obligation to issue Letters of Credit or to make Swing Loans.  If no successor
Agent is appointed prior to the effective date of the resignation of Agent,
Agent may appoint, after consulting with the Lenders and Borrower, a successor
Agent.  If Agent has materially breached or failed to perform any material
provision of this Agreement or of applicable law, the Required Lenders may agree
in writing to remove and replace Agent with a successor Agent from among the
Lenders with (so long as no Event of Default has occurred and is continuing) the
consent of Borrower (such consent not to be unreasonably withheld, delayed, or
conditioned).  In any such event, upon the acceptance of its appointment as
successor Agent hereunder, such successor Agent shall succeed to all the rights,
powers, and duties of the retiring Agent and the term “Agent” shall mean such
successor Agent and the retiring Agent’s appointment, powers, and duties as
Agent shall be terminated.  After any retiring Agent’s resignation hereunder as
Agent, the provisions of this Section 15 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement.  If no successor Agent has accepted appointment as Agent by the date
which is 30 days following a retiring Agent’s notice of resignation, the
retiring Agent’s resignation shall nevertheless thereupon become effective and
the Lenders shall perform all of the duties of Agent hereunder until such time,
if any, as the Lenders appoint a successor Agent as provided for above.
15.10. Lender in Individual Capacity.  Any Lender and its respective Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, provide Bank Products to, acquire Equity Interests in and generally engage
in any kind of banking, trust, financial advisory, underwriting, or other
business with Borrower and its Subsidiaries and Affiliates and any other Person
party to any Loan Documents as though such Lender were not a Lender hereunder
without notice to or consent of the other members of the Lender Group (or the
Bank Product Providers).  The other members of the Lender Group acknowledge (and
by entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to acknowledge) that, pursuant to such activities, such Lender and its
respective Affiliates may receive information regarding Borrower or its
Affiliates or any other Person party to any Loan Documents that is subject to
confidentiality obligations in favor of Borrower or such other Person and that
prohibit the disclosure of such information to the Lenders, and the Lenders
acknowledge (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to acknowledge) that, in such circumstances (and in the
absence of a waiver of such
-77-

--------------------------------------------------------------------------------

confidentiality obligations, which waiver such Lender will use its reasonable
best efforts to obtain), such Lender shall not be under any obligation to
provide such information to them.
15.11. Collateral Matters.
(a) The Lenders hereby irrevocably authorize (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to
authorize) Agent to release any Lien on any Collateral (i) upon the termination
of the Commitments and payment and satisfaction in full by Borrower of all of
the Obligations, (ii) constituting property being sold or disposed of if a
release is required or desirable in connection therewith and if Borrower
certifies to Agent that the sale or disposition is permitted under Section 6.4
(and Agent may rely conclusively on any such certificate, without further
inquiry), (iii) constituting property in which Borrower or its Subsidiaries
owned no interest at the time Agent’s Lien was granted nor at any time
thereafter, (iv) constituting property leased or licensed to Borrower or its
Subsidiaries under a lease or license that has expired or is terminated in a
transaction permitted under this Agreement, or (v) in connection with a credit
bid or purchase authorized under this Section 15.11.  The Loan Parties and the
Lenders hereby irrevocably authorize (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to authorize) Agent, based
upon the instruction of the Required Lenders, to (a) consent to, credit bid or
purchase (either directly or indirectly through one or more entities) all or any
portion of the Collateral at any sale thereof conducted under the provisions of
the Bankruptcy Code, including Section 363 of the Bankruptcy Code, (b) credit
bid or purchase (either directly or indirectly through one or more entities) all
or any portion of the Collateral at any sale or other disposition thereof
conducted under the provisions of the Code, including pursuant to Sections 9-610
or 9-620 of the Code, or (c) credit bid or purchase (either directly or
indirectly through one or more entities) all or any portion of the Collateral at
any other sale or foreclosure conducted or consented to by Agent in accordance
with applicable law in any judicial action or proceeding or by the exercise of
any legal or equitable remedy.  In connection with any such credit bid or
purchase, (i) the Obligations owed to the Lenders and the Bank Product Providers
shall be entitled to be, and shall be, credit bid on a ratable basis (with
Obligations with respect to contingent or unliquidated claims being estimated
for such purpose if the fixing or liquidation thereof would not impair or unduly
delay the ability of Agent to credit bid or purchase at such sale or other
disposition of the Collateral and, if such contingent or unliquidated claims
cannot be estimated without impairing or unduly delaying the ability of Agent to
credit bid at such sale or other disposition, then such claims shall be
disregarded, not credit bid, and not entitled to any interest in the Collateral
that is the subject of such credit bid or purchase) and the Lenders and the Bank
Product Providers whose Obligations are credit bid shall be entitled to receive
interests (ratably based upon the proportion of their Obligations credit bid in
relation to the aggregate amount of Obligations so credit bid) in the Collateral
that is the subject of such credit bid or purchase (or in the Equity Interests
of the any entities that are used to consummate such credit bid or purchase),
and (ii) Agent, based upon the instruction of the Required Lenders, may accept
non-cash consideration, including debt and equity securities issued by any
entities used to consummate such credit bid or purchase and in connection
therewith Agent may reduce the Obligations owed to the Lenders and the Bank
Product Providers (ratably based upon the proportion of their Obligations credit
bid in relation to the aggregate amount of Obligations so credit bid) based upon
the value of such non-cash consideration.  Except as provided above, Agent will
not execute and deliver a release of any Lien on any Collateral without the
prior
-78-

--------------------------------------------------------------------------------

written authorization of (y) if the release is of all or substantially all of
the Collateral, all of the Lenders (without requiring the authorization of the
Bank Product Providers), or (z) otherwise, the Required Lenders (without
requiring the authorization of the Bank Product Providers).  Upon request by
Agent or Borrower at any time, the Lenders will (and if so requested, the Bank
Product Providers will) confirm in writing Agent’s authority to release any such
Liens on particular types or items of Collateral pursuant to this Section 15.11;
provided, that (1) anything to the contrary contained in any of the Loan
Documents notwithstanding, Agent shall not be required to execute any document
or take any action necessary to evidence such release on terms that, in Agent’s
opinion, could expose Agent to liability or create any obligation or entail any
consequence other than the release of such Lien without recourse,
representation, or warranty, and (2) such release shall not in any manner
discharge, affect, or impair the Obligations or any Liens (other than those
expressly released) upon (or obligations of Borrower in respect of) any and all
interests retained by Borrower, including, the proceeds of any sale, all of
which shall continue to constitute part of the Collateral.  Each Lender further
hereby irrevocably authorize (and by entering into a Bank Product Agreement,
each Bank Product Provider shall be deemed to irrevocably authorize) Agent, at
its option and in its sole discretion, to subordinate any Lien granted to or
held by Agent under any Loan Document to the holder of any Permitted Lien on
such property if such Permitted Lien secures Permitted Purchase Money
Indebtedness.
(b) Agent shall have no obligation whatsoever to any of the Lenders (or the Bank
Product Providers) (i) to verify or assure that the Collateral exists or is
owned by Borrower or its Subsidiaries or is cared for, protected, or insured or
has been encumbered, (ii) to verify or assure that Agent’s Liens have been
properly or sufficiently or lawfully created, perfected, protected, or enforced
or are entitled to any particular priority, (iii) to impose, maintain, increase,
reduce, implement, or eliminate any particular reserve hereunder or to determine
whether the amount of any reserve is appropriate or not, or (iv) to exercise at
all or in any particular manner or under any duty of care, disclosure or
fidelity, or to continue exercising, any of the rights, authorities and powers
granted or available to Agent pursuant to any of the Loan Documents, it being
understood and agreed that in respect of the Collateral, or any act, omission,
or event related thereto, subject to the terms and conditions contained herein,
Agent may act in any manner it may deem appropriate, in its sole discretion
given Agent’s own interest in the Collateral in its capacity as one of the
Lenders and that Agent shall have no other duty or liability whatsoever to any
Lender (or Bank Product Provider) as to any of the foregoing, except as
otherwise expressly provided herein.
15.12. Restrictions on Actions by Lenders; Sharing of Payments.
(a) Each of the Lenders agrees that it shall not, without the express written
consent of Agent, and that it shall, to the extent it is lawfully entitled to do
so, upon the written request of Agent, set off against the Obligations, any
amounts owing by such Lender to Borrower or its Subsidiaries or any deposit
accounts of Borrower or its Subsidiaries now or hereafter maintained with such
Lender.  Each of the Lenders further agrees that it shall not, unless
specifically requested to do so in writing by Agent, take or cause to be taken
any action, including, the commencement of any legal or equitable proceedings to
enforce any Loan Document against Borrower or any Guarantor or to foreclose any
Lien on, or otherwise enforce any security interest in, any of the Collateral.
-79-

--------------------------------------------------------------------------------

(b) If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent in excess of such Lender’s Pro Rata Share of all such
distributions by Agent, such Lender promptly shall (A) turn the same over to
Agent, in kind, and with such endorsements as may be required to negotiate the
same to Agent, or in immediately available funds, as applicable, for the account
of all of the Lenders and for application to the Obligations in accordance with
the applicable provisions of this Agreement, or (B) purchase, without recourse
or warranty, an undivided interest and participation in the Obligations owed to
the other Lenders so that such excess payment received shall be applied ratably
as among the Lenders in accordance with their Pro Rata Shares; provided, that to
the extent that such excess payment received by the purchasing party is
thereafter recovered from it, those purchases of participations shall be
rescinded in whole or in part, as applicable, and the applicable portion of the
purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.
15.13. Agency for Perfection.  Agent hereby appoints each other Lender (and each
Bank Product Provider) as its agent (and each Lender hereby accepts (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to accept) such appointment) for the purpose of perfecting Agent’s Liens
in assets which, in accordance with Article 8 or Article 9, as applicable, of
the Code can be perfected by possession or control.  Should any Lender obtain
possession or control of any such Collateral, such Lender shall notify Agent
thereof, and, promptly upon Agent’s request therefor shall deliver possession or
control of such Collateral to Agent or in accordance with Agent’s instructions.
15.14. Payments by Agent to the Lenders.  All payments to be made by Agent to
the Lenders (or Bank Product Providers) shall be made by bank wire transfer of
immediately available funds pursuant to such wire transfer instructions as each
party may designate for itself by written notice to Agent.  Concurrently with
each such payment, Agent shall identify whether such payment (or any portion
thereof) represents principal, premium, fees, or interest of the Obligations.
15.15. Concerning the Collateral and Related Loan Documents.  Each member of the
Lender Group authorizes and directs Agent to enter into this Agreement and the
other Loan Documents.  Each member of the Lender Group agrees (and by entering
into a Bank Product Agreement, each Bank Product Provider shall be deemed to
agree) that any action taken by Agent in accordance with the terms of this
Agreement or the other Loan Documents relating to the Collateral and the
exercise by Agent of its powers set forth therein or herein, together with such
other powers that are reasonably incidental thereto, shall be binding upon all
of the Lenders (and such Bank Product Provider).
15.16. Financial Examination Reports; Confidentiality; Disclaimers by Lenders;
Other Reports and Information.  By becoming a party to this Agreement, each
Lender:
(a) is deemed to have requested that Agent furnish such Lender, promptly after
it becomes available, a copy of each financial examination report respecting
Borrower or its Subsidiaries (each, a “Report”) prepared by or at the request of
Agent, and Agent shall so furnish each Lender with such Reports,
-80-

--------------------------------------------------------------------------------

(b) expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,
(c) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent or other party performing any financial
examination will inspect only specific information regarding Borrower and its
Subsidiaries and will rely significantly upon Borrower’s and its Subsidiaries’
books and records, as well as on representations of Borrower’s personnel,
(d) agrees to keep all Reports and other material, non-public information
regarding Borrower and its Subsidiaries and their operations, assets, and
existing and contemplated business plans in a confidential manner in accordance
with Section 17.9, and
(e) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees:  (i) to hold Agent and any other Lender
preparing a Report harmless from any action the indemnifying Lender may take or
fail to take or any conclusion the indemnifying Lender may reach or draw from
any Report in connection with any loans or other credit accommodations that the
indemnifying Lender has made or may make to Borrower, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a loan or
loans of Borrower, and (ii) to pay and protect, and indemnify, defend and hold
Agent, and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including, attorneys’ fees and costs) incurred by Agent and any such other
Lender preparing a Report as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.
(f) In addition to the foregoing,  (x) any Lender may from time to time request
of Agent in writing that Agent provide to such Lender a copy of any report or
document provided by Borrower or its Subsidiaries to Agent that has not been
contemporaneously provided by Borrower or such Subsidiary to such Lender, and,
upon receipt of such request, Agent promptly shall provide a copy of same to
such Lender, (y) to the extent that Agent is entitled, under any provision of
the Loan Documents, to request additional reports or information from Borrower
or its Subsidiaries, any Lender may, from time to time, reasonably request Agent
to exercise such right as specified in such Lender’s notice to Agent, whereupon
Agent promptly shall request of Borrower the additional reports or information
reasonably specified by such Lender, and, upon receipt thereof from Borrower or
such Subsidiary, Agent promptly shall provide a copy of same to such Lender, and
(z) any time that Agent renders to Borrower a statement regarding the Loan
Account, Agent shall send a copy of such statement to each Lender.
15.17. Several Obligations; No Liability.  Notwithstanding that certain of the
Loan Documents now or hereafter may have been or will be executed only by or in
favor of Agent in its capacity as such, and not by or in favor of the Lenders,
any and all obligations on the part of Agent (if any) to make any credit
available hereunder shall constitute the several (and not joint) obligations of
the respective Lenders on a ratable basis, according to their respective
Commitments, to make an amount of such credit not to exceed, in principal
amount, at any one time outstanding, the amount of their respective
Commitments.  Nothing contained herein shall
-81-

--------------------------------------------------------------------------------

confer upon any Lender any interest in, or subject any Lender to any liability
for, or in respect of, the business, assets, profits, losses, or liabilities of
any other Lender.  Each Lender shall be solely responsible for notifying its
Participants of any matters relating to the Loan Documents to the extent any
such notice may be required, and no Lender shall have any obligation, duty, or
liability to any Participant of any other Lender.  Except as provided in
Section 15.7, no member of the Lender Group shall have any liability for the
acts of any other member of the Lender Group.  No Lender shall be responsible to
Borrower or any other Person for any failure by any other Lender (or Bank
Product Provider) to fulfill its obligations to make credit available hereunder,
nor to advance for such Lender (or Bank Product Provider) or on its behalf, nor
to take any other action on behalf of such Lender (or Bank Product
Provider) hereunder or in connection with the financing contemplated herein.
16. WITHHOLDING TAXES.
16.1. Payments.  All payments made by any Loan Party hereunder or under any note
or other Loan Document will be made without setoff, counterclaim, or other
defense.  In addition, any and all payments by or on account of any obligation
of any Loan Party under any Loan Document will be made free and clear of, and
without deduction or withholding for any Taxes, except as required by applicable
law.  If any applicable law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the Loan Party shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 16, the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.  Borrower will furnish to Agent
as promptly as possible after the date the payment of any Indemnified Tax is due
pursuant to applicable law, certified copies of tax receipts issued by the
applicable Governmental Authority imposing the Tax evidencing such payment by
Borrower.  Borrower agrees to timely pay to the relevant Governmental Authority
in accordance with applicable law, or at the option of the Agent timely
reimburse it for the payment of, any Other Taxes.
16.2. Exemptions.
(a) If a Lender or Participant is entitled to claim an exemption or reduction
from United States withholding tax, such Lender or Participant agrees with and
in favor of Agent, to deliver to Agent (or, in the case of a Participant, to the
Lender granting the participation only) one of the following before receiving
its first payment under this Agreement:
(i) if such Lender or Participant is a Foreign Lender and is claiming the
benefits of the exemption from United States withholding tax pursuant to the
portfolio interest exception under Section 881(c) of the IRC, (A) a certificate
substantially in the form of Exhibit T-1 to the effect that such Foreign Lender
is not (I) a “bank” within the meaning of Section 881(c)(3)(A) of the IRC,
(II) a 10% shareholder of Borrower within the meaning of Section 881(c)(3)(B) of
the IRC), or (III) a controlled foreign corporation
-82-

--------------------------------------------------------------------------------

related to Borrower within the meaning of Section 861(c)(3)(C) of the IRC (a
“U.S. Tax Compliance Certificate”), and (B) a properly completed and executed
copy of IRS Form W-8BEN or IRS Form W-8BEN-E;
(ii) if such Lender or Participant is a Foreign Lender claiming the benefits of
an income Tax treaty to which the United States is a party, a properly completed
and executed copy of IRS Form W-8BEN or IRS Form W-8BEN-E establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article or the “business profits” or “other income” article of such
income Tax treaty, as applicable;
(iii) if such Lender or Participant is entitled  to claim that interest paid
under this Agreement is exempt from United States withholding tax because it is
effectively connected with a United States trade or business of such Lender, a
properly completed and executed copy of IRS Form W-8ECI;
(iv) if such Lender or Participant is a Foreign Lender but is not the beneficial
owner, executed copies  of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS
Form W-8BEN, IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially
in the form of Exhibit T-2 or Exhibit T-3, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit T-4 on behalf of each such direct and indirect partner;
or
(v) a properly completed and executed copy of any other form or forms, including
IRS Form W-9, as may be required under the IRC or other laws of the United
States as a condition to exemption from, or reduction of, United States
withholding or backup withholding tax.
(b) Each Lender or Participant agrees that if any form or certification it
previously delivered expires or becomes obsolete or inaccurate in any respect,
it shall update such form or certification or promptly notify the Borrower and
the Agent in writing of its legal inability to do so.
(c) If a payment to a Lender or Participant under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the IRC, as applicable), such
Lender or Participant shall deliver to the Borrower and the Agent at the time or
times prescribed by law and at such time or times reasonably requested by
Borrower or Agent such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the IRC) and such additional
documentation reasonably requested by Borrower or Agent as may be necessary for
the Borrower and the Agent to comply with their obligations under FATCA or to
determine the amount to deduct and withhold from such payment.
-83-

--------------------------------------------------------------------------------

(d) If a Lender or Participant claims an exemption from withholding Tax in a
jurisdiction other than the United States, such Lender or such Participant
agrees with and in favor of Agent, to deliver to Agent (or, in the case of a
Participant, to the Lender granting the participation only) any such form or
forms, as may be required under the laws of such jurisdiction as a condition to
exemption from, or reduction of, foreign withholding or backup withholding Tax
before receiving its first payment under this Agreement, but only if such Lender
or such Participant is legally able to deliver such forms, provided, that
nothing in this Section 16.2(d) shall require a Lender or Participant to
disclose any information that it deems to be confidential (including without
limitation, its Tax returns).  Each Lender and each Participant shall provide
new forms (or successor forms) upon the expiration or obsolescence of any
previously delivered forms and to promptly notify Agent (or, in the case of a
Participant, to the Lender granting the participation only) of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction.
(e) If a Lender or Participant claims exemption from, or reduction of,
withholding Tax and such Lender or Participant sells, assigns, grants a
participation in, or otherwise transfers all or part of the Obligations of
Borrower to such Lender or Participant, such Lender or Participant agrees to
notify Agent (or, in the case of a sale of a participation interest, to the
Lender granting the participation only) of  the percentage amount in which it is
no longer the beneficial owner of Obligations of Borrower to such Lender or
Participant.  To the extent of such percentage amount, Agent will treat such
Lender’s or such Participant’s documentation provided pursuant to
Section 16.2(a) or 16.2(d) as no longer valid.  With respect to such percentage
amount, such Participant or Assignee may provide new documentation, pursuant to
Section 16.2(a) or 16.2(d), if applicable.  Borrower agrees that each
Participant shall be entitled to the benefits of this Section 16 with respect to
its participation in any portion of the Commitments and the Obligations so long
as such Participant complies with the obligations set forth in this Section 16
with respect thereto.
16.3. Indemnification.
(a) Indemnification by the Borrower.  The Loan Parties shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 16) payable or
paid by such Recipient (or its Affiliates) or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto (including reasonable attorneys’ and tax
advisor fees and expenses), whether or not such Indemnified Taxes were correctly
or legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Agent) or by the Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.
(b) Indemnification by the Lenders.  Each Lender shall severally indemnify the
Agent, within 10 days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that the Borrower has not
already indemnified the Agent for such Indemnified Taxes and without limiting
the obligation of the Borrower to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 13.1(i) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to
-84-

--------------------------------------------------------------------------------

such Lender, in each case, that are payable or paid by the Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto (including reasonable attorneys’ and tax advisor fees and
expenses), whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to any Lender by the Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the Agent to
set off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by the Agent to the Lender from any other
source against any amount due to the Agent under this paragraph (b).
 16.4. Refunds.  If Agent or a Lender determines, in its sole discretion, that
it has received a refund of any Indemnified Taxes to which Borrower has paid
additional amounts pursuant to this Section 16, so long as no Default or Event
of Default has occurred and is continuing, it shall pay over such refund to
Borrower (but only to the extent of payments made, or additional amounts paid,
by Borrower under this Section 16 with respect to Indemnified Taxes giving rise
to such a refund), net of all out-of-pocket expenses of Agent or such Lender and
without interest (other than any interest paid by the applicable Governmental
Authority with respect to such a refund); provided, that Borrower, upon the
request of Agent or such Lender, agrees to repay the amount paid over to
Borrower (plus any penalties, interest or other charges, imposed by the
applicable Governmental Authority, other than such penalties, interest or other
charges imposed as a result of the willful misconduct or gross negligence of
Agent hereunder) to Agent or such Lender in the event Agent or such Lender is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything in this Agreement to the contrary, this Section 16 shall not be
construed to require Agent or any Lender (i) to make available its tax returns
(or any other information which it deems confidential) to Borrower or any other
Person or (ii) to pay any amount pursuant to this Section 16.4 the payment of
which would place such Lender or Agent (or their Affiliates) in a less favorable
net after-Tax position than such Person would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.
16.5. Survival.  Each party’s obligations under this Section 16 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
17. GENERAL PROVISIONS.
17.1. Effectiveness.  This Agreement shall be binding and deemed effective when
executed by Borrower, Agent, and each Lender whose signature is provided for on
the signature pages hereof.
17.2. Section Headings.  Headings and numbers have been set forth herein for
convenience only.  Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.
17.3. Interpretation.  Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed against the Lender Group or Borrower, whether under
any rule of construction
-85-

--------------------------------------------------------------------------------

or otherwise.  On the contrary, this Agreement has been reviewed by all parties
and shall be construed and interpreted according to the ordinary meaning of the
words used so as to accomplish fairly the purposes and intentions of all parties
hereto.
17.4. Severability of Provisions.  Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.
17.5. Bank Product Providers.  Each Bank Product Provider in its capacity as
such shall be deemed a third party beneficiary hereof and of the provisions of
the other Loan Documents for purposes of any reference in a Loan Document to the
parties for whom Agent is acting.  Agent hereby agrees to act as agent for such
Bank Product Providers and, by virtue of entering into a Bank Product Agreement,
the applicable Bank Product Provider shall be automatically deemed to have
appointed Agent as its agent and to have accepted the benefits of the Loan
Documents.  It is understood and agreed that the rights and benefits of each
Bank Product Provider under the Loan Documents consist exclusively of such Bank
Product Provider’s being a beneficiary of the Liens and security interests (and,
if applicable, guarantees) granted to Agent and the right to share in payments
and collections out of the Collateral as more fully set forth herein. In
addition, each Bank Product Provider, by virtue of entering into a Bank Product
Agreement, shall be automatically deemed to have agreed that Agent shall have
the right, but shall have no obligation, to establish, maintain, relax, or
release reserves in respect of the Bank Product Obligations and that if reserves
are established there is no obligation on the part of Agent to determine or
insure whether the amount of any such reserve is appropriate or not.  In
connection with any such distribution of payments or proceeds of Collateral,
Agent shall be entitled to assume no amounts are due or owing to any Bank
Product Provider unless such Bank Product Provider has provided a written
certification (setting forth a reasonably detailed calculation) to Agent as to
the amounts that are due and owing to it and such written certification is
received by Agent a reasonable period of time prior to the making of such
distribution.  Agent shall have no obligation to calculate the amount due and
payable with respect to any Bank Products, but may rely upon the written
certification of the amount due and payable from the applicable Bank Product
Provider.  In the absence of an updated certification, Agent shall be entitled
to assume that the amount due and payable to the applicable Bank Product
Provider is the amount last certified to Agent by such Bank Product Provider as
being due and payable (less any distributions made to such Bank Product Provider
on account thereof).  Borrower may obtain Bank Products from any Bank Product
Provider, although Borrower is not required to do so.  Borrower acknowledges and
agrees that no Bank Product Provider has committed to provide any Bank Products
and that the providing of Bank Products by any Bank Product Provider is in the
sole and absolute discretion of such Bank Product Provider.  Notwithstanding
anything to the contrary in this Agreement or any other Loan Document, no
provider or holder of any Bank Product shall have any voting or approval rights
hereunder (or be deemed a Lender) solely by virtue of its status as the provider
or holder of such agreements or products or the Obligations owing thereunder,
nor shall the consent of any such provider or holder be required (other than in
their capacities as Lenders, to the extent applicable) for any matter hereunder
or under any of the other Loan Documents, including as to any matter relating to
the Collateral or the release of Collateral or Guarantors.
17.6. Debtor-Creditor Relationship.  The relationship between the Lenders and
Agent, on the one hand, and the Loan Parties, on the other hand, is solely that
of creditor and debtor.  No
-86-

--------------------------------------------------------------------------------

member of the Lender Group has (or shall be deemed to have) any fiduciary
relationship or duty to any Loan Party arising out of or in connection with the
Loan Documents or the transactions contemplated thereby, and there is no agency
or joint venture relationship between the members of the Lender Group, on the
one hand, and the Loan Parties, on the other hand, by virtue of any Loan
Document or any transaction contemplated therein.
17.7. Counterparts; Electronic Execution.  This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Agreement.  Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. 
Any party delivering an executed counterpart of this Agreement by telefacsimile
or other electronic method of transmission also shall deliver an original
executed counterpart of this Agreement but the failure to deliver an original
executed counterpart shall not affect the validity, enforceability, and binding
effect of this Agreement.  The foregoing shall apply to each other Loan Document
mutatis mutandis.
17.8. Revival and Reinstatement of Obligations; Certain Waivers.
(a) If any member of the Lender Group or any Bank Product Provider repays,
refunds, restores, or returns in whole or in part, any payment or property
(including any proceeds of Collateral) previously paid or transferred to such
member of the Lender Group or such Bank Product Provider in full or partial
satisfaction of any Obligation or on account of any other obligation of any Loan
Party under any Loan Document or any Bank Product Agreement, because the
payment, transfer, or the incurrence of the obligation so satisfied is asserted
or declared to be void, voidable, or otherwise recoverable under any law
relating to creditors’ rights, including provisions of the Bankruptcy Code
relating to fraudulent transfers, preferences, or other voidable or recoverable
obligations or transfers (each, a “Voidable Transfer”), or because such member
of the Lender Group or Bank Product Provider elects to do so on the reasonable
advice of its counsel in connection with a claim that the payment, transfer, or
incurrence is or may be a Voidable Transfer, then, as to any such Voidable
Transfer, or the amount thereof that such member of the Lender Group or Bank
Product Provider elects to repay, restore, or return (including pursuant to a
settlement of any claim in respect thereof), and as to all reasonable costs,
expenses, and attorneys’ fees of such member of the Lender Group or Bank Product
Provider related thereto, (i) the liability of the Loan Parties with respect to
the amount or property paid, refunded, restored, or returned will automatically
and immediately be revived, reinstated, and restored and will exist and
(ii) Agent’s Liens securing such liability shall be effective, revived, and
remain in full force and effect, in each case, as fully as if such Voidable
Transfer had never been made.  If, prior to any of the foregoing, (A) Agent’s
Liens shall have been released or terminated or (B) any provision of this
Agreement shall have been terminated or cancelled, Agent’s Liens, or such
provision of this Agreement, shall be reinstated in full force and effect and
such prior release, termination, cancellation or surrender shall not diminish,
release, discharge, impair or otherwise affect the obligation of any Loan Party
in respect of such liability or any Collateral securing such liability.
(b) Anything to the contrary contained herein notwithstanding, if Agent or any
Lender accepts a guaranty of only a portion of the Obligations pursuant to any
guaranty, Borrower hereby waives its right under Section 2822(a) of the
California Civil Code or any
-87-

--------------------------------------------------------------------------------

similar laws of any other applicable jurisdiction to designate the portion of
the Obligations satisfied by the applicable guarantor’s partial payment.
17.9. Confidentiality.
(a) Agent and Lenders each individually (and not jointly or jointly and
severally) agree that material, non-public information regarding Borrower and
its Subsidiaries, their operations, assets, and existing and contemplated
business plans (“Confidential Information”) shall be treated by Agent and the
Lenders in a confidential manner, and shall not be disclosed by Agent and the
Lenders to Persons who are not parties to this Agreement, except:  (i) to
attorneys for and other advisors, accountants, auditors, and consultants to any
member of the Lender Group  and to employees, directors and officers of any
member of the Lender Group (the Persons in this clause (i), “Lender Group
Representatives”) on a “need to know” basis in connection with this Agreement
and the transactions contemplated hereby and on a confidential basis, (ii) to
Subsidiaries and Affiliates of any member of the Lender Group (including the
Bank Product Providers), provided that any such Subsidiary or Affiliate shall
have agreed to receive such information hereunder on a confidential basis,
(iii) as may be required by regulatory authorities so long as such authorities
are informed of the confidential nature of such information, (iv) as may be
required by statute, decision, or judicial or administrative order, rule, or
regulation; provided that (x) prior to any disclosure under this clause (iv),
the disclosing party agrees to provide Borrower with prior notice thereof, to
the extent that it is practicable to do so and to the extent that the disclosing
party is permitted to provide such prior notice to Borrower pursuant to the
terms of the applicable statute, decision, or judicial or administrative order,
rule, or regulation and (y) any disclosure under this clause (iv) shall be
limited to the portion of the Confidential Information as may be required by
such statute, decision, or judicial or administrative order, rule, or
regulation, (v) as may be agreed to in advance in writing by Borrower, (vi) as
requested or required by any Governmental Authority pursuant to any subpoena or
other legal process, provided, that, (x) prior to any disclosure under this
clause (vi) the disclosing party agrees to provide Borrower with prior written
notice thereof, to the extent that it is practicable to do so and to the extent
that the disclosing party is permitted to provide such prior written notice to
Borrower pursuant to the terms of the subpoena or other legal process and
(y) any disclosure under this clause (vi) shall be limited to the portion of the
Confidential Information as may be required by such Governmental Authority
pursuant to such subpoena or other legal process, (vii) as to any such
information that is or becomes generally available to the public (other than as
a result of prohibited disclosure by Agent or the Lenders or the Lender Group
Representatives), (viii) in connection with any assignment, participation  or
pledge of any Lender’s interest under this Agreement, provided that prior to
receipt of Confidential Information any such assignee, participant, or pledgee
shall have agreed in writing to receive such Confidential Information either
subject to the terms of this Section 17.9 or pursuant to confidentiality
requirements substantially similar to those contained in this Section 17.9 (and
such Person may disclose such Confidential Information to Persons employed or
engaged by them as described in clause (i) above), (ix) in connection with any
litigation or other adversary proceeding involving parties hereto which such
litigation or adversary proceeding involves claims related to the rights or
duties of such parties under this Agreement or the other Loan Documents;
provided, that, prior to any disclosure to any Person (other than any Loan
Party, Agent, any Lender, any of their respective Affiliates, or their
respective counsel) under this clause (ix) with respect to litigation involving
any Person (other than
-88-

--------------------------------------------------------------------------------

Borrower, Agent, any Lender, any of their respective Affiliates, or their
respective counsel), the disclosing party agrees to provide Borrower with prior
written notice thereof, (x) in connection with, and to the extent reasonably
necessary for, the exercise of any secured creditor remedy under this Agreement
or under any other Loan Document and (xi) in connection with any public filing
required under applicable law or regulation as determined in the reasonable
discretion of Agent or any Lender.
(b) Anything in this Agreement to the contrary notwithstanding, Agent and
Lenders may disclose information concerning the terms and conditions of this
Agreement and the other Loan Documents to loan syndication and pricing reporting
services or in its marketing or promotional materials, with such information to
consist of deal terms and other information customarily found in such
publications or marketing or promotional materials and may otherwise use the
name, logos, and other insignia of Borrower or the other Loan Parties and the
Commitments provided hereunder in any “tombstone” or other advertisements, on
its website or in other marketing materials of the Agent.
(c) The Loan Parties hereby acknowledge that Agent or its Affiliates may make
available to the Lenders materials or information provided by or on behalf of
Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on IntraLinks, SyndTrak or another similar electronic system (the
“Platform”) and certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Loan Parties or their securities) (each, a “Public Lender”).  The Loan
Parties shall be deemed to have authorized Agent and its Affiliates and the
Lenders to treat Borrower Materials marked “PUBLIC” or otherwise at any time
filed with the SEC as not containing any material non-public information with
respect to the Loan Parties or their securities for purposes of United States
federal and state securities laws.  All Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated as
“Public Investor” (or another similar term).  Agent and its Affiliates and the
Lenders shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” or that are not at any time filed with the SEC as being suitable only
for posting on a portion of the Platform not marked as “Public Investor” (or
such other similar term).
17.10. Survival.  All representations and warranties made by the Loan Parties in
the Loan Documents and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that Agent,
Issuing Bank, or any Lender may have had notice or knowledge of any Default or
Event of Default or incorrect representation or warranty at the time any credit
is extended hereunder, and shall continue in full force and effect as long as
the principal of, or any accrued interest on, any Loan or any fee or any other
amount payable under this Agreement is outstanding or unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or been
terminated.
17.11. Patriot Act.  Each Lender that is subject to the requirements of the
Patriot Act hereby notifies Borrower that pursuant to the requirements of the
Act, it is required to obtain,
-89-

--------------------------------------------------------------------------------

verify and record information that identifies Borrower, which information
includes the name and address of Borrower and other information that will allow
such Lender to identify Borrower in accordance with the Patriot Act.  In
addition, if Agent is required by law or regulation or internal policies to do
so, it shall have the right to periodically conduct (a) Patriot Act searches,
OFAC/PEP searches, and customary individual background checks for the Loan
Parties and (b) OFAC/PEP searches and customary individual  background checks
for the Loan Parties’ senior management and key principals, and Borrower agrees
to cooperate in respect of the conduct of such searches and further agrees that
the reasonable costs and charges for such searches shall constitute Lender Group
Expenses hereunder and be for the account of Borrower.
17.12. Integration.  This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.  The foregoing to
the contrary notwithstanding, all Bank Product Agreements, if any, are
independent agreements governed by the written provisions of such Bank Product
Agreements, which will remain in full force and effect, unaffected by any
repayment, prepayments, acceleration, reduction, increase, or change in the
terms of any credit extended hereunder, except as otherwise expressly provided
in such Bank Product Agreement.
17.13. Amendment and Restatement of First Amended and Restated Credit
Agreement.  The execution and delivery of this Agreement and the consummation of
the transactions contemplated hereby and by the other Loan Documents are not
intended by the parties to be, and shall not constitute, a novation or an accord
and satisfaction of the Obligations or any other obligations owing to Agent or
the Lenders under the First Amended and Restated Credit Agreement or any other
existing Loan Document.  On the Closing Date, the credit facilities and the
terms and conditions thereof described in the First Amended and Restated Credit
Agreement shall be amended and replaced in their entirety by the credit
facilities and the terms and conditions described herein, and all Loans, Letters
of Credit, and other Obligations of each Borrower outstanding as of such date
under the First Amended and Restated Credit Agreement shall be deemed to be
Loans, Letters of Credit, and other Obligations outstanding under the
corresponding facilities described herein (such that all Obligations which are
outstanding on the Closing Date under the First Amended and Restated Credit
Agreement shall become Obligations under this Agreement), without further action
by any Person.  Each of the parties hereto hereby acknowledges and agrees that
the reaffirmation of the grant of the security interests in the Collateral
pursuant to the Guaranty and Security Agreement and in any other Loan Document
is not intended to constitute, nor shall it be construed as constituting, a
release of any prior security interests granted by any Loan Party in favor of
Agent for the benefit of itself, the Lenders, and the Bank Product Providers in
or to any Collateral or any other assets of the Loan Parties, but is intended to
constitute a restatement and reconfirmation of the existing security interests
granted by each Loan Party in favor of Agent for the benefit of itself, the
Lenders, and the Bank Product Providers in and to the Collateral.  As a material
part of the consideration for Agent and Lenders entering into this Agreement and
in order to induce Lenders to extend credit pursuant to this Agreement, on the
date hereof each Loan Party hereby releases and forever discharges Agent and
each Lender (under the First Amended and Restated Credit Agreement) and their
directors, officers, employees, agents, attorneys, affiliates, subsidiaries,
successors and assigns from any and all liabilities, obligations, actions,
contracts, claims, causes of action, damages, demands, costs and expenses
whatsoever (collectively “Current Claims”), of every kind and nature,
-90-

--------------------------------------------------------------------------------

however evidenced or created, whether known or unknown, arising prior to the
Closing Date involving the extension of credit under or administration of the
First Amended and Restated Credit Agreement or any other Loan Documents (as
defined in the First Amended and Restated Credit Agreement), the Obligations (as
defined in the First Amended and Restated Credit Agreement) incurred prior to
the Closing Date by Borrower or any other transactions evidenced by the First
Amended and Restated Credit Agreement or the Loan Documents (as defined in the
First Amended and Restated Credit Agreement).  Upon the effectiveness of this
Agreement on the Closing Date, the Lenders hereby agree to make such
inter-Lender assignments among themselves on the Closing Date as may be required
to cause the Revolving Loan Commitment, Term Loans and Term Loan Commitments
with respect to the Additional Term Loan Advance of each Lender as of the
Closing Date to match the Revolving Loan Commitments, Term Loan and Additional
Term Loan Advance set forth on Schedule C-1 to this Agreement. On the Closing
Date, each Lender agrees that such Lender holds the Commitments and Loans set
forth on Schedule C-1 to this Agreement
17.14. Acknowledgement and Consent to Bail-In of EEA Financial Institutions. 
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(i) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and
(ii) the effects of any Bail-in Action on any such liability, including, if
applicable:
 
            (A)  a reduction in full or in part or cancellation of any such
liability;

 
            (B)  a conversion of all, or a portion of, such liability into
shares or other instruments of ownership in such EEA Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
[Signature pages to follow.]
-91-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.
BORROWER:

ASURE SOFTWARE, INC.,
a Delaware corporation


By: /s/ Patrick Goepel                        
Name:  Patrick Goepel
Title:  Chief Executive Officer

 
 
 
 
 
Signature Page to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as Agent
and as a Lender


By: /s/ Brad Blakey                             
Name: Brad Blakey
Title: Vice President

 
 
 
 
Signature Page to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

GOLDMAN SACHS SPECIALTY LENDING HOLDINGS, INC., as a Lender


By: /s/ Stephen W. Hipp                   
Name: Stephen W. Hipp
Title: Senior Vice President

 
 
 
 
 


Signature Page to Amended and Restated Credit Agreement
 

--------------------------------------------------------------------------------


SCHEDULE 1.1
As used in the Agreement, the following terms shall have the following
definitions:
 “Accounting Changes” means changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions).
 “Acquired Indebtedness” means Indebtedness of a Person whose assets or Equity
Interests are acquired by Borrower or any of its Subsidiaries in a Permitted
Acquisition; provided, that such Indebtedness (a) is either purchase money
Indebtedness or a Capital Lease with respect to Equipment or mortgage financing
with respect to Real Property, (b) was in existence prior to the date of such
Permitted Acquisition, and (c) was not incurred in connection with, or in
contemplation of, such Permitted Acquisition.
  “Acquisition” means (a) the purchase or other acquisition by a Person or its
Subsidiaries of all or substantially all of the assets of (or any division or
business line of) any other Person, or (b) the purchase or other acquisition
(whether by means of a merger, consolidation, or otherwise) by a Person or its
Subsidiaries of all or substantially all of the Equity Interests of any other
Person.
 “ADA Subordinated Note” means that certain Subordinated Promissory Note dated
October 1, 2017 by Borrower issued to the order of Jerry W. Stofel and John R
Roberts, Jr., in the original principal amount of $1,122,000, as amended,
restated, supplemented or otherwise modified from time to time in accordance
with the terms thereof.
 “Additional Documents” has the meaning specified therefor in Section 5.12 of
the Agreement.
 “Additional Portion of the Term Loan” and “Additional Portion of the Term
Loans” have the respective meanings specified therefor in Section 2.14 of the
Agreement.
 “Additional Term Loan Advance” means an additional advance of $36,750,000
(which shall be added to, and be part of, the Term Loan) to be made on the
Closing Date.
 “Administrative Questionnaire” has the meaning specified therefor in
Section 13.1(a) of the Agreement.
 “Affected Lender” has the meaning specified therefor in Section 2.13(b) of the
Agreement.
 “Affiliate” means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person.  For purposes of
this definition, “control” means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Equity Interests, by contract, or
otherwise; provided, that, for purposes of Section 6.10 of the
Schedule 1.1
Page 1

--------------------------------------------------------------------------------


Agreement: (a) any Person which owns directly or indirectly 10% or more of the
Equity Interests having ordinary voting power for the election of directors or
other members of the governing body of a Person or 10% or more of the
partnership or other ownership interests of a Person (other than as a limited
partner of such Person) shall be deemed an Affiliate of such Person, (b) each
director (or comparable manager) of a Person shall be deemed to be an Affiliate
of such Person, and (c) each partnership in which a Person is a general partner
shall be deemed an Affiliate of such Person.
 “Agent” has the meaning specified therefor in the preamble to the Agreement.
 “Agent-Related Persons” means Agent, together with its Affiliates, officers,
directors, employees, attorneys, and agents.
 “Agent’s Account” means the Deposit Account of Agent identified on Schedule A-1
to the Agreement (or such other Deposit Account of Agent that has been
designated as such, in writing, by Agent to Borrower and the Lenders).
 “Agent’s Liens” means the Liens granted by Borrower or its Subsidiaries to
Agent under the Loan Documents and securing the Obligations.
 “Agreement” means the Amended and Restated Credit Agreement to which this
Schedule 1.1 is attached.
 “Agreement Among Lenders” means that certain Amended and Restated Agreement
Among Lenders dated as of the Closing Date among Agent and each Lender, pursuant
to which such parties have agreed, among other things, to certain voting
arrangements relative to matters requiring the approval of the Lenders
(including the exercise of remedies), the priority and application of certain
payments and proceeds of Collateral, and certain pricing arrangements.
 “Anti-Corruption Laws” means (a) the US Foreign Corrupt Practices Act of 1977,
(b) the UK Bribery Act 2010, (c) Canadian Anti-Money Laundering & Anti-Terrorism
legislation, (d) Canadian Economic Sanctions and Export Control Laws, and (e)
any similar applicable laws or regulations in the United States, Canada, the
United Kingdom, the European Union or any jurisdiction applicable to any Loan
Party or any of its Subsidiaries that relate to bribery or corruption.
 “Anti-Money Laundering Laws” means applicable laws or regulations in any
jurisdiction applicable to any Loan Party or any of its Subsidiaries that relate
to terrorism financing or money laundering.
 “Applicable Margin” means, as of any date of determination and with respect to
Base Rate Loans or LIBOR Rate Loans, as applicable, subject to the Agreement
Among Lenders applicable margin set forth in the following table that
corresponds to the most recent Leverage Ratio calculation delivered to Agent
pursuant to Section 5.1 of the Agreement (the “Leverage Ratio Calculation”);
provided further, that any time an Event of Default has occurred and is
continuing, the Applicable Margin shall be set at the margin in the row styled
“Level II”:
Schedule 1.1
Page 2

--------------------------------------------------------------------------------


Level
Leverage Ratio Calculation
Applicable Margin Relative to First Out Revolver Base Rate Loans (the “First Out
Revolver Base Rate Margin”)
Applicable Margin Relative to First Out Revolver LIBOR Rate Loans (the “First
Out Revolver LIBOR Rate Margin”)
Applicable Margin Relative to First Out TL Base Rate Loans (the “First Out TL
Base Rate Margin”)
Applicable Margin Relative to First Out TL LIBOR Rate Loans (the “ First Out TL
LIBOR Rate Margin”)
Applicable Margin Relative to Last Out Base Rate Loans (the “ Last Out Base Rate
Margin”)
Applicable Margin Relative to Last Out LIBOR Rate Loans (the “ Last Out LIBOR
Rate Margin”)
I
If the Leverage Ratio is less than or equal to 3.25:1.00
4.25 percentage points
5.25 percentage points
1.75 percentage points
2.75
 percentage points
6.75
 percentage points
7.75
 percentage points
II
If the Leverage Ratio is greater than 3.25:1.00
4.75 percentage points
5.75 percentage points
2.25 percentage points
3.25
 percentage points
7.25
 percentage points
8.25
 percentage points



       Except as set forth in the foregoing proviso, the Applicable Margin shall
be based upon the most recent Leverage Ratio Calculation, which will be
calculated as of the end of each fiscal quarter.  Except as set forth in the
foregoing proviso, the Applicable Margin shall be re-determined quarterly on the
first day of the month following the date of delivery to Agent of the certified
calculation of the Leverage Ratio pursuant to Section 5.1 of the Agreement;
provided, that if Borrower fails to provide such certification when such
certification is due, the Applicable Margin shall be set at the margin in the
row styled “Level II” as of the first day of the month following the date on
which the certification was required to be delivered until the date on which
such certification is delivered (on which date (but not retroactively), without
constituting a waiver of any Default or Event of Default occasioned by the
failure to timely deliver such certification, the Applicable Margin shall be set
at the margin based upon the calculations disclosed by such certification.  In
the event that the information regarding the Leverage Ratio contained in any
certificate delivered pursuant to Section 5.1 of the Agreement is shown to be
inaccurate, and such inaccuracy, if corrected, would have led to the application
of a higher Applicable Margin for any period (an “Applicable Period”) than the
Applicable Margin actually applied for such Applicable Period, then (i) Borrower
shall immediately deliver to Agent a correct certificate for such Applicable
Period, (ii) the Applicable Margin shall be determined as if the correct
Applicable Margin (as set forth in the table above) were applicable for such
Applicable Period, and (iii) Borrower shall immediately deliver to Agent full
payment in respect of the accrued additional interest as a result of such
increased Applicable Margin for such Applicable Period, which payment shall be
promptly applied by Agent to the affected Obligations.
 “Application Event” means the occurrence of (a) a failure by Borrower to repay
all of the Obligations in full on the Maturity Date, or (b) an Event of Default
and the election by Agent or
Schedule 1.1
Page 3

--------------------------------------------------------------------------------


the Required Lenders to require that payments and proceeds of Collateral be
applied pursuant to Section 2.4(b)(ii) of the Agreement.
 “Assignee” has the meaning specified therefor in Section 13.1(a) of the
Agreement.
 “Assignment and Acceptance” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1 to the Agreement.
 “Authorized Person” means any one of the individuals identified on Schedule A-2
to the Agreement, as such schedule is updated from time to time by written
notice from Borrower to Agent.
 “Availability” means, as of any date of determination, the amount that Borrower
is entitled to borrow as Revolving Loans under Section 2.1 of the Agreement
(after giving effect to the then outstanding Revolver Usage).
 “Available Increase Amount” means, as of any date of determination, an amount
equal to the result of (a) $25,000,000 minus (b) the aggregate principal amount
of Increases to the Term Loan Amount previously made pursuant to Section 2.14 of
the Agreement.
“Bail-in Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-in Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
 “Bank Product” means any one or more of the following financial products or
accommodations extended to Borrower or its Subsidiaries by a Bank Product
Provider:  (a) credit cards (including commercial cards (including so-called
“purchase cards”, “procurement cards” or “p-cards”)), (b) credit card processing
services, (c) debit cards, (d) stored value cards, (e) Cash Management Services,
or (f) transactions under Hedge Agreements.
 “Bank Product Agreements” means those agreements entered into from time to time
by Borrower or its Subsidiaries with a Bank Product Provider in connection with
the obtaining of any of the Bank Products.
 “Bank Product Collateralization” means providing cash collateral (pursuant to
documentation reasonably satisfactory to Agent) to be held by Agent for the
benefit of the Bank Product Providers (other than the Hedge Providers) in an
amount determined by Agent as sufficient to satisfy the reasonably estimated
credit exposure with respect to the then existing Bank Product Obligations
(other than Hedge Obligations).
 “Bank Product Obligations” means (a) all obligations, liabilities,
reimbursement obligations, fees, or expenses owing by Borrower or its
Subsidiaries to any Bank Product Provider pursuant to or evidenced by a Bank
Product Agreement and irrespective of whether for the payment of money, whether
direct or indirect, absolute or contingent, due or to become due,
Schedule 1.1
Page 4

--------------------------------------------------------------------------------


now existing or hereafter arising, (b) all Hedge Obligations, and (c) all
amounts that Agent or any Lender is obligated to pay to a Bank Product Provider
as a result of Agent or such Lender purchasing participations from, or executing
guarantees or indemnities or reimbursement obligations to, a Bank Product
Provider with respect to the Bank Products provided by such Bank Product
Provider to Borrower or its Subsidiaries.
 “Bank Product Provider” means Wells Fargo or any of its Affiliates, including
each of the foregoing in its capacity, if applicable, as a Hedge Provider.
 “Bank Product Reserves” means, as of any date of determination, those reserves
that Agent deems necessary or appropriate to establish (based upon the Bank
Product Providers’ determination of the liabilities and obligations of Borrower
and its Subsidiaries in respect of Bank Product Obligations) in respect of Bank
Products then provided or outstanding.
 “Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time.
 “Base Rate” means the greatest of (a) 2.00 percent per annum, (b) the Federal
Funds Rate plus ½%, (c) the LIBOR Rate (which rate shall be calculated based
upon an Interest Period of 1 month and shall be determined on a daily basis),
plus 1 percentage point, and (d) the rate of interest announced, from time to
time, within Wells Fargo at its principal office in San Francisco as its “prime
rate”, with the understanding that the “prime rate” is one of Wells Fargo’s base
rates (not necessarily the lowest of such rates) and serves as the basis upon
which effective rates of interest are calculated for those loans making
reference thereto and is evidenced by the recording thereof after its
announcement in such internal publications as Wells Fargo may designate.
 “Base Rate Loan” means each portion of the Revolving Loans or the Term Loan
(including any Delayed Draw Term Loans incorporated into the Term Loan pursuant
to Section 2.2(b)(iii)) that bears interest at a rate determined by reference to
the Base Rate.
 “Base Rate Margin” has the meaning set forth in the definition of Applicable
Margin.
 “Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35) of
ERISA) for which Borrower or any of its Subsidiaries or ERISA Affiliates has
been an “employer” (as defined in Section 3(5) of ERISA) within the past six
years.
 “Board of Directors” means, as to any Person, the board of directors (or
comparable managers) of such Person, or any committee thereof duly authorized to
act on behalf of the board of directors (or comparable managers).
 “Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States (or any successor).
 “Borrower” has the meaning specified therefor in the preamble to the Agreement.
 “Borrower Materials” has the meaning specified therefor in Section 17.9(c) of
the Agreement.
Schedule 1.1
Page 5

--------------------------------------------------------------------------------


 “Borrowing” means a borrowing consisting of Revolving Loans made on the same
day by the Lenders (or Agent on behalf thereof), or by Swing Lender in the case
of a Swing Loan, or by Agent in the case of a Protective Advance.
 “Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the state of California,
except that, if a determination of a Business Day shall relate to a LIBOR Rate
Loan, the term “Business Day” also shall exclude any day on which banks are
closed for dealings in Dollar deposits in the London interbank market.
 “Capital Expenditures” means, with respect to any Person for any period, the
amount of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed, but excluding, without
duplication (a) expenditures made during such period in connection with the
replacement, substitution, or restoration of assets or properties pursuant to
Section 2.4(e)(ii) of the Agreement, (b) with respect to the purchase price of
assets that are purchased substantially contemporaneously with the trade-in of
existing assets during such period, the amount that the gross amount of such
purchase price is reduced by the credit granted by the seller of such assets for
the assets being traded in at such time, (c) expenditures made during such
period to consummate one or more Permitted Acquisitions, (d) capitalized
software development costs to the extent such costs are deducted from net
earnings under the definition of EBITDA for such period, and (e) expenditures
during such period that, pursuant to a written agreement, are reimbursed by a
third Person (excluding Borrower or any of its Affiliates).
 “Capitalized Lease Obligation” means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.
 “Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.
 “Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued or fully guaranteed by any state of the United States
or any political subdivision of any such state or any public instrumentality
thereof maturing within 1 year from the date of acquisition thereof and, at the
time of acquisition, having one of the two highest ratings obtainable from
either Standard & Poor’s Rating Group (“S&P”) or Moody’s Investors Service, Inc.
(“Moody’s”), (c) commercial paper maturing no more than 270 days from the date
of creation thereof and, at the time of acquisition, having a rating of at least
A-1 from S&P or at least P-1 from Moody’s, (d) certificates of deposit, time
deposits, overnight bank deposits or bankers’ acceptances maturing within 1 year
from the date of acquisition thereof issued by any bank organized under the laws
of the United States or any state thereof or the District of Columbia or any
United States branch of a foreign bank having at the date of acquisition thereof
combined capital and surplus of not less than $1,000,000,000, (e) Deposit
Accounts maintained with (i) any bank that satisfies the criteria described in
clause (d) above, or (ii) any other bank organized under the laws of the United
States or any state thereof so long as the full amount maintained with any such
other bank is insured by the Federal Deposit Insurance
Schedule 1.1
Page 6

--------------------------------------------------------------------------------


Corporation, (f) repurchase obligations of any commercial bank satisfying the
requirements of clause (d) of this definition or recognized securities dealer
having combined capital and surplus of not less than $1,000,000,000, having a
term of not more than seven days, with respect to securities satisfying the
criteria in clauses (a) or (d) above, (g) debt securities with maturities of six
months or less from the date of acquisition backed by standby letters of credit
issued by any commercial bank satisfying the criteria described in clause
(d) above, and (h) Investments in money market funds substantially all of whose
assets are invested in the types of assets described in clauses (a) through
(g) above.
 “Cash Management Services” means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement,  merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other cash management
arrangements.
 “CFC” means a Person that is a controlled foreign corporation under Section 957
of the IRC.
 “Change of Control” means that:
(a) any Person or two or more Persons acting in concert (other than the
Permitted Holders), shall have acquired beneficial ownership, directly or
indirectly, of Equity Interests of Borrower (or other securities convertible
into such Equity Interests) representing 30% or more of the combined voting
power of all Equity Interests of Borrower entitled (without regard to the
occurrence of any contingency) to vote for the election of members of the Board
of Directors of Borrower; or
(b) any Person or two or more Persons acting in concert (other than the
Permitted Holders), shall have acquired by contract or otherwise, or shall have
entered into a contract or arrangement that, upon consummation thereof, will
result in its or their acquisition of the power to exercise, directly or
indirectly, a controlling influence over the management or policies of Borrower
or control over the Equity Interests of such Person entitled to vote for members
of the Board of Directors of Borrower on a fully-diluted basis (and taking into
account all such Equity Interests that such Person or group has the right to
acquire pursuant to any option right) representing 30% or more of the combined
voting power of such Equity Interests; or
(c) during any period of 24 consecutive months commencing on or after the First
Amended and Restated Closing Date, the occurrence of a change in the composition
of the Board of Directors of Borrower such that a majority of the members of
such Board of Directors are not Continuing Directors; or
(d) Borrower fails to own and control, directly or indirectly, 100% of the
Equity Interests of each other Loan Party.
 “Change in Law” means the occurrence after the date of the Agreement of: 
(a) the adoption or effectiveness of any law, rule, regulation, judicial ruling,
judgment or treaty, (b) any change in any law, rule, regulation, judicial
ruling, judgment or treaty or in the administration,
Schedule 1.1
Page 7

--------------------------------------------------------------------------------


interpretation, implementation or application by any Governmental Authority of
any law, rule, regulation, guideline or treaty, or (c) the making or issuance by
any Governmental Authority of any request, rule, guideline or directive, whether
or not having the force of law; provided that notwithstanding anything in the
Agreement to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (ii) all requests, rules, guidelines or
directives concerning capital adequacy promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities shall,
in each case, be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.
 “Closing Date” means the date on which Agent sends Borrower a written notice
that each of the conditions precedent set forth on Schedule 3.1 either have been
satisfied or have been waived.
 “Code” means the California Uniform Commercial Code, as in effect from time to
time.
 “Collateral” means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by Borrower or its Subsidiaries in or upon which a
Lien is granted by such Person in favor of Agent or the Lenders under any of the
Loan Documents.
 “Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in Borrower’s or its Subsidiaries’ books and records, Equipment, or Inventory,
in each case, in form and substance reasonably satisfactory to Agent.
 “Commitment” means, with respect to each Lender, its Revolver Commitment, its
Term Loan Commitment, or its Delayed Draw Term Loan Commitment as the context
requires, and, with respect to all Lenders, their Revolver Commitments, their
Term Loan Commitments or their Delayed Draw Term Loan Commitment, as the context
requires, in each case as such Dollar amounts are set forth beside such Lender’s
name under the applicable heading on Schedule C-1 to the Agreement or in the
Assignment and Acceptance pursuant to which such Lender became a Lender under
the Agreement, as such amounts may be reduced or increased from time to time
pursuant to assignments made in accordance with the provisions of Section 13.1
of the Agreement.
 “Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
 “Compass Subordinated Note” means that certain Secured Subordinated Promissory
Note dated as of May 25, 2017 (amended and restated effective March 20, 2018) by
Borrower issued to the order of Jonathan S. Gibbons, as seller representative,
in the original principal amount of $1,474,153.21, as amended, restated,
supplemented or otherwise modified from time to time in accordance with the
terms thereof.
 “Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1 to the Agreement delivered by the chief financial officer of
Borrower to Agent.
Schedule 1.1
Page 8

--------------------------------------------------------------------------------


 “Confidential Information” has the meaning specified therefor in
Section 17.9(a) of the Agreement.
 “Continuing Director” means (a) any member of the Board of Directors who was a
director (or comparable manager) of Borrower on the First Amended and Restated
Closing Date, and (b) any individual who becomes a member of the Board of
Directors after the First Amended and Restated Closing Date if such individual
was approved, appointed or nominated for election to the Board of Directors by
either the Permitted Holders or a majority of the Continuing Directors, but
excluding any such individual originally proposed for election in opposition to
the Board of Directors in office at the First Amended and Restated Closing Date
in an actual or threatened election contest relating to the election of the
directors (or comparable managers) of Borrower and whose initial assumption of
office resulted from such contest or the settlement thereof.
 “Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by Borrower or one of its
Subsidiaries, Agent, and the applicable securities intermediary (with respect to
a Securities Account) or bank (with respect to a Deposit Account).
 “Copyright Security Agreement” has the meaning specified therefor in the
Guaranty and Security Agreement.
 “CPI Acquisition” means the Acquisition consummated pursuant to that certain
Asset Purchase Agreement, dated as of January 1, 2017, among Borrower, Corporate
Payroll, Inc., an Ohio corporation, CPI-HR Holdings, Inc., an Ohio corporation,
and James D. Hopkins, individually, as amended, modified, supplemented, or
restated and in effect from time to time in accordance with the terms of the CPI
Subordination Agreement.
 “CPI Subordinated Note” means that certain Subordinated Promissory Note, dated
as of January 1, 2017, by Borrower issued to the order of Corporate Payroll,
Inc., an Ohio corporation, in the original principal amount of $500,000, as
amended, restated, supplemented or otherwise modified from time to time in
accordance with the CPI Subordination Agreement.
 “CPI Subordination Agreement” means that certain Subordination Agreement, dated
as of January 1, 2017, between Corporate Payroll, Inc., an Ohio corporation, and
Agent, as such agreement is amended, restated, supplemented or otherwise
modified from time to time.
 “Current Assets” means, as at any date of determination, the total assets of
Borrower and its Subsidiaries (other than cash and Cash Equivalents) which may
properly be classified as current assets on a consolidated balance sheet of
Borrower and its Subsidiaries in accordance with GAAP.
 “Current Liabilities” means, as at any date of determination, the total
liabilities of Borrower and its Subsidiaries which may properly be classified as
current liabilities (other than the current portion of the Term Loan (including
any Delayed Draw Term Loans incorporated into the Term Loan pursuant to Section
2.2(b)(iii)), the Swing Loans and the Revolving Loans) on a consolidated balance
sheet of Borrower and its Subsidiaries in accordance with GAAP.
Schedule 1.1
Page 9

--------------------------------------------------------------------------------


 “Default” means an event, condition, or default that, with the giving of
notice, the passage of time, or both, would be an Event of Default.
 “Defaulting Lender” means any Lender that (a) has failed to fund any amounts
required to be funded by it under the Agreement within 1 Business Day of the
date that it is required to do so under the Agreement (including the failure to
make available to Agent amounts required pursuant to a Settlement or to make a
required payment in connection with a Letter of Credit Disbursement),
(b) notified the Borrower, Agent, or any Lender in writing that it does not
intend to comply with all or any portion of its funding obligations under the
Agreement, (c) has made a public statement to the effect that it does not intend
to comply with its funding obligations under the Agreement or under other
agreements generally (as reasonably determined by Agent) under which it has
committed to extend credit, (d) failed, within 1 Business Day after written
request by Agent, to confirm that it will comply with the terms of the Agreement
relating to its obligations to fund any amounts required to be funded by it
under the Agreement, (e) otherwise failed to pay over to Agent or any other
Lender any other amount required to be paid by it under the Agreement within 1
Business Day of the date that it is required to do so under the Agreement, or
(f) (i) becomes or is insolvent or has a parent company that has become or is
insolvent or (ii) becomes the subject of a bankruptcy or insolvency proceeding,
or has had a receiver, conservator, trustee, or custodian or appointed for it,
or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment or has a
parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment.
 “Defaulting Lender Rate” means (a) for the first 3 days from and after the date
the relevant payment is due, the Base Rate, and (b) thereafter, the interest
rate then applicable to Revolving Loans that are Base Rate Loans (inclusive of
the Base Rate Margin applicable thereto).
“Delayed Draw Term Loan” has the meaning specified therefor in Section 2.2(b) of
the Agreement.
“Delayed Draw Term Loan Amount” means $25,000,000.
“Delayed Draw Term Loan Commitment” means, with respect to each Lender, its
Delayed Draw Term Loan Commitment, and, with respect to all Lenders, their
Delayed Draw Term Loan Commitments, in each case as such Dollar amounts are set
forth beside such Lender’s name under the applicable heading on Schedule C-1 to
the Agreement or in the Assignment and Acceptance pursuant to which such Lender
became a Lender under the Agreement, as such amounts may be reduced or increased
from time to time pursuant to assignments made in accordance with the provisions
of Section 13.1 of the Agreement.
“Delayed Draw Term Loan Commitment Termination Date” means the date that is the
second anniversary of the Closing Date.
Schedule 1.1
Page 10

--------------------------------------------------------------------------------


“Delayed Draw Term Loan Exposure” means, with respect to any Lender with a
Delayed Draw Term Loan Commitment, as of any date of determination (a) prior to
the funding of the Delayed Draw Term Loan Commitment Termination Date, the
amount of such Lender’s Delayed Draw Term Loan Commitment, and (b) after the
Delayed Draw Term Loan Commitment Termination Date, the outstanding principal
amount of the Delayed Draw Term Loan held by such Lender.
“Delayed Draw Term Loan Funding Date” means the date specified by Borrower in
the Delayed Draw Term Loan Notice as the date requested for the funding of the
Delayed Draw Term Loan, which date shall be prior to the Delayed Draw Term Loan
Commitment Termination Date.
 “Delayed Draw Term Loan Notice” has the meaning specified therefor in
Section 2.2(b) of the Agreement.
 “Deposit Account” means any deposit account (as that term is defined in the
Code).
 “Designated Account” means the Deposit Account of Borrower identified on
Schedule D-1 to the Agreement (or such other Deposit Account of Borrower located
at Designated Account Bank that has been designated as such, in writing, by
Borrower to Agent).
 “Designated Account Bank” has the meaning specified therefor in Schedule D-1 to
the Agreement (or such other bank that is located within the United States that
has been designated as such, in writing, by Borrower to Agent).
 “Disbursement Agreement” means a disbursement instruction letter, dated as of
even date herewith, in form and substance reasonably satisfactory to Agent,
executed and delivered by Borrower.
 “Disqualified Equity Interests” shall mean any Equity Interest that, by its
terms (or by the terms of any security or other Equity Interests into which it
is convertible or for which it is exchangeable), or upon the happening of any
event or condition (a) matures or is mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable and the termination of
the Commitments), (b) is redeemable at the option of the holder thereof (other
than solely for Qualified Equity Interests), in whole or in part, (c) provides
for the scheduled payments of dividends in cash, or (d) is or becomes
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Equity Interests, in each case, prior to the
date that is 180 days after the Maturity Date.
 “Dollars” or “$” means United States dollars.
 “Drawing Document” means any Letter of Credit or other document presented for
purposes of drawing under any Letter of Credit.
Schedule 1.1
Page 11

--------------------------------------------------------------------------------


 “Earn-Outs” shall mean unsecured liabilities of a Loan Party arising under an
agreement to make any deferred payment as a part of the Purchase Price for a
Permitted Acquisition, including performance bonuses or consulting payments in
any related services, employment or similar agreement, in an amount that is
subject to or contingent upon the revenues, income, cash flow or profits (or the
like) of the target of such Permitted Acquisition.
 “EBITDA” means, with respect to any fiscal period:
(a) Borrower’s consolidated net earnings (or loss),
minus
(b) without duplication, the sum of the following amounts of Borrower for such
period to the extent included in determining consolidated net earnings (or
loss) for such period:
(i) any extraordinary, unusual, or non-recurring gains,
(ii) interest income,
(iii) any software development costs to the extent capitalized during such
period,
(iv) exchange, translation or performance gains relating to any hedging
transactions or foreign currency fluctuations, and
(v) income arising by reason of the application of FAS 141R,
plus
(c) without duplication, the sum of the following amounts of Borrower for such
period to the extent included in determining consolidated net earnings (or
loss) for such period:
(i) any extraordinary, unusual, or non-recurring non-cash losses,
(ii) Interest Expense,
(iii) Tax expense based on income, profits or capital, including federal,
foreign, state, franchise and similar Taxes (and for the avoidance of doubt,
specifically excluding any sales Taxes or any other Taxes held in trust for a
Governmental Authority),
(iv) depreciation and amortization for such period,
(v) with respect to any Permitted Acquisition after the First Amended and
Restated Closing Date, costs, fees, charges, or expenses consisting of
out-of-pocket expenses owed by Borrower or any of its Subsidiaries to any Person
for services performed by such Person in connection with such Permitted
Acquisition incurred within
Schedule 1.1
Page 12

--------------------------------------------------------------------------------


180 days (Borrower may request an addback for such expenses incurred after 180
days but within 365 days as determined in Agent’s and Required Lenders’
respective sole discretion) prior to or after the consummation of such Permitted
Acquisition, (A) up to an aggregate amount (for all such items in this clause
(v)) for such Permitted Acquisition not to exceed the greater of (x) $500,000 or
(y) 5.0% of the Purchase Price of such Permitted Acquisition and (B) in any
amount to the extent such costs, fees, charges, or expenses in this clause
(v) are paid with proceeds of new equity investments in exchange for Qualified
Equity Interests of Borrower contemporaneously made by Permitted Holders,
(vi) with respect to any Permitted Acquisitions after the First Amended and
Restated Closing Date: (A) purchase accounting adjustments, including, without
limitation, a dollar for dollar adjustment for that portion of revenue that
would have been recorded in the relevant period had the balance of deferred
revenue (unearned income) recorded on the closing balance sheet and before
application of purchase accounting not been adjusted downward to fair value to
be recorded on the opening balance sheet in accordance with GAAP purchase
accounting rules; and (B) non-cash adjustments in accordance with GAAP purchase
accounting rules under FASB Statement No. 141 and EITF Issue No. 01-3, in the
event that such an adjustment is required by Borrower’s independent auditors, in
each case, as determined in accordance with GAAP,
(vii) fees, costs, charges and expenses, in respect of Earn-Outs incurred in
connection with any Permitted Acquisition to the extent permitted to be incurred
under the Agreement that are required by the application of FAS 141R to be and
are expensed by Borrower and its Subsidiaries,
(viii) non-cash compensation expense (including deferred non-cash compensation
expense), or other non-cash expenses or charges, arising from the sale or
issuance of Equity Interests, the granting of stock options, and the granting of
stock appreciation rights and similar arrangements (including any repricing,
amendment, modification, substitution, or change of any such Equity Interests,
stock option, stock appreciation rights, or similar arrangements) minus the
amount of any such expenses or charges when paid in cash to the extent not
deducted in the computation of net earnings (or loss),
(ix) one-time non-cash restructuring charges,
(x) non-cash exchange, translation, or performance losses relating to any
hedging transactions or foreign currency fluctuations,
(xi) non-cash losses on sales of fixed assets or write-downs of fixed or
intangible assets,
(xii) with respect to any Permitted Acquisition consummated after the Closing
Date, Permitted Acquisition Charges, up to an aggregate amount (for all such
items in this clause (xii)) not to exceed 5.0% of the Purchase Price of such
Permitted Acquisition, and
Schedule 1.1
Page 13

--------------------------------------------------------------------------------


(xiii) fees, costs, charges and expenses, in respect for any Specified Equity
Issuance, to the extent incurred within 180 days of the consummation of the
Specified Equity Issuance, up to an aggregate amount (for all such items in this
clause (xiii)) not to exceed $250,000.
in each case, determined on a consolidated basis in accordance with GAAP.
For the purposes of calculating EBITDA hereunder (a) for any period of 4
consecutive fiscal quarters (each, a “Reference Period”), if at any time during
such Reference Period (and after the Closing Date), Borrower or any of its
Subsidiaries shall have made a Permitted Acquisition (other than any Spring 2018
Acquisition), EBITDA for such Reference Period shall be calculated after giving
pro forma effect thereto (including pro forma adjustments arising out of events
which are directly attributable to such Permitted Acquisition, are factually
supportable, and are expected to have a continuing impact, in each case to be
agreed by Agent and Required Lenders) or in such other manner acceptable to
Agent and Required Lenders as if any such Permitted Acquisition or adjustment
occurred on the first day of such Reference Period, (b) for any Reference
Period, if at any time during such Reference Period (and after the Closing
Date), Borrower or any of its Subsidiaries shall have made a Spring 2018
Acquisition, EBITDA for such Reference Period shall be calculated after giving
pro forma effect thereto (including pro forma adjustments arising out of events
which are directly attributable to such Spring 2018 Acquisition, are factually
supportable, and are expected to have a continuing impact, in each case to be
agreed by Required Lenders) or in such other manner acceptable to Agent and
Required Lenders as if any such Spring 2018 Acquisition or adjustment occurred
on the first day of such Reference Period, (c) EBITDA for the fiscal quarter
ended March 31, 2017 shall be deemed to be $4,136,000, (d) EBITDA for the fiscal
quarter ended June 30, 2017 shall be deemed to be $3,409,000, (e) EBITDA for the
fiscal quarter ended September 30, 2017, shall be deemed to be $4,343,000 and
(f) EBITDA for the fiscal quarter ended December 31, 2017, shall be deemed to be
$4,689,000.
 “EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
 “EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
 “EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
 “Employee Benefit Plan” means an “employee benefit plan” within the meaning of
Section 3(3) of ERISA which any Loan Party establishes for the benefit of its
employees or for which any Loan Party has liability to make a contribution,
including by reason of being an ERISA Affiliate.
Schedule 1.1
Page 14

--------------------------------------------------------------------------------


 “Environmental Action” means any written complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other written communication from any
Governmental Authority, or any third party involving violations of Environmental
Laws or releases of Hazardous Materials (a) from any assets, properties, or
businesses of any Borrower, any Subsidiary of a Borrower, or any of their
predecessors in interest, (b) from adjoining properties or businesses, or
(c) from or onto any facilities which received Hazardous Materials generated by
any Borrower, any Subsidiary of a Borrower, or any of their predecessors in
interest.
 “Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on
Borrower or its Subsidiaries, relating to the environment, the effect of the
environment on employee health, or Hazardous Materials, in each case as amended
from time to time.
 “Environmental Liabilities” means all liabilities, monetary obligations,
losses, damages, costs and expenses (including all reasonable fees,
disbursements and expenses of counsel, experts, or consultants, and costs of
investigation and feasibility studies), fines, penalties, sanctions, and
interest incurred as a result of any claim or demand, or Remedial Action
required, by any Governmental Authority or any third party, and which relate to
any Environmental Action.
 “Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities.
 “Equipment” means equipment (as that term is defined in the Code).
 “Equity Interest” means, with respect to a Person, all of the shares, options,
warrants, interests, participations, or other equivalents (regardless of how
designated) of or in such Person, whether voting or nonvoting, including capital
stock (or other ownership or profit interests or units), preferred stock, or any
other “equity security” (as such term is defined in Rule 3a11-1 of the General
Rules and Regulations promulgated by the SEC under the Exchange Act).
 “ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.
 “ERISA Affiliate” means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of Borrower or its
Subsidiaries under IRC Section 414(b), (b) any trade or business subject to
ERISA whose employees are treated as employed by the same employer as the
employees of Borrower or its Subsidiaries under IRC Section 414(c), (c) solely
for purposes of Section 302 of ERISA and Section 412 of the IRC, any
organization subject to ERISA that is a member of an affiliated service group of
which Borrower or any of its Subsidiaries is a member under IRC Section 414(m),
or (d) solely for purposes of Section 302 of ERISA and Section 412 of the IRC,
any Person subject to ERISA that is a party to
Schedule 1.1
Page 15

--------------------------------------------------------------------------------


an arrangement with Borrower or any of its Subsidiaries and whose employees are
aggregated with the employees of Borrower or its Subsidiaries under IRC
Section 414(o).
 “EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
 “European Union” means the European Union, as formed by the Treaty on European
Union on November 1, 1993 (the Maastricht Treaty).
 “Event of Default” has the meaning specified therefor in Section 8 of the
Agreement.
 “Excess” has the meaning specified therefor in Section 2.14 of the Agreement.
 “Excess Cash Flow” means, with respect to any fiscal period and with respect to
Borrower determined on a consolidated basis in accordance with GAAP the result
of:
(a) TTM EBITDA,
plus
(b) the sum of
(i) foreign, United States, state, or local Tax refunds,
(ii) interest income,
(iii) post-closing Purchase Price adjustments received in cash during such
period in connection with a Permitted Acquisition, and
(iv) the amount of any decrease in Net Working Capital for such period,
minus
(c) the sum of
(i) the cash portion of Interest Expense and loan servicing fees paid during
such fiscal period,
(ii) the cash portion of Taxes (on account of income, profits, or capital) paid
during such period,
(iii) all scheduled and voluntary principal payments permitted under the
Agreement during such period (including permitted payments of Seller
Subordinated Indebtedness) and all voluntary prepayments in respect of the
outstanding principal balance of the Term Loan (including any Delayed Draw Term
Loans incorporated into the Term Loan pursuant to Section 2.2(b)(iii)) made by
Borrower, each to the extent such payments are permitted under the Agreement,
Schedule 1.1
Page 16

--------------------------------------------------------------------------------


(iv) the cash portion of Capital Expenditures (net of (y) any proceeds
reinvested in accordance with the proviso to Section 2.4(e)(ii) of the
Agreement, and (z) any proceeds of related financings with respect to such
expenditures) made during such period,
(v) the amount of cash items included in the calculation of EBITDA pursuant to
clauses (c)(v), (vii), (xii) and (xiii) of the definition of EBITDA for such
period (to the extent that the applicable payments are not made with the
proceeds of Indebtedness (other than proceeds of Revolving Loans)),
(vi) the distributed earnings of Borrower or its Subsidiaries to the extent that
the declaration or payment of dividends or similar distributions by Borrower or
such Subsidiary is permitted under the Agreement,
(vii) the amount of any increase in Net Working Capital for such period, and
(viii) any non-cash purchase accounting adjustments with respect to a Permitted
Acquisition added to Borrower’s net income (or loss) pursuant to clause
(c)(vi)(B) of the definition of EBITDA.
 “Exchange Act” means the Securities Exchange Act of 1934, as in effect from
time to time.
 “Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason not to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act and
the regulations thereunder at the time the guarantee of such Guarantor or the
grant of such security interest becomes effective with respect to such related
Swap Obligation. If a Swap Obligation arises under a master agreement governing
more than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guarantee or security
interest is or becomes illegal.
 “Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient, (a) Taxes imposed on the net income or net profits of any such
Recipient (including any branch profits Taxes), in each case (i) imposed by the
jurisdiction (or by any political subdivision or Taxing authority thereof) in
which such Recipient is organized or the jurisdiction (or by any political
subdivision or taxing authority thereof) in which such Recipient’s principal
office is located in each case as a result of a present or former connection
between such Recipient and the jurisdiction or Taxing authority imposing the Tax
(other than any such connection arising solely from such Recipient having
executed, delivered or performed its obligations or received payment under, or
enforced its rights or remedies under the Agreement or any other Loan Document);
(ii) United States Taxes resulting from a Lender’s or a Participant’s
Schedule 1.1
Page 17

--------------------------------------------------------------------------------


failure to comply with the requirements of Section 16.2 of the Agreement,
(iii) any United States federal withholding Taxes imposed on amounts payable to
a Foreign Lender with respect to an applicable interest in a Loan or Commitment
pursuant to the applicable law and based upon the applicable withholding rate in
effect at the time such Foreign Lender becomes a party to the Agreement (or
designates a new lending office), provided that Excluded Taxes shall not include
(A) any amount that such Foreign Lender (or its assignor, if any) was previously
entitled to receive pursuant to Section 16.1 of the Agreement, if any, with
respect to such withholding Tax at the time such Foreign Lender becomes a party
to the Agreement (or designates a new lending office), and (B) additional United
States federal withholding Taxes that may be imposed after the time such Foreign
Lender becomes a party to the Agreement (or designates a new lending office), as
a result of a change in law, rule, regulation, order or other decision with
respect to any of the foregoing by any Governmental Authority, and (iv) any
United States federal withholding Taxes imposed under FATCA.
 “Existing Letters of Credit” means those letters of credit described on
Schedule E-2 to the Agreement.
 “Extraordinary Receipts” means (a) so long as no Event of Default has occurred
and is continuing, proceeds of judgments, proceeds of settlements, or other
consideration of any kind received in connection with any cause of action or
claim, and (b) if an Event of Default has occurred and is continuing, any
payments received by Borrower or any of its Subsidiaries not in the ordinary
course of business (and not consisting of proceeds described in
Section 2.4(e)(ii) of the Agreement) consisting of (i) proceeds of judgments,
proceeds of settlements, or other consideration of any kind received in
connection with any cause of action or claim, (ii) indemnity payments (other
than to the extent such indemnity payments are immediately payable to a Person
that is not an Affiliate of Borrower or any of its Subsidiaries, and (iii) any
purchase price adjustment received in connection with any purchase agreement.
 “FATCA” means Sections 1471 through 1474 of the IRC, as of the date of the
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the IRC.
 “Fee Letter” means that certain amended and restated fee letter, dated as of
even date with the Agreement, between Borrower and Agent, in form and substance
reasonably satisfactory to Agent.
 “Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for such day on such transactions received by Agent from three
Federal funds brokers of recognized standing selected by it.
 “Federal Tax Lien Reserve” means reserves in the amount of: (a) from the First
Amended and Restated Closing Date until the date that the post-closing covenant
set forth in clause (e) of
Schedule 1.1
Page 18

--------------------------------------------------------------------------------


Schedule 3.6 (as in effect on the First Amended and Restated Closing Date) has
been completed, $120,000, and (b) thereafter, $0.
 “First Amended and Restated Closing Date” means May 25, 2017
 “First Out Loan Obligations” has the meaning ascribed to such term in the
Agreement Among Lenders.
 “First Out Revolver Base Rate Margin” has the meaning specified therefor in the
definition of “Applicable Margin”.
 “First Out Revolver LIBOR Rate Margin” has the meaning specified therefor in
the definition of “Applicable Margin”.
 “First Out Term Loan” has the meaning ascribed to such term in the Agreement
Among Lenders.
 “First Out TL Base Rate Margin” has the meaning specified therefor in the
definition of “Applicable Margin”.
 “First Out TL LIBOR Rate Margin” has the meaning specified therefor in the
definition of “Applicable Margin”.
 “Fixed Charges” means, with respect to any fiscal period and with respect to
Borrower determined on a consolidated basis in accordance with GAAP, the sum,
without duplication, of (a) Interest Expense accrued (other than interest
paid-in-kind, amortization of financing fees, and other non-cash Interest
Expense) during such period, (b) principal payments in respect of Indebtedness
that are required to be paid during such period, other than regularly scheduled
payment (but not payments following acceleration) by Borrower (directly or
indirectly) of interest, principal and similar payments with respect to
Earn-Outs on the Seller Subordinated Indebtedness to the extent such payments
are permitted to be made under the applicable Seller Subordination Agreement,
respectively, and (c) all federal, state, and local income Taxes accrued during
such period, and (d) all Restricted Payments paid (whether in cash or other
property, other than common Equity Interest) during such period; provided that
the amounts corresponding to clauses (a) and (b) of this definition shall be
annualized (x) during the period of time from the First Amended and Restated
Closing Date through the fiscal quarter ending March 31, 2018 and (y) during the
period of time from April 1, 2018 through the fiscal quarter ending December 31,
2018.
 “Fixed Charge Coverage Ratio” means, with respect to any fiscal period and with
respect to Borrower determined on a consolidated basis in accordance with GAAP,
the ratio of (a) EBITDA for such period minus Capital Expenditures made (to the
extent not already incurred in a prior period) or incurred during such period,
to (b) Fixed Charges for such period.
 “Foreign Lender” means any Lender or Participant that is not a U.S. Person.
 “Funded Indebtedness” means, as of any date of determination, all Indebtedness
for borrowed money (including by way of clarification, Earn-Outs) or letters of
credit of Borrower,
Schedule 1.1
Page 19

--------------------------------------------------------------------------------


determined on a consolidated basis in accordance with GAAP, including, in any
event, but without duplication, with respect to Borrower and its Subsidiaries,
the Revolver Usage, the Term Loan (including any Delayed Draw Term Loans
incorporated into the Term Loan pursuant to Section 2.2(b)(iii)), and the amount
of their Capitalized Lease Obligations.
 “Funding Date” means the date on which a Borrowing occurs.
 “Funding Losses” has the meaning specified therefor in Section 2.12(b)(ii) of
the Agreement.
 “GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.
 “Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.
 “Governmental Authority” means the government of any nation or any political
subdivision thereof, whether at the national, state, territorial, provincial,
municipal or any other level, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of, or pertaining to, government (including any supra-national bodies such as
the European Union or the European Central Bank).
 “GS” means Goldman Sachs Specialty Lending Holdings, Inc., and any permitted
assignee that is an Affiliate or Related Fund.
 “Guarantor” means (a) each Subsidiary of Borrower, and (b) each other Person
that becomes a guarantor after the Closing Date pursuant to Section 5.11 of the
Agreement.
 “Guaranty and Security Agreement” means the Amended and Restated Guaranty and
Security Agreement, dated as of even date with the Agreement, in form and
substance reasonably satisfactory to Agent, executed and delivered by Borrower
and each of the Guarantors to Agent.
 “Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.
 “Hedge Agreement” means a “swap agreement” as that term is defined in
Section 101(53B)(A) of the Bankruptcy Code.
Schedule 1.1
Page 20

--------------------------------------------------------------------------------


 “Hedge Obligations” means any and all obligations or liabilities, whether
absolute or contingent, due or to become due, now existing or hereafter arising,
of Borrower or its Subsidiaries arising under, owing pursuant to, or existing in
respect of Hedge Agreements entered into with one or more of the Hedge
Providers.
 “Hedge Provider” means Wells Fargo or any of its Affiliates.
 “Immaterial Subsidiaries” means (a) BusinessSolve Ltd, (b) Forgent Networks
Canada, Inc., (c) Compression Labs, Inc., (d) CLI DISC, (e) CLI International,
Inc., (f) VTEL Germany, GmbH, (g) VTEL Australia, Pty Ltd, and (h) iSarla
Software Solutions Pvt Ltd, and “Immaterial Subsidiary” means any one of them.
 “Increase” has the meaning specified therefor in Section 2.14.
 “Increase Date” has the meaning specified therefor in Section 2.14.
 “Increase Joinder” has the meaning specified therefor in Section 2.14.
 “Indebtedness” as to any Person means (a) all obligations of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes, or other similar instruments and all reimbursement or other
obligations in respect of letters of credit, bankers acceptances, or other
financial products, (c) all obligations of such Person as a lessee under Capital
Leases, (d) all obligations or liabilities of others secured by a Lien on any
asset of such Person, irrespective of whether such obligation or liability is
assumed, (e) all obligations of such Person to pay the deferred purchase price
of assets (other than trade payables incurred in the ordinary course of business
and repayable in accordance with customary trade practices and, for the
avoidance of doubt, other than royalty payments payable in the ordinary course
of business in respect of non-exclusive licenses), including by way of
clarification, Earn-Outs, (f) all monetary obligations of such Person owing
under Hedge Agreements (which amount shall be calculated based on the amount
that would be payable by such Person if the Hedge Agreement were terminated on
the date of determination), (g) any Disqualified Equity Interests of such
Person, and (h) any obligation of such Person guaranteeing or intended to
guarantee (whether directly or indirectly guaranteed, endorsed, co-made,
discounted, or sold with recourse) any obligation of any other Person that
constitutes Indebtedness under any of clauses (a) through (g) above.  For
purposes of this definition, (i) the amount of any Indebtedness represented by a
guaranty or other similar instrument shall be the lesser of the principal amount
of the obligations guaranteed and still outstanding and the maximum amount for
which the guaranteeing Person may be liable pursuant to the terms of the
instrument embodying such Indebtedness, and (ii) the amount of any Indebtedness
which is limited or is non-recourse to a Person or for which recourse is limited
to an identified asset shall be valued at the lesser of (A) if applicable, the
limited amount of such obligations, and (B) if applicable, the fair market value
of such assets securing such obligation.
 “Indemnified Liabilities” has the meaning specified therefor in Section 10.3 of
the Agreement.
 “Indemnified Person” has the meaning specified therefor in Section 10.3 of the
Agreement.
Schedule 1.1
Page 21

--------------------------------------------------------------------------------


 “Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.
 “Initial Lenders” means, collectively, Wells Fargo and GS (together with their
Affiliates and Related Funds); provided; however, in the event that Wells Fargo
or GS (and, in either case, all of its Affiliates or Related Funds, as
applicable) ceases to be a Lender, then Wells Fargo or GS as applicable, shall
no longer be deemed an “Initial Lender”.
 “Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.
 “Installment Amount” has the meaning specified therefor in Section 2.2 of the
Agreement.
 “Intercompany Subordination Agreement” means the Amended and Restated
Intercompany Subordination Agreement, dated as of even date with the Agreement,
executed and delivered by Borrower, each of its Subsidiaries, and Agent, the
form and substance of which is reasonably satisfactory to Agent.
 “Interest Expense” means, for any period, the aggregate of the interest expense
of Borrower for such period, determined on a consolidated basis in accordance
with GAAP.
 “Interest Period” means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending 1, 3, or 6 months thereafter; provided, that
(a) interest shall accrue at the applicable rate based upon the LIBOR Rate from
and including the first day of each Interest Period to, but excluding, the day
on which any Interest Period expires, (b) any Interest Period that would end on
a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day, (c) with
respect to an Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period), the Interest Period shall
end on the last Business Day of the calendar month that is 1, 3, or 6 months
after the date on which the Interest Period began, as applicable, and
(d) Borrower may not elect an Interest Period which will end after the Maturity
Date.
 “Investment” means, with respect to any Person, any investment by such Person
in any other Person (including Affiliates) in the form of loans, guarantees,
advances, capital contributions (excluding (a) commission, travel, and similar
advances to officers and employees of such Person made in the ordinary course of
business, and (b) bona fide accounts receivable arising in the ordinary course
of business), or acquisitions of Indebtedness, Equity Interests, or all or
substantially all of the assets of such other Person (or of any division or
business line of
Schedule 1.1
Page 22

--------------------------------------------------------------------------------


such other Person), and any other items that are or would be classified as
investments on a balance sheet prepared in accordance with GAAP.  The amount of
any Investment shall be the original cost of such Investment plus the cost of
all additions thereto, without any adjustment for increases or decreases in
value, or write-ups, write-downs, or write-offs with respect to such Investment.
 “IP Reporting Certificate” means a certificate in the form of Exhibit I-1 to
the Agreement.
 “IRC” means the Internal Revenue Code of 1986, as in effect from time to time.
 “ISH” means iSystems Holdings, LLC, a Delaware limited liability company.
 “ISIH” means iSystems Intermediate Holdco, Inc., a Delaware corporation.
 “ISP” means, with respect to any Letter of Credit, the International Standby
Practices 1998 (International Chamber of Commerce Publication No. 590) and any
subsequent revision thereof adopted by the International Chamber of Commerce on
the date such Letter of Credit is issued.
 “Issuer Document” means, with respect to any Letter of Credit, a letter of
credit application, a letter of credit agreement, or any other document,
agreement or instrument entered into (or to be entered into) by Borrower in
favor of Issuing Bank and relating to such Letter of Credit.
 “Issuing Bank” means Wells Fargo or any other Lender that, at the request of
Borrower and with the consent of Agent, agrees, in such Lender’s sole
discretion, to become an Issuing Bank for the purpose of issuing Letters of
Credit pursuant to Section 2.11 of the Agreement, and Issuing Bank shall be a
Lender.
 “iSystems Subordinated Note” means that certain Secured Subordinated Promissory
Note dated as of the First Amended and Restated Closing Date by Borrower issued
to the order of ISH in the original principal amount of $5,000,000, as amended,
restated, supplemented or otherwise modified from time to time in accordance
with the iSystems Subordination Agreement.
 “iSystems Subordination Agreement” means that certain Subordination Agreement
dated as of the First Amended and Restated Closing Date, by and between ISH and
Agent, as such agreement is amended, restated, supplemented or otherwise
modified from time to time.
 “IT Assets” means the computer software, hardware, firmware, middleware and
platforms, interfaces, systems, networks, information technology equipment,
facilities, websites, infrastructure and associated documentation owned,
operated or controlled by or on behalf of each Loan Party or its Subsidiaries.
 “Last Out Base Rate Margin” has the meaning specified therefor in the
definition of “Applicable Margin”.
 “Last Out LIBOR Rate Margin” has the meaning specified therefor in the
definition of “Applicable Margin”.
Schedule 1.1
Page 23

--------------------------------------------------------------------------------


 “Last Out Loan Obligations” has the meaning ascribed to such term in the
Agreement Among Lenders.
 “Lender” has the meaning set forth in the preamble to the Agreement, shall
include Issuing Bank and the Swing Lender, and shall also include any other
Person made a party to the Agreement pursuant to the provisions of Section 13.1
of the Agreement and “Lenders” means each of the Lenders or any one or more of
them.
 “Lender Group” means each of the Lenders (including Issuing Bank and the Swing
Lender) and Agent, or any one or more of them.
 “Lender Group Expenses” means all (a) costs or expenses (including Taxes and
insurance premiums) required to be paid by Borrower or its Subsidiaries under
any of the Loan Documents that are paid, advanced, or incurred by the Lender
Group, (b) reasonable documented out-of-pocket fees or charges paid or incurred
by Agent in connection with the Lender Group’s transactions with Borrower or its
Subsidiaries under any of the Loan Documents, including, photocopying,
notarization, couriers and messengers, telecommunication, public record
searches, filing fees, recording fees, publication, real estate surveys, real
estate title policies and endorsements, and environmental audits, (c) Agent’s
customary fees and charges imposed or incurred in connection with any background
checks or OFAC/PEP searches related to Borrower or its Subsidiaries, (d) Agent’s
customary and reasonable fees and charges (as adjusted from time to time) with
respect to the disbursement of funds (or the receipt of funds) to or for the
account of Borrower (whether by wire transfer or otherwise), together with any
out-of-pocket costs and expenses incurred in connection therewith, (e) customary
and reasonable charges imposed or incurred by Agent resulting from the dishonor
of checks payable by or to any Loan Party, (f) reasonable documented
out-of-pocket costs and expenses paid or incurred by the Lender Group to correct
any default or enforce any provision of the Loan Documents or the Agreement
Among Lenders, or during the continuance of an Event of Default, in gaining
possession of, maintaining, handling, preserving, storing, shipping, selling,
preparing for sale, or advertising to sell the Collateral, or any portion
thereof, irrespective of whether a sale is consummated, (g) financial
examination, appraisal, and valuation fees and expenses of Agent related to any
financial examinations, appraisals, or valuation to the extent of the fees and
charges (and up to the amount of any limitation) provided in Section 2.10 of the
Agreement, (h) Agent’s and each Initial Lender’s reasonable costs and expenses
(including reasonable documented attorneys’ fees and expenses) relative to third
party claims or any other lawsuit or adverse proceeding paid or incurred,
whether in enforcing or defending the Loan Documents or Agreement Among Lenders
or otherwise in connection with the transactions contemplated by the Loan
Documents or Agreement Among Lenders, Agent’s Liens in and to the Collateral, or
the Lender Group’s relationship with Borrower or any of its Subsidiaries,
(i) Agent’s and each Initial Lender’s reasonable documented out-of-pocket
third-party costs and expenses (including reasonable documented attorneys’ fees
and due diligence expenses) incurred in advising, structuring, drafting,
reviewing, administering (including travel, meals, and lodging), syndicating
(including reasonable costs and expenses relative to the rating of the Term Loan
(including any Delayed Draw Term Loans incorporated into the Term Loan pursuant
to Section 2.2(b)(iii)), CUSIP, DXSyndicate™, SyndTrak or other communication
costs incurred in connection with a syndication of the loan facilities), or
amending, waiving, or modifying the Loan Documents or Agreement Among Lenders,
and (j) Agent’s and each Lender’s reasonable documented costs and
Schedule 1.1
Page 24

--------------------------------------------------------------------------------


expenses (including reasonable documented attorneys, accountants, consultants,
and other advisors fees and expenses) incurred in terminating, enforcing
(including attorneys, accountants, consultants, and other advisors fees and
expenses incurred in connection with a “workout,” a “restructuring,” or an
Insolvency Proceeding concerning Borrower or any of its Subsidiaries or in
exercising rights or remedies under the Loan Documents or Agreement Among
Lenders), or defending the Loan Documents or Agreement Among Lenders,
irrespective of whether a lawsuit or other adverse proceeding is brought, or in
taking any enforcement action or any Remedial Action with respect to the
Collateral.
 “Lender Group Representatives” has the meaning specified therefor in
Section 17.9 of the Agreement.
 “Lender-Related Person” means, with respect to any Lender, such Lender,
together with such Lender’s Affiliates, officers, directors, employees,
attorneys, and agents.
 “Letter of Credit” means a letter of credit (as that term is defined in the
Code) issued by Issuing Bank.
 “Letter of Credit Collateralization” means either (a) providing cash collateral
(pursuant to documentation reasonably satisfactory to Agent, including
provisions that specify that the Letter of Credit Fees and all commissions,
fees, charges and expenses provided for in Section 2.11(k) of the Agreement
(including any fronting fees) will continue to accrue while the Letters of
Credit are outstanding) to be held by Agent for the benefit of the Revolving
Lenders in an amount equal to 105% of the then existing Letter of Credit Usage,
(b) delivering to Agent documentation executed by all beneficiaries under the
Letters of Credit, in form and substance reasonably satisfactory to Agent and
Issuing Bank, terminating all of such beneficiaries’ rights under the Letters of
Credit, or (c) providing Agent with a standby letter of credit, in form and
substance reasonably satisfactory to Agent, from a commercial bank acceptable to
Agent (in its sole discretion) in an amount equal to 105%  of the then existing
Letter of Credit Usage (it being understood that the Letter of Credit Fee and
all fronting fees set forth in the Agreement will continue to accrue while the
Letters of Credit are outstanding and that any such fees that accrue must be an
amount that can be drawn under any such standby letter of credit).
 “Letter of Credit Disbursement” means a payment made by Issuing Bank pursuant
to a Letter of Credit.
 “Letter of Credit Exposure” means, as of any date of determination with respect
to any Lender, such Lender’s Pro Rata Share of the Letter of Credit Usage on
such date.
 “Letter of Credit Fee” has the meaning specified therefor in Section 2.6(b) of
the Agreement.
 “Letter of Credit Indemnified Costs” has the meaning specified therefor in
Section 2.11(f) of the Agreement.
 “Letter of Credit Related Person” has the meaning specified therefor in
Section 2.11(f) of the Agreement.
Schedule 1.1
Page 25

--------------------------------------------------------------------------------


 “Letter of Credit Usage” means, as of any date of determination, the aggregate
undrawn amount of all outstanding Letters of Credit.
 “Leverage Ratio” means, as of any date of determination the result of (a) the
sum of (i) the amount of Borrower’s Funded Indebtedness as of such date minus
(ii) the lesser of (A) $20,000,000 and (B) the amount of Qualified Cash as of
such date greater than $2,000,000, to (b) Borrower’s TTM EBITDA as of such date.
 “LIBOR Deadline” has the meaning specified therefor in Section 2.12(b)(i) of
the Agreement.
 “LIBOR Notice” means a written notice in the form of Exhibit L-1 to the
Agreement.
 “LIBOR Option” has the meaning specified therefor in Section 2.12(a) of the
Agreement.
 “LIBOR Rate” means the greater of (a) 1.00 percent per annum, and (b) the rate
per annum as reported on Reuters Screen LIBOR01 page (or any successor page) 2
Business Days prior to the commencement of the requested Interest Period, for a
term, and in an amount, comparable to the Interest Period and the amount of the
LIBOR Rate Loan requested (whether as an initial LIBOR Rate Loan or as a
continuation of a LIBOR Rate Loan or as a conversion of a Base Rate Loan to a
LIBOR Rate Loan) by Borrower in accordance with the Agreement (and, if any such
rate is below zero, the LIBOR Rate shall be deemed to be zero), which
determination shall be made by Agent and shall be conclusive in the absence of
manifest error.
 “LIBOR Rate Loan” means each portion of a Revolving Loan or the Term Loan
(including any Delayed Draw Term Loans incorporated into the Term Loan pursuant
to Section 2.2(b)(iii))  that bears interest at a rate determined by reference
to the LIBOR Rate.
 “LIBOR Rate Margin” has the meaning set forth in the definition of Applicable
Margin.
 “Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest, or other security arrangement and any other preference,
priority, or preferential arrangement of any kind or nature whatsoever,
including any conditional sale contract or other title retention agreement, the
interest of a lessor under a Capital Lease and any synthetic or other financing
lease having substantially the same economic effect as any of the foregoing.
 “Liquidity” means, as of any date of determination, the sum of Availability and
Qualified Cash.
 “Loan” shall mean any Revolving Loan, Swing Loan, Protective Advance, or Term
Loan (including any Delayed Draw Term Loans incorporated into the Term Loan
pursuant to Section 2.2(b)(iii)) made (or to be made) hereunder.
 “Loan Account” has the meaning specified therefor in Section 2.9 of the
Agreement.
 “Loan Documents” means the Agreement, the Control Agreements, the Copyright
Security Agreement, the Fee Letter, the Guaranty and Security Agreement, the
Intercompany
Schedule 1.1
Page 26

--------------------------------------------------------------------------------


Subordination Agreement, any Issuer Documents, the Letters of Credit, the
Mortgages, the Trademark Security Agreement, any note or notes executed by
Borrower in connection with the Agreement and payable to any member of the
Lender Group, and any other instrument or agreement entered into, now or in the
future, by Borrower or any of its Subsidiaries and any member of the Lender
Group in connection with the Agreement.
 “Loan Party” means Borrower or any Guarantor.
 “Margin Stock” as defined in Regulation U of the Board of Governors as in
effect from time to time.
 “Material Adverse Effect” means (a) a material adverse effect in the business,
operations, results of operations, assets, liabilities or financial condition of
Borrower and its Subsidiaries, taken as a whole, (b) a material impairment of
Borrower’s and its Subsidiaries ability to perform their obligations under the
Loan Documents to which they are parties or of the Lender Group’s ability to
enforce the Obligations or realize upon the Collateral (other than as a result
of as a result of an action taken or not taken that is solely in the control of
Agent), or (c) a material impairment of the enforceability or priority of
Agent’s Liens with respect to all or a material portion of the Collateral.
 “Material Contract” means, with respect to any Person, (a) each contract or
agreement to which such Person or any of its Subsidiaries is a party involving
aggregate consideration payable to or by such Person or such Subsidiary of
$1,000,000 or more (other than purchase orders in the ordinary course of the
business of such Person or such Subsidiary and other than contracts that by
their terms may be terminated by such Person or Subsidiary in the ordinary
course of its business upon less than 60 days’ notice without penalty or
premium), and (b) all other contracts or agreements, the loss of which could
reasonably be expected to result in a Material Adverse Effect.
 “Maturity Date” means May 25, 2022.
 “Maximum Revolver Amount” means $5,000,000 minus the aggregate amount of
reserves, if any, established by Agent under Section 2.1(c) of the Agreement,
and also decreased by the amount of reductions in the Revolver Commitments made
in accordance with Section 2.4(c) of the Agreement.
 “Minor Acquisition” means an Acquisition for which the purchase price
consideration is less than $1,500,000 and any Indebtedness incurred with respect
to such Acquisition constitutes Seller Subordinated Indebtedness under clause
(h) of such definition.
 “Moody’s” has the meaning specified therefor in the definition of Cash
Equivalents.
 “Mortgages” means, individually and collectively, one or more mortgages, deeds
of trust, or deeds to secure debt, executed and delivered by Borrower or its
Subsidiaries in favor of Agent, in form and substance reasonably satisfactory to
Agent, that encumber the Real Property Collateral.
Schedule 1.1
Page 27

--------------------------------------------------------------------------------


 “Net Cash Proceeds” means:
(a) with respect to any sale or disposition by Borrower or any of its
Subsidiaries of assets, the amount of cash proceeds received (directly or
indirectly) from time to time (whether as initial consideration or through the
payment of deferred consideration) by or on behalf of Borrower or its
Subsidiaries, in connection therewith after deducting therefrom only (i) the
amount of any Indebtedness secured by any Permitted Lien on any asset (other
than (A) Indebtedness owing to Agent or any Lender under the Agreement or the
other Loan Documents and (B) Indebtedness assumed by the purchaser of such
asset) which is required to be, and is, repaid in connection with such sale or
disposition, (ii) reasonable fees, commissions, and expenses related thereto and
required to be paid by Borrower or such Subsidiary in connection with such sale
or disposition, (iii) Taxes paid or payable to any Taxing authorities by
Borrower or such Subsidiary in connection with such sale or disposition, in each
case to the extent, but only to the extent, that the amounts so deducted are, at
the time of receipt of such cash, actually paid or payable to a Person that is
not an Affiliate of Borrower or any of its Subsidiaries, and are properly
attributable to such transaction; and (iv) all amounts that are set aside as a
reserve (A) for adjustments in respect of the purchase price of such assets,
(B) for any liabilities associated with such sale or casualty, to the extent
such reserve is required by GAAP, and (C) for the payment of unassumed
liabilities relating to the assets sold or otherwise disposed of at the time of,
or within 30 days after, the date of such sale or other disposition, to the
extent that in each case the funds described above in this clause (iv) are
(x) deposited into escrow with a third party escrow agent or set aside in a
separate Deposit Account that is subject to a Control Agreement in favor of
Agent and (y) paid to Agent as a prepayment of the applicable Obligations in
accordance with Section 2.4(e) of the Agreement at such time when such amounts
are no longer required to be set aside as such a reserve; and
(b) with respect to the issuance or incurrence of any Indebtedness by Borrower
or any of its Subsidiaries, or the issuance by Borrower or any of its
Subsidiaries of any Equity Interests, the aggregate amount of cash received
(directly or indirectly) from time to time (whether as initial consideration or
through the payment or disposition of deferred consideration) by or on behalf of
Borrower or such Subsidiary in connection with such issuance or incurrence,
after deducting therefrom only (i) reasonable fees, commissions, and expenses
related thereto and required to be paid by Borrower or such Subsidiary in
connection with such issuance or incurrence, (ii) Taxes paid or payable to any
Taxing authorities by Borrower or such Subsidiary in connection with such
issuance or incurrence, in each case to the extent, but only to the extent, that
the amounts so deducted are, at the time of receipt of such cash, actually paid
or payable to a Person that is not an Affiliate of Borrower or any of its
Subsidiaries, and are properly attributable to such transaction.
 “Net Working Capital” means, as of any date of determination, Current Assets as
of such date minus Current Liabilities as of such date.
 “Non-Consenting Lender” has the meaning specified therefor in
Section 14.2(a) of the Agreement.
 “Non-Defaulting Lender” means each Lender other than a Defaulting Lender.
Schedule 1.1
Page 28

--------------------------------------------------------------------------------


 “Obligations” means (a) all loans (including the Term Loan (including any
Delayed Draw Term Loans incorporated into the Term Loan pursuant to Section
2.2(b)(iii)) and the Revolving Loans (inclusive of Protective Advances and Swing
Loans)), debts, principal, interest (including any interest that accrues after
the commencement of an Insolvency Proceeding, regardless of whether allowed or
allowable in whole or in part as a claim in any such Insolvency Proceeding),
reimbursement or indemnification obligations with respect to Letters of Credit
(irrespective of whether contingent), premiums, liabilities (including all
amounts charged to the Loan Account pursuant to the Agreement), obligations
(including indemnification obligations), fees (including the fees provided for
in the Fee Letter), Lender Group Expenses (including any fees or expenses that
accrue after the commencement of an Insolvency Proceeding, regardless of whether
allowed or allowable in whole or in part as a claim in any such Insolvency
Proceeding), guaranties, and all covenants and duties of any other kind and
description owing by any Loan Party arising out of, under, pursuant to, in
connection with, or evidenced by the Agreement or any of the other Loan
Documents and irrespective of whether for the payment of money, whether direct
or indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, and including all interest not paid when due and all other
expenses or other amounts that Borrower is required to pay or reimburse by the
Loan Documents or by law or otherwise in connection with the Loan Documents, and
(b) all Bank Product Obligations.  Without limiting the generality of the
foregoing, the Obligations of Borrower under the Loan Documents include the
obligation to pay (i) the principal of the Revolving Loans and the Term Loan
(including any Delayed Draw Term Loans incorporated into the Term Loan pursuant
to Section 2.2(b)(iii)), (ii) interest accrued on the Revolving Loans and the
Term Loan (including any Delayed Draw Term Loans incorporated into the Term Loan
pursuant to Section 2.2(b)(iii)), (iii) the amount necessary to reimburse
Issuing Bank for amounts paid or payable pursuant to Letters of Credit,
(iv) Letter of Credit commissions, fees (including fronting fees) and charges,
(v) Lender Group Expenses, (vi) fees payable under the Agreement or any of the
other Loan Documents, and (vii) indemnities and other amounts payable by any
Loan Party under any Loan Document.  Any reference in the Agreement or in the
Loan Documents to the Obligations shall include all or any portion thereof and
any extensions, modifications, renewals, or alterations thereof, both prior and
subsequent to any Insolvency Proceeding.
 “OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.
 “Original Closing Date” means March 20, 2014.
 “Original Term Loan” has the meaning specified therefor in Section 2.2 of the
Agreement.
 “Originating Lender” has the meaning specified therefor in Section 13.1(e) of
the Agreement.
 “Other Taxes” means all present or future stamp, value added, court or
documentary, intangible, excise or property Taxes, recording, filing or similar
Taxes or charges that arise from any payment made under, from the execution,
delivery, performance, enforcement or registration of, from the receipt or
perfection of a security interest under, or otherwise with respect to this
Agreement or any Loan Document.
Schedule 1.1
Page 29

--------------------------------------------------------------------------------


 “Participant” has the meaning specified therefor in Section 13.1(e) of the
Agreement.
 “Participant Register” has the meaning set forth in Section 13.1(i) of the
Agreement.
 “Patriot Act” has the meaning specified therefor in Section 4.13 of the
Agreement.
 “Perfection Certificate” means a certificate in the form of Exhibit P-1 to the
Agreement.
 “Permitted Acquisition” means (x) each Spring 2018 Acquisition and (y) any
other Acquisition so long as:
(a) no Default or Event of Default shall have occurred and be continuing or
would result from the consummation of the proposed Acquisition and the proposed
Acquisition is consensual,
(b) no Indebtedness will be incurred, assumed, or would exist with respect to
Borrower or its Subsidiaries as a result of such Acquisition, other than
(i) Delayed Draw Term Loans and converted Term Loans pursuant to Section
2.2(b)(iii), and (ii) Indebtedness permitted under clauses (f), (g) or (m) of
the definition of Permitted Indebtedness, and no Liens will be incurred,
assumed, or would exist with respect to the assets of Borrower or its
Subsidiaries as a result of such Acquisition other than Permitted Liens,
(c) other than with respect to a Minor Acquisition, Borrower has provided Agent
with written confirmation, supported by reasonably detailed calculations, that
on a pro forma basis (including pro forma adjustments arising out of events
which are directly attributable to such proposed Acquisition, are factually
supportable, and are expected to have a continuing impact, in each case,
determined as if the combination had been accomplished at the beginning of the
relevant period; such eliminations and inclusions to be mutually and reasonably
agreed upon by Borrower and Agent) created by adding the historical combined
financial statements of Borrower (including the combined financial statements of
any other Person or assets that were the subject of a prior Permitted
Acquisition during the relevant period) to the historical consolidated financial
statements of the Person to be acquired (or the historical financial statements
related to the assets to be acquired) pursuant to the proposed Acquisition,
Borrower and its Subsidiaries (i) would have been in compliance with the
financial covenants in Section 7 of the Agreement for the 4 fiscal quarter
period ended immediately prior to the proposed date of consummation of such
proposed Acquisition, and (ii) are projected to be in compliance with the
financial covenants in Section 7 of the Agreement for the 4 fiscal quarter
period ended one year after the proposed date of consummation of such proposed
Acquisition,
(d) other than with respect to a Minor Acquisition, Borrower has provided Agent
with its due diligence package relative to the proposed Acquisition, including
forecasted balance sheets, profit and loss statements, and cash flow statements
of the Person or assets to be acquired, all prepared on a basis consistent with
such Person’s (or assets’) historical financial statements, together with
appropriate supporting details and a statement of underlying assumptions for the
1 year period following the date of the proposed Acquisition, on a quarter by
quarter basis), in form and substance (including as to scope and underlying
assumptions) reasonably satisfactory to Agent,
Schedule 1.1
Page 30

--------------------------------------------------------------------------------


(e) Borrower shall have Availability plus Qualified Cash in an amount equal to
or greater than $6,000,000 immediately after giving effect to the consummation
of the proposed Acquisition,
(f) the assets being acquired or the Person whose Equity Interests are being
acquired, on a pro forma basis after giving effect to any eliminations and
inclusions set forth in clause (c) above, did not have negative EBITDA during
the 12 consecutive month period most recently concluded prior to the date of the
proposed Acquisition,
(g) Borrower has provided Agent with written notice of the proposed Acquisition
at least 10 Business Days (or 5 Business Days with respect to a Minor
Acquisition) prior to the anticipated closing date of the proposed Acquisition
and, not later than 5 Business Days prior to the anticipated closing date of the
proposed Acquisition, copies of the acquisition agreement and other material
documents relative to the proposed Acquisition, which agreement and documents
must be reasonably acceptable to Agent,
(h) the assets being acquired (other than a de minimis amount of assets in
relation to Borrower’s and its Subsidiaries’ total assets), or the Person whose
Equity Interests are being acquired, are useful in or engaged in, as applicable,
the business of Borrower and its Subsidiaries or a business reasonably related
thereto,
(i) the assets being acquired or the Person whose Equity Interests are being
acquired (other than: (x) a de minimis amount of assets or Equity Interests in
relation to the assets or Equity Interests being acquired or (y) subject to the
clause (k) below, assets or Equity Interests for which the total purchase
consideration does not exceed $5,000,000 in the aggregate) are located within
the United States or the Person whose Equity Interests are being acquired is
organized in a jurisdiction located within the United States (or Canada and the
United Kingdom so long as Agent obtains a first priority Lien in the assets
being acquired),
(j) the subject assets or Equity Interests, as applicable, are being acquired
directly by a Borrower or one of its Subsidiaries that is a Loan Party, and, in
connection therewith, Borrower or the applicable Loan Party shall have complied
with Section 5.11 or 5.12 of the Agreement, as applicable, of the Agreement and,
in the case of an acquisition of Equity Interests, Borrower or the applicable
Loan Party shall have demonstrated to Agent that the new Loan Parties have
received consideration sufficient to make the joinder documents binding and
enforceable against such new Loan Parties, and
(k) the purchase consideration payable in respect of all Permitted Acquisitions
(including by way of clarification, each Minor Acquisition) occurring after the
Closing Date (including the proposed Acquisition and including deferred payment
obligations) shall not exceed $30,000,000 plus any Net Cash Proceeds from the
Specified Equity Issuance (to the extent such Net Cash Proceeds are received
within 12 months of such Acquisition) in the aggregate; provided, that the
purchase consideration payable in respect of any single Acquisition or series of
related Acquisitions shall not exceed $12,000,000 plus any Net Cash Proceeds
from the Specified Equity Issuance (to the extent such Net Cash Proceeds are
received within 12 months of such Acquisition) in the aggregate.
Schedule 1.1
Page 31

--------------------------------------------------------------------------------


 “Permitted Acquisition Charges” means one-time acquisition and integration
charges consisting of employee severance payments and moving costs, and lease
terminations and associated relocation charges and costs, incurred as a result
of the Permitted Acquisitions, in each case to the extent incurred within 180
days (Borrower may request an addback for such expenses incurred after 180 days
but within 365 days, as determined in Agent’s and Requisite Lenders’ respective
sole discretion) of the consummation of any applicable Permitted Acquisition.
 “Permitted Discretion” means a determination made in the exercise of reasonable
(from the perspective of a secured commercial lender) business judgment.
 “Permitted Dispositions” means:
(a) sales, abandonment, or other dispositions of Equipment that is worn,
damaged, or obsolete or no longer used or useful in the ordinary course of
business and leases or subleases of Real Property not useful in the conduct of
the business of Borrower and its Subsidiaries,
(b) sales of inventory to buyers in the ordinary course of business,
(c) the use or transfer of money or Cash Equivalents in a manner that is not
prohibited by the terms of the Agreement or the other Loan Documents,
(d) the licensing, on a non-exclusive basis, of patents, trademarks, copyrights,
and other intellectual property rights in the ordinary course of business,
(e) the granting of Permitted Liens,
(f) the sale or discount, in each case without recourse, of accounts receivable
arising in the ordinary course of business, but only in connection with the
compromise or collection thereof,
(g) any involuntary loss, damage or destruction of property,
(h) any involuntary condemnation, seizure or taking, by exercise of the power of
eminent domain or otherwise, or confiscation or requisition of use of property,
(i) the leasing or subleasing of assets of Borrower or its Subsidiaries in the
ordinary course of business,
(j) the sale or issuance of Equity Interests (other than Disqualified Equity
Interests) of Borrower,
(k) (i) the lapse of registered patents, trademarks, copyrights and other
intellectual property of Borrower and its Subsidiaries to the extent not
economically desirable in the conduct of their business or (ii) the abandonment
of patents, trademarks, copyrights, or other intellectual property rights in the
ordinary course of business so long as (in each case under clauses (i) and
(ii)), (A) with respect to copyrights, such copyrights are not material revenue
Schedule 1.1
Page 32

--------------------------------------------------------------------------------


generating copyrights, and (B) such lapse is not materially adverse to the
interests of the Lender Group,
(l) the making of Restricted Payments that are expressly permitted to be made
pursuant to the Agreement,
(m) the making of Permitted Investments,
(n) so long as no Event of Default has occurred and is continuing or would
immediately result therefrom, transfers of assets (i) from Borrower or any of
its Subsidiaries to a Loan Party, and (ii) from any Subsidiary of Borrower that
is not a Loan Party to any other Subsidiary of Borrower,
(o) dispositions of assets acquired by Borrower and its Subsidiaries pursuant to
a Permitted Acquisition consummated within 12 months of the date of the proposed
disposition so long as (i) the consideration received for the assets to be so
disposed is at least equal to the fair market value of such assets, (ii) the
assets to be so disposed are not necessary or economically desirable in
connection with the business of Borrower and its Subsidiaries, and (iii) the
assets to be so disposed are readily identifiable as assets acquired pursuant to
the subject Permitted Acquisition,
(p) regularly scheduled payment (but not prepayments or payments following
acceleration) by Borrower (directly or indirectly) of interest on the Seller
Subordinated Indebtedness, in each case to the extent such payments are
permitted to be made under the applicable Seller Subordination Agreement, and
(q) sales or dispositions of assets (other than Equity Interests of Subsidiaries
of Borrower or intellectual property of Borrower or its Subsidiaries) not
otherwise permitted in clauses (a) through (o) above so long as made at fair
market value and the aggregate fair market value of all assets disposed of in
fiscal year (including the proposed disposition) would not exceed $50,000.
 “Permitted Holder” means Red Oak Partners, LLC.
 “Permitted Indebtedness” means:
(a) Indebtedness evidenced by the Agreement or the other Loan Documents,
(b) Indebtedness set forth on Schedule 4.14 to the Agreement and any Refinancing
Indebtedness in respect of such Indebtedness,
(c) Permitted Purchase Money Indebtedness and any Refinancing Indebtedness in
respect of such Indebtedness,
(d) endorsement of instruments or other payment items for deposit,
(e) Indebtedness consisting of (i) unsecured guarantees incurred in the ordinary
course of business with respect to surety and appeal bonds, performance bonds,
bid
Schedule 1.1
Page 33

--------------------------------------------------------------------------------


bonds, appeal bonds, completion guarantee and similar obligations;
(ii) unsecured guarantees arising with respect to customary indemnification
obligations to purchasers in connection with Permitted Dispositions; and
(iii) unsecured guarantees with respect to Indebtedness of Borrower or one of
its Subsidiaries, to the extent that the Person that is obligated under such
guaranty could have incurred such underlying Indebtedness,
(f) unsecured Indebtedness of Borrower that is incurred on the date of the
consummation of a Permitted Acquisition solely for the purpose of consummating
such Permitted Acquisition so long as (i) no Event of Default has occurred and
is continuing or would result therefrom, (ii) such unsecured Indebtedness is not
incurred for working capital purposes, (iii) such unsecured Indebtedness does
not mature prior to the date that is 12 months after the Maturity Date,
(iv) such unsecured Indebtedness does not amortize until 12 months after the
Maturity Date, (v) such unsecured Indebtedness does not provide for the payment
of interest thereon in cash or Cash Equivalents prior to the date that is 12
months after the Maturity Date, and (vi) such Indebtedness is subordinated in
right of payment to the Obligations on terms and conditions reasonably
satisfactory to Agent and Required Lenders,
(g) Acquired Indebtedness in an amount not to exceed $500,000 outstanding at any
one time,
(h) Indebtedness incurred in the ordinary course of business under performance,
surety, statutory, or appeal bonds,
(i) Indebtedness owed to any Person providing property, casualty, liability, or
other insurance to Borrower or any of its Subsidiaries, so long as the amount of
such Indebtedness is not in excess of the amount of the unpaid cost of, and
shall be incurred only to defer the cost of, such insurance for the year in
which such Indebtedness is incurred and such Indebtedness is outstanding only
during such year,
(j) the incurrence by Borrower or its Subsidiaries of Indebtedness under Hedge
Agreements that are incurred for the bona fide purpose of hedging the interest
rate, commodity, or foreign currency risks associated with Borrower’s and its
Subsidiaries’ operations and not for speculative purposes,
(k) Indebtedness incurred in the ordinary course of business in respect of
credit cards, credit card processing services, debit cards, stored value cards,
commercial cards (including so-called “purchase cards”, “procurement cards” or
“p-cards”), or Cash Management Services,
(l) unsecured Indebtedness of Borrower owing to former employees, officers, or
directors (or any spouses, ex-spouses, or estates of any of the
foregoing) incurred in connection with the repurchase by Borrower of the Equity
Interests of Borrower that has been issued to such Persons, so long as (i) no
Default or Event of Default has occurred and is continuing or would result from
the incurrence of such Indebtedness, (ii) the aggregate amount of all such
Indebtedness outstanding at any one time does not exceed $500,000, and
(iii) such Indebtedness is subordinated to the Obligations on terms and
conditions reasonably acceptable to Agent,
Schedule 1.1
Page 34

--------------------------------------------------------------------------------


(m) Seller Subordinated Indebtedness,
(n) contingent liabilities in respect of any indemnification obligation,
adjustment of purchase price, non-compete, or similar obligation of Borrower or
the applicable Loan Party incurred in connection with the consummation of one or
more Permitted Acquisitions,
(o) Indebtedness composing Permitted Investments,
(p) unsecured Indebtedness incurred in respect of netting services, overdraft
protection, and other like services, in each case, incurred in the ordinary
course of business,
(q) [reserved],
(r) Indebtedness in an aggregate outstanding principal amount not to exceed
$50,000 at any time outstanding for all Subsidiaries of Borrower that are CFCs;
provided, that such Indebtedness is not directly or indirectly recourse to any
of the Loan Parties or of their respective assets,
(s) accrual of interest, accretion or amortization of original issue discount,
or the payment of interest in kind, in each case, on Indebtedness that otherwise
constitutes Permitted Indebtedness, and
(t) any other unsecured Indebtedness incurred by Borrower or any of its
Subsidiaries in an aggregate outstanding amount not to exceed $50,000 at any one
time.
 “Permitted Intercompany Advances” means loans made by (a) a Loan Party to
another Loan Party, (b) a Subsidiary of Borrower that is not a Loan Party to
another Subsidiary of Borrower that is not a Loan Party, (c) a Subsidiary of
Borrower that is not a Loan Party to a Loan Party, so long as the parties
thereto are party to the Intercompany Subordination Agreement, and (d) a Loan
Party to a Subsidiary of Borrower that is not a Loan Party so long as (i) the
aggregate amount of all such loans (by type, not by the borrower) does not
exceed $250,000 outstanding at any one time, (ii) at the time of the making of
such loan, no Event of Default has occurred and is continuing or would result
therefrom, and (iii) Borrower has Availability plus Qualified Cash of $3,000,000
or greater immediately after giving effect to each such loan.
“Permitted Investments” means:


(a) Investments in cash and Cash Equivalents,
(b) Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business,
(c) advances made in connection with purchases of goods or services in the
ordinary course of business,
(d) Investments received in settlement of amounts due to any Loan Party or any
of its Subsidiaries effected in the ordinary course of business or owing to any
Loan Party or
Schedule 1.1
Page 35

--------------------------------------------------------------------------------


any of its Subsidiaries as a result of Insolvency Proceedings involving an
account debtor or upon the foreclosure or enforcement of any Lien in favor of a
Loan Party or its Subsidiaries,
(e) Investments owned by any Loan Party or any of its Subsidiaries on the
Closing Date and set forth on Schedule P-1 to the Agreement,
(f) guarantees permitted under the definition of Permitted Indebtedness,
(g) Permitted Intercompany Advances,
(h) Equity Interests or other securities acquired in connection with the
satisfaction or enforcement of Indebtedness or claims due or owing to a Loan
Party or its Subsidiaries (in bankruptcy of customers or suppliers or otherwise
outside the ordinary course of business) or as security for any such
Indebtedness or claims,
(i) deposits of cash made in the ordinary course of business to secure
performance of operating leases,
(j) (i) non-cash loans and advances to employees, officers, and directors of
Borrower or any of its Subsidiaries for the purpose of purchasing Equity
Interests in Borrower so long as the proceeds of such loans are used in their
entirety to purchase such Equity Interests in Borrower, and (ii) loans and
advances to employees and officers of Borrower or any of its Subsidiaries in the
ordinary course of business for any other business purpose and in an aggregate
amount not to exceed $25,000 at any one time,
(k) Permitted Acquisitions,
(l) Investments resulting from entering into (i) Bank Product Agreements, or
(ii) agreements relative to Indebtedness that is permitted under clause (j) of
the definition of Permitted Indebtedness,
(m) equity Investments by any Loan Party in any Subsidiary of such Loan Party
which is required by law to maintain a minimum net capital requirement or as may
be otherwise required by applicable law,
(n) Investments held by a Person acquired in a Permitted Acquisition to the
extent that such Investments were not made in contemplation of or in connection
with such Permitted Acquisition and were in existence on the date of such
Permitted Acquisition, and
(o) so long as no Event of Default has occurred and is continuing or would
result therefrom, any other Investments in an aggregate amount not to exceed
$25,000 during the term of the Agreement.
 “Permitted Liens” means
(a) Liens granted to, or for the benefit of, Agent to secure the Obligations,
Schedule 1.1
Page 36

--------------------------------------------------------------------------------


(b) Liens for unpaid Taxes, assessments, or other governmental charges or levies
that either (i) are not yet delinquent, or (ii) do not have priority over
Agent’s Liens and the underlying Taxes, assessments, or charges or levies are
the subject of Permitted Protests,
(c) judgment Liens arising solely as a result of the existence of judgments,
orders, or awards that do not constitute an Event of Default under Section 8.3
of the Agreement,
(d) Liens set forth on Schedule P-2 to the Agreement; provided, that to qualify
as a Permitted Lien, any such Lien described on Schedule P-2 to the Agreement
shall only secure the Indebtedness that it secures on the First Amended and
Restated Closing Date and any Refinancing Indebtedness in respect thereof,
(e) the interests of lessors under operating leases and non-exclusive licensors
under license agreements,
(f) purchase money Liens or the interests of lessors under Capital Leases to the
extent that such Liens or interests secure Permitted Purchase Money Indebtedness
and so long as (i) such Lien attaches only to the asset purchased or acquired
and the proceeds thereof, and (ii) such Lien only secures the Indebtedness that
was incurred to acquire the asset purchased or acquired or any Refinancing
Indebtedness in respect thereof,
(g) Liens arising by operation of law in favor of warehousemen, landlords,
carriers, mechanics, materialmen, laborers, or suppliers, incurred in the
ordinary course of business and not in connection with the borrowing of money,
and which Liens either (i) are for sums not yet delinquent, or (ii) are the
subject of Permitted Protests,
(h) Liens on amounts deposited to secure Borrower’s and its Subsidiaries’
obligations in connection with worker’s compensation or other unemployment
insurance,
(i) Liens on amounts deposited to secure Borrower’s and its Subsidiaries’
obligations in connection with the making or entering into of bids, tenders, or
leases in the ordinary course of business and not in connection with the
borrowing of money,
(j) Liens on amounts deposited to secure Borrower’s and its Subsidiaries’
reimbursement obligations with respect to surety or appeal bonds obtained in the
ordinary course of business,
(k) with respect to any Real Property, easements, rights of way, and zoning
restrictions that do not materially interfere with or impair the use or
operation thereof,
(l) non-exclusive licenses of patents, trademarks, copyrights, and other
intellectual property rights in the ordinary course of business,
(m) Liens that are replacements of Permitted Liens to the extent that the
original Indebtedness is the subject of permitted Refinancing Indebtedness and
so long as the replacement Liens only encumber those assets that secured the
original Indebtedness,
(n) 
Schedule 1.1
Page 37

--------------------------------------------------------------------------------


rights of setoff or bankers’ liens upon deposits of funds in favor of banks or
other depository institutions, solely to the extent incurred in connection with
the maintenance of such Deposit Accounts in the ordinary course of business,
(o) Liens granted in the ordinary course of business on the unearned portion of
insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted under the definition of Permitted Indebtedness,
(p) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods,
(q) Liens solely on any cash earnest money deposits made by Borrower or any of
its Subsidiaries in connection with any letter of intent or purchase agreement
with respect to a Permitted Acquisition,
(r) Liens assumed by Borrower or its Subsidiaries in connection with a Permitted
Acquisition that secure Acquired Indebtedness,
(s) Liens granted to ISH solely on the equity interests of ISIH to secure
obligations under the iSystems Subordinated Note, subject to the provisions of
the iSystems Subordination Agreement,
(t) [reserved], and
(u) other Liens which do not secure Indebtedness for borrowed money or letters
of credit and as to which the aggregate amount of the obligations secured
thereby does not exceed $50,000.
 “Permitted Protest” means the right of Borrower or any of its Subsidiaries to
protest any Lien (other than any Lien that secures the Obligations), Taxes
(other than payroll Taxes or Taxes that are the subject of a United States
federal Tax lien), or rental payment, provided that (a) a reserve with respect
to such obligation is established on Borrower’s or its Subsidiaries’ books and
records in such amount as is required under GAAP, (b) any such protest is
instituted promptly and prosecuted diligently by Borrower or its Subsidiary, as
applicable, in good faith, and (c) Agent is satisfied that, while any such
protest is pending, there will be no impairment of the enforceability, validity,
or priority of any of Agent’s Liens.
 “Permitted Purchase Money Indebtedness” means, as of any date of determination,
Indebtedness (other than the Obligations, but including Capitalized Lease
Obligations), incurred after the First Amended and Restated Closing Date and at
the time of, or within 20 days after, the acquisition of any fixed assets for
the purpose of financing all or any part of the acquisition cost thereof, in an
aggregate principal amount outstanding at any one time not in excess of
$1,500,000.
 “Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.
Schedule 1.1
Page 38

--------------------------------------------------------------------------------


 “Personal Information” means any information relating to an identified or
identifiable individual and that any Loan Party or its Subsidiaries owns,
licenses, maintains or possesses, or over which it retains custody or control,
including but not limited to, name; postal address; email address or other
online contact information (such as an online user ID); telephone number; date
of birth; Social Security number (or its equivalent); driver’s license number
(or other government-issued identification number); account information
(including, without limitation, financial account information); payment card
data (including, without limitation, primary account number, expiration date,
service code, full magnetic stripe data or equivalent on a chip,
CAV2/CVC2/CVV2/CID and PIN number); access code, password, security questions
and answers; medical information; health insurance information; biometric data;
persistent device identifiers (including, without limitation, internet protocol
(IP) address); or any other unique identifier or one or more factors specific to
the individual’s physical, physiological, mental, economic, cultural or social
identity.
 “Platform” has the meaning specified therefor in Section 17.9(c) of the
Agreement.
 “PMSI Acquisition” means the Acquisition consummated pursuant to that certain
Stock Purchase Agreement, dated as of January 1, 2017, among Borrower, Personnel
Management Systems, Inc., a Washington corporation, the Persons listed on
Exhibit A thereto, and the PMSI Stockholders’ Representative, as amended,
modified, supplemented, or restated and in effect from time to time in
accordance with the terms of the PMSI Subordination Agreement.
 “PMSI Stockholders’ Representative” means Jack Goldberg, a Washington resident.
 “PMSI Subordinated Note” means that certain Subordinated Promissory Note, dated
as of January 1, 2017, by Borrower issued to the order of the PMSI Stockholders’
Representative, in the original principal amount of $1,125,000, as amended,
restated, supplemented or otherwise modified from time to time in accordance
with the PMSI Subordination Agreement.
 “PMSI Subordination Agreement” means that certain Subordination Agreement,
dated as of January 1, 2017, between the PMSI Stockholders’ Representative and
Agent, as such agreement is amended, restated, supplemented or otherwise
modified from time to time.
 “Privacy Laws” means (i) all applicable international, federal, state,
provincial and local laws, regulations, directives and governmental requirements
relating in any way to the privacy, confidentiality or security of Personal
Information or IT Assets; (ii) all applicable industry standards concerning
privacy, data protection, confidentiality or information security of Personal
Information or IT Assets, including but not limited to, the Payment Card
Industry (“PCI”) Data Security Standard and any other applicable security
standards, requirements, and assessment procedures published by PCI Security
Standards Council (“PCI SSC”) in connection with a PCI SSC program; and (iii)
applicable provisions of each Loan Party’s and its Subsidiaries’ privacy and
information security policies, statements or notices.
 “Projections” means Borrower’s forecasted (a) balance sheets, (b) profit and
loss statements, and (c) cash flow statements, all prepared on a basis
consistent with Borrower’s historical financial statements, together with
appropriate supporting details and a statement of underlying assumptions.
Schedule 1.1
Page 39

--------------------------------------------------------------------------------


 “Pro Rata Share” means, as of any date of determination:
(a) with respect to a Lender’s obligation to make all or a portion of the
Revolving Loans, with respect to such Lender’s right to receive payments of
interest, fees, and principal with respect to the Revolving Loans, and with
respect to all other computations and other matters related to the Revolver
Commitments or the Revolving Loans, the percentage obtained by dividing (i) the
Revolving Loan Exposure of such Lender by (ii) the aggregate Revolving Loan
Exposure of all Lenders,
(b) with respect to a Lender’s obligation to participate in the Letters of
Credit, with respect to such Lender’s obligation to reimburse Issuing Bank, and
with respect to such Lender’s right to receive payments of Letter of Credit
Fees, and with respect to all other computations and other matters related to
the Letters of Credit, the percentage obtained by dividing (i) the Revolving
Loan Exposure of such Lender by (ii) the aggregate Revolving Loan Exposure of
all Lenders; provided, that if all of the Revolving Loans have been repaid in
full and all Revolver Commitments have been terminated, but Letters of Credit
remain outstanding, Pro Rata Share under this clause shall be determined as if
the Revolver Commitments had not been terminated and based upon the Revolver
Commitments as they existed immediately prior to their termination,
(c) with respect to a Lender’s obligation to make all or a portion of the Term
Loan, with respect to such Lender’s right to receive payments of interest, fees,
and principal with respect to the Term Loan, and with respect to all other
computations and other matters related to the Term Loan Commitments or the Term
Loan, the percentage obtained by dividing (i) the Term Loan Exposure of such
Lender by (ii) the aggregate Term Loan Exposure of all Lenders,
(d) with respect to a Lender’s obligation to make all or a portion of the
Delayed Draw Term Loans, with respect to all other computations and other
matters related to the Delayed Draw Term Loan Commitments or the Delayed Draw
Term Loans, the percentage obtained by dividing (i) the Delayed Draw Term Loan
Commitments of such Lender by (ii) the aggregate Delayed Draw Term Loan
Commitments of all Lenders, and
(e) with respect to all other matters and for all other matters as to a
particular Lender (including the indemnification obligations arising under
Section 15.7 of the Agreement), the percentage obtained by dividing (i) the sum
of the Term Loan Exposure of such Lender plus the Revolving Loan Exposure plus
the Delayed Draw Term Loan Exposure of such Lender by (ii) the sum of the
aggregate Term Loan Exposure of all Lenders plus the aggregate Revolving Loan
Exposure plus the Delayed Draw Term Loan Exposure of all Lenders, in any such
case as the applicable percentage may be adjusted by assignments permitted
pursuant to Section 13.1; provided, that if all of the Loans have been repaid in
full, all Letters of Credit have been made the subject of Letter of Credit
Collateralization, and all Commitments have been terminated, Pro Rata Share
under this clause shall be determined as if the Revolving Loan Exposures, Term
Loan Exposures and plus the Delayed Draw Term Loan Exposures had not been
repaid, collateralized, or terminated and shall be based upon the Revolving Loan
Exposures, Term Loan Exposures and plus the Delayed Draw Term Loan Exposures as
they existed immediately prior to their repayment, collateralization, or
termination.
Schedule 1.1
Page 40

--------------------------------------------------------------------------------


 “Protective Advances” has the meaning specified therefor in
Section 2.3(d)(i) of the Agreement.
 “PSNW Subordinated Note” means that certain Subordinated Promissory Note, dated
as of January 1, 2017, by Borrower issued to the order of Payroll Specialties
N.W., Inc., an Oregon corporation (assigned to Shawn Gregg on November 3, 2017),
in the original principal amount of $600,000, as amended, restated, supplemented
or otherwise modified from time to time in accordance with the PSNW
Subordination Agreement.
 “PSNW Subordination Agreement” means that certain Subordination Agreement,
dated as of November 3, 2017, between Shawn Gregg, and Agent, as such agreement
is amended, restated, supplemented or otherwise modified from time to time.
 “Public Lender” has the meaning specified therefor in Section 17.9(c) of the
Agreement.
 “Purchase Price” means, with respect to any Acquisition, an amount equal to the
aggregate consideration, whether cash, property or securities (including the
fair market value of any Equity Interests of Borrower issued in connection with
such Acquisition and including the maximum amount of Earn-Outs), paid or
delivered by Borrower or one of its Subsidiaries in connection with such
Acquisition (whether paid at the closing thereof or payable thereafter and
whether fixed or contingent), but excluding therefrom (a) any cash of the seller
and its Affiliates used to fund any portion of such consideration and (b) any
cash or Cash Equivalents acquired in connection with such Acquisition.
 “Qualified Cash” means, as of any date of determination, the amount of
unrestricted cash and Cash Equivalents of Borrower and its Subsidiaries that is
in Deposit Accounts or in Securities Accounts, or any combination thereof, and
which such Deposit Account or Securities Account is the subject of a Control
Agreement and is maintained by a branch office of the bank or securities
intermediary located within the United States.
 “Qualified Equity Interest” means and refers to any Equity Interests issued by
Borrower (and not by one or more of its Subsidiaries) that is not a Disqualified
Equity Interest.
 “Real Property” means any estates or interests in real property now owned or
hereafter acquired by Borrower or its Subsidiaries and the improvements thereto.
 “Real Property Collateral” means any Real Property hereafter acquired by
Borrower or its Subsidiaries with a fair market value in excess of $250,000.
 “Recipient” means (a) the Agent, (b) any Lender, (c) any Participant; or (d)
any Issuing Bank, as applicable.
 “Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.
 “Reference Period” has the meaning set forth in the definition of EBITDA.
Schedule 1.1
Page 41

--------------------------------------------------------------------------------


 “Refinancing Indebtedness” means refinancings, renewals, or extensions of
Indebtedness so long as:
(a) such refinancings, renewals, or extensions do not result in an increase in
the principal amount of the Indebtedness so refinanced, renewed, or extended,
other than by the amount of premiums paid thereon and the fees and expenses
incurred in connection therewith and by the amount of unfunded commitments with
respect thereto,
(b) such refinancings, renewals, or extensions do not result in a shortening of
the average weighted maturity (measured as of the refinancing, renewal, or
extension) of the Indebtedness so refinanced, renewed, or extended, nor are they
on terms or conditions that, taken as a whole, are or could reasonably be
expected to be materially adverse to the interests of the Lenders,
(c) if the Indebtedness that is refinanced, renewed, or extended was
subordinated in right of payment to the Obligations, then the terms and
conditions of the refinancing, renewal, or extension must include subordination
terms and conditions that are at least as favorable to the Lender Group as those
that were applicable to the refinanced, renewed, or extended Indebtedness, and
(d) the Indebtedness that is refinanced, renewed, or extended is not recourse to
any Person that is liable on account of the Obligations other than those Persons
which were obligated with respect to the Indebtedness that was refinanced,
renewed, or extended.
 “Register” has the meaning set forth in Section 13.1(h) of the Agreement.
 “Registered Loan” has the meaning set forth in Section 13.1(h) of the
Agreement.
 “Related Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course and that is administered, advised or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers, advises or manages a Lender.
 “Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions with respect to Hazardous Materials required by Environmental Laws.
 “Replacement Lender” has the meaning specified therefor in Section 2.13(b) of
the Agreement.
 “Report” has the meaning specified therefor in Section 15.16 of the Agreement.
Schedule 1.1
Page 42

--------------------------------------------------------------------------------


 “Required Availability” means that the sum of (a) Availability, plus
(b) Qualified Cash exceeds $7,000,000.
 “Required Lenders” means, at any time, Lenders having or holding more than 50%
of the sum of (a) the aggregate Revolving Loan Exposure of all Lenders, plus
(b) the aggregate Term Loan Exposure of all Lenders, plus (c) the aggregate plus
the Delayed Draw Term Loan Exposure of all Lenders; provided, that (i) the
Revolving Loan Exposure, Term Loan Exposure and plus the Delayed Draw Term Loan
Exposure of any Defaulting Lender shall be disregarded in the determination of
the Required Lenders, and (ii) at any time there are 2 or more Lenders,
“Required Lenders” must include at least 2 Lenders (who are not Affiliates of
one another).
 “Restricted Payment” means to (a) declare or pay any dividend or make any other
payment or distribution, directly or indirectly, on account of Equity Interests
issued by Borrower (including any payment in connection with any merger or
consolidation involving Borrower) or to the direct or indirect holders of Equity
Interests issued by Borrower in their capacity as such (other than dividends or
distributions payable in Qualified Equity Interests issued by Borrower, or
(b) purchase, redeem, make any sinking fund or similar payment, or otherwise
acquire or retire for value (including in connection with any merger or
consolidation involving Borrower) any Equity Interests issued by Borrower, and
(c) make any payment to retire, or to obtain the surrender of, any outstanding
warrants, options, or other rights to acquire Equity Interests of Borrower now
or hereafter outstanding.
 “Revolver Commitment” means, with respect to each Revolving Lender, its
Revolver Commitment, and, with respect to all Revolving Lenders, their Revolver
Commitments, in each case as such Dollar amounts are set forth beside such
Revolving Lender’s name under the applicable heading on Schedule C-1 to the
Agreement or in the Assignment and Acceptance pursuant to which such Revolving
Lender became a Revolving Lender under the Agreement, as such amounts may be
reduced or increased from time to time pursuant to assignments made in
accordance with the provisions of Section 13.1 of the Agreement.
 “Revolver Usage” means, as of any date of determination, the sum of (a) the
amount of outstanding Revolving Loans (inclusive of Swing Loans and Protective
Advances), plus (b) the amount of the Letter of Credit Usage.
 “Revolving Lender” means a Lender that has a Revolving Loan Commitment or that
has an outstanding Revolving Loan.
 “Revolving Loan Exposure” means, with respect to any Revolving Lender, as of
any date of determination (a) prior to the termination of the Revolver
Commitments, the amount of such Lender’s Revolver Commitment, and (b) after the
termination of the Revolver Commitments, the aggregate outstanding principal
amount of the Revolving Loans of such Lender.
 “Revolving Loans” has the meaning specified therefor in Section 2.1(a) of the
Agreement.
 “Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in
or determined to be resident in a country, or (e) a Person
Schedule 1.1
Page 43

--------------------------------------------------------------------------------


acting on behalf of a Person incorporated under the laws of a country, in each
case, that is subject to a country sanctions program administered and enforced
by any Sanctions Authority, and with which a United States person or a person
organized under the laws of Canada or any of its provinces or territories or the
laws of the United Kingdom is prohibited from transacting business.
 “Sanctioned Person” means a person (a) whose name is listed on, or is owned or
controlled by a person whose name is listed on, or acting on behalf of a person
whose name is listed on, any Sanctions List, (b) that is incorporated under the
laws of, or owned or controlled by, or acting on behalf of, a person
incorporated under the laws of, a country or territory that is the target of
country-wide or territory-wide Sanctions, or (c) that is otherwise the target of
Sanctions administered and enforced by any Sanctions Authority.
 “Sanctions” means the economic, financial or other sanctions laws, regulations
or embargoes administered and enforced by a Sanctions Authority.
 “Sanctions Authority” means (a) the United Nations Security Council, (b) the
European Union or any European Union member state, (c) OFAC, (d) the
governmental institutions and agencies of the United Kingdom, including, without
limitation, Her Majesty’s Treasury, (e) any Canadian Governmental Authority
under the Special Economic Measures Act (Canada) or other applicable Canadian
legislation, and (f) other sanctioning authority with valid jurisdiction over a
Loan Party or its Subsidiaries.
 “Sanctions List” means the “Specially Designated Nationals and Blocked Persons”
list administered and enforced by OFAC, the “Financial Sanctions: Consolidated
List of Targets” administered and enforced by Her Majesty’s Treasury, any person
that is described as a “designated person”, politically exposed foreign person”
or “terrorist group” as described in any Canadian Economic Sanctions and Export
Control Laws, or any similar applicable list administered and enforced by any
Sanctions Authority, in each case as amended, supplemented or substituted from
time to time.
 “S&P” has the meaning specified therefor in the definition of Cash Equivalents.
 “SEC” means the United States Securities and Exchange Commission and any
successor thereto.
 “Securities Account” means a securities account (as that term is defined in the
Code).
 “Securities Act” means the Securities Act of 1933, as amended from time to
time, and any successor statute.
 “Seller Subordinated Indebtedness” means Indebtedness owing under (a) the CPI
Subordinated Note, so long as (i) the aggregate principal amount for all such
Indebtedness does not exceed $500,000 at any one time outstanding, and (ii) such
Indebtedness is subordinated to the Obligations pursuant to the CPI
Subordination Agreement, (b) the PMSI Subordinated Note, so long as (i) the
aggregate principal amount for all such Indebtedness does not exceed $1,125,000
at any one time outstanding, and (ii) such Indebtedness is subordinated to the
Obligations pursuant to the PMSI Subordination Agreement, (c) the PSNW
Subordinated Note,
Schedule 1.1
Page 44

--------------------------------------------------------------------------------


so long as (i) the aggregate principal amount for all such Indebtedness does not
exceed $600,000 at any one time outstanding, and (ii) such Indebtedness is
subordinated to the Obligations pursuant to the PSNW Subordination Agreement,
(d) the Compass Subordinated Note, so long as (i) the aggregate principal amount
for all such Indebtedness does not exceed $1,474,153.21 at any one time
outstanding, and (ii) such Indebtedness is subordinated to the Obligations
pursuant to the subordination provisions of the Compass Subordinated Note,
(e) the iSystems Subordinated Note, so long as (i) the aggregate principal
amount for all such Indebtedness does not exceed $5,000,000 at any one time
outstanding, and (ii) such Indebtedness is subordinated to the Obligations
pursuant to the iSystems Subordination Agreement, (f) the ADA Subordinated Note,
so long as (i) the aggregate principal amount for all such Indebtedness does not
exceed $1,122,000 at any one time outstanding, and (ii) such Indebtedness is
subordinated to the Obligations pursuant to the subordination provisions of the
ADA Subordinated Note, (g) the Spring 2018 Acquisition Indebtedness so long as
(i) the aggregate principal amount for all such Indebtedness does not exceed
$2,750,000 at any one time outstanding, and (ii) such Indebtedness is
subordinated to the Obligations pursuant to the subordination provisions of the
Spring 2018 Acquisition Indebtedness Subordination Agreements and (h) unsecured
Indebtedness (including Earn-Outs) owing to the seller(s) of assets or Equity
Interests to a Loan Party that is incurred by the applicable Loan Party solely
for the purpose of consummating a Permitted Acquisition (and is not incurred for
working capital purposes) so long as (i) the aggregate principal amount for all
such unsecured Indebtedness does not exceed $7,500,000 at any one time
outstanding, (ii) such unsecured Indebtedness is subordinated to the Obligations
on terms and conditions reasonably acceptable to Agent and Required Lenders,
(iii) no Event of Default has occurred and is continuing or would result
therefrom and (iv) such unsecured Indebtedness is otherwise on terms and
conditions (including all economic terms and the absence of
covenants) reasonably acceptable to Agent and Required Lenders.
 “Seller Subordination Agreement” means, any subordination agreement or
provisions entered in connection with any Seller Subordinated Indebtedness of
the type set forth in clause (h) of the definition thereof, in each case in form
and substance satisfactory to Agent and Required Lenders, as each such agreement
or provision is amended, restated, supplemented or otherwise modified from time
to time.
 “Settlement” has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.
 “Settlement Date” has the meaning specified therefor in Section 2.3(e)(i) of
the Agreement.
 “Solvent” means, with respect to any Person as of any date of determination,
that (a) at fair valuations, the sum of such Person’s debts (including
contingent liabilities) is less than all of such Person’s assets, (b) such
Person is not engaged or about to engage in a business or transaction for which
the remaining assets of such Person are unreasonably small in relation to the
business or transaction or for which the property remaining with such Person is
an unreasonably small capital, and (c) such Person has not incurred and does not
intend to incur, or reasonably believe that it will incur, debts beyond its
ability to pay such debts as they become due (whether at maturity or otherwise),
and (d) such Person is “solvent” or not “insolvent”, as applicable within the
meaning given those terms and similar terms under applicable laws relating to
fraudulent transfers and conveyances.  For purposes of this definition, the
amount of any
Schedule 1.1
Page 45

--------------------------------------------------------------------------------


contingent liability at any time shall be computed as the amount that, in light
of all of the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standard No. 5).
 “Specified Equity Issuance” means, an issuance of Equity Interests by Borrower
on one or more occasions after the Closing Date so long as (i) the proceeds of
such issuance are used solely to fund all or a portion of the purchase price of
a Permitted Acquisition or Permitted Acquisitions, (ii) at the time of such
issuance, no Event of Default has occurred and is continuing or would result
therefrom, (iii) any such issuance is made in accordance with Borrower’s
Governing Documents and applicable law and (iv) such Equity Interests are not
Disqualified Equity Interests.
 “Spring 2018 Acquisition” means any of:
(a) that certain asset purchase by Borrower from Wells Fargo Bank, National
Association substantially in the form of the Purchase Agreement draft dated
March 29, 2018 by and among Borrower and Wells Fargo Bank N.A., the purchase
consideration payable in respect of which all shall not exceed $10,450,000 in
the aggregate,
(b) that certain asset purchase by Borrower from Austin HR Consulting LLC, a
Texas limited liability company, substantially in the form of the Asset Purchase
Agreement draft dated March 29, 2018 by and among Borrower and Austin HR
Consulting, LLC, the purchase consideration payable in respect of which all
shall not exceed $6,000,000 in the aggregate,
(c) that certain share capital purchase by Borrower known as project IRIS
substantially in the form of the Share Purchase Agreement draft dated March 29,
2018 by and among Borrower and the selling parties, the purchase consideration
payable in respect of which shall not exceed $7,200,000 in the aggregate.
so long as in each case, clauses (a) through (j) of the definition of “Permitted
Acquisition” are met with respect thereto (other than clause (i) with respect to
the Acquisition set forth in clause (c) above).
“Spring 2018 Acquisition Indebtedness” means any unsecured Indebtedness
(including Earn-Outs) owing to the seller(s) of assets of Equity Interests to a
Loan Party solely for purposes of consummating a Spring 2018 Acquisition (and
not for working capital purposes), in each case in form and substance consented
to in writing after the date hereof by Agent and Required Lenders and so long as
(i) the aggregate principal amount for all such unsecured Indebtedness does not
exceed $2,750,000 at any one time outstanding, (ii) such unsecured Indebtedness
is subordinated to the Obligations on terms and conditions reasonably acceptable
to Agent and Required Lenders and (iii) no Event of Default has occurred and is
continuing or would result therefrom, in each case with the documentation with
respect thereto as amended, restated, supplemented or otherwise modified from
time to time in accordance with the applicable Spring 2018 Acquisition
Indebtedness Subordination Agreement.
Schedule 1.1
Page 46

--------------------------------------------------------------------------------


 “Spring 2018 Acquisition Indebtedness Subordination Agreement” means, any
subordination agreement or provisions entered in connection with any Spring 2018
Acquisition Indebtedness, in each case in form and substance satisfactory to
Agent and Required Lenders, as each such agreement or provision is amended,
restated, supplemented or otherwise modified from time to time.
 “Standard Letter of Credit Practice” means, for Issuing Bank, any domestic or
foreign law or letter of credit practices applicable in the city in which
Issuing Bank issued the applicable Letter of Credit or, for its branch or
correspondent, such laws and practices applicable in the city in which it has
advised, confirmed or negotiated such Letter of Credit, as the case may be, in
each case, (a) which letter of credit practices are of banks that regularly
issue letters of credit in the particular city, and (b) which laws or letter of
credit practices are required or permitted under ISP or UCP, as chosen in the
applicable Letter of Credit.
 “Subject Holder” has the meaning specified therefor in Section 2.4(e)(v) of the
Agreement.
 “Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the Equity Interests having ordinary voting power to elect a majority
of the Board of Directors of such corporation, partnership, limited liability
company, or other entity.
 “Swing Lender” means Wells Fargo or any other Lender that, at the request of
Borrower and with the consent of Agent agrees, in such Lender’s sole discretion,
to become the Swing Lender under Section 2.3(b) of the Agreement.
 “Swing Loan” has the meaning specified therefor in Section 2.3(b) of the
Agreement.
 “Swing Loan Exposure” means, as of any date of determination with respect to
any Lender, such Lender’s Pro Rata Share of the Swing Loans on such date.
 “Taxes” means any all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), fees, assessments or
other charges of whatever nature now or hereafter imposed by any jurisdiction or
by any political subdivision or Taxing authority thereof or therein, and all
interest, additions to Tax, penalties or similar liabilities with respect
thereto.
 “Tax Lender” has the meaning specified therefor in Section 14.2(a) of the
Agreement.
 “Term Loan” has the meaning specified therefor in Section 2.2(a) of the
Agreement.
 “Term Loan Amount” means $105,000,000.
 “Term Loan Commitment” means, with respect to each Lender, its Term Loan
Commitment, and, with respect to all Lenders, their Term Loan Commitments with
respect to Additional Term Loan Advance, in each case as such Dollar amounts
were set forth beside such Lender’s name under the applicable heading on
Schedule C-1 hereto or in the Assignment and Acceptance pursuant to which such
Lender became a Lender under the Agreement, as such
Schedule 1.1
Page 47

--------------------------------------------------------------------------------


amounts may be reduced or increased from time to time pursuant to assignments
made in accordance with the provisions of Section 13.1 of the Agreement.
 “Term Loan Exposure” means, with respect to any Term Loan Lender, as of any
date of determination (a) prior to the funding of the Term Loan, the amount of
such Lender’s Term Loan Commitment, and (b) after the funding of the Term Loan,
the outstanding principal amount of the Term Loan held by such Lender (including
the outstanding principal amount of all Delayed Draw Term Loans incorporated
into the Term Loan pursuant to Section 2.2(b)(iii), if any).
 “Term Loan Lender” means a Lender that has a Term Loan Commitment or that has a
portion of the Term Loan (including any Delayed Draw Term Loans incorporated
into the Term Loan pursuant to Section 2.2(b)(iii)).
 “Trademark Security Agreement” has the meaning specified therefor in the
Guaranty and Security Agreement.
 “TTM EBITDA” means, as of any date of determination, EBITDA of Borrower
determined on a consolidated basis in accordance with GAAP, for the 12 month
period most recently ended.
 “TTM Recurring Revenue” means all annually recurring software as a service,
recurring hardware as a service, and cloud (all as determined by Borrower’s
accountants and satisfactory to Agent) subscription revenue and maintenance
support revenue attributable to Borrower or any of its Subsidiaries earned
during such period, calculated on a basis consistent with the financial
statements delivered to Agent prior to the Closing Date, for the 12 month period
most recently ended.
 “UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits 2007 Revision, International Chamber of
Commerce Publication No. 600 and any subsequent revision thereof adopted by the
International Chamber of Commerce on the date such Letter of Credit is issued.
 “United States” means the United States of America.
 “Unused Delayed Draw Term Loan Fee” has the meaning specified therefor in
Section 2.10(c).
 “Unused Line Fee” has the meaning specified therefor in Section 2.10(b) of the
Agreement.
 “U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the IRC.
 “Voidable Transfer” has the meaning specified therefor in Section 17.8 of the
Agreement.
 “Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.
Schedule 1.1
Page 48

--------------------------------------------------------------------------------


 
 “Withholding Agent” means Borrower or the Agent, as applicable.
 “Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
 
 
 
 
 
Schedule 1.1
Page 49